Case 4:19-cv-00126-Y Document 1-5 Filed 02/11/19   Page 1 of 96 PageID 13




                    Exhibit C
   Case 4:19-cv-00126-Y Document 1-5 Filed 02/11/19                 Page 2 of 96 PageID 14
                                                                                                   FILED
                                                                                      TARRANT COUNTY
                                                    096-304858-18                    12/10/2018 10:58 AM
                                                                                     THOMAS A. WILDER
                                 CAUSE NO. ______________                               DISTRICT CLERK

WAGNER OIL COMPANY                              §          IN THE DISTRICT COURT OF
                                                §
        Plaintiff,                              §
                                                §
 vs.                                            §
                                                §           TARRANT COUNTY, TEXAS
NORTH AMERICAN CAPACITY                         §
INSURANCE COMPANY,                              §
                                                §
        Defendant.                              §
                                                §             __TH JUDICIAL DISTRICT

                             PLAINTIFF’S ORIGINAL PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

        Plaintiff Wagner Oil Company (“Wagner Oil” or “Plaintiff”) files this Original Petition

against Defendant North American Capacity Insurance Company (“NAC” or “Defendant”) and

would respectfully show as follows:

                                           I.
                                DISCOVERY CONTROL PLAN

        1.       Wagner Oil requests that this case be governed by a Level 3 Discovery Control

Plan as set forth in Texas Rule of Civil Procedure 190.

                                             II.
                                      CLAIM FOR RELIEF

        2.       Pursuant to Texas Rule of Civil Procedure 47, Wagner Oil seeks monetary relief

of $1,000,000 or more, non-monetary relief, and any other relief to which Plaintiff may show

itself justly entitled.

                                             III.
                                           PARTIES

        3.       Plaintiff Wagner Oil Company is a Texas corporation with its headquarters

located at 500 Commerce Street, Suite 600, Fort Worth, Texas 76102.


PLAINTIFF’S ORIGINAL PETITION                                                           PAGE 1
2776799_2
   Case 4:19-cv-00126-Y Document 1-5 Filed 02/11/19                 Page 3 of 96 PageID 15


       4.      Defendant NAC is a New Hampshire surplus lines carrier with its principal place

of business in Kansas. Because NAC does not appoint or maintain a registered agent in Texas, it

may be served with process through the Commissioner of Insurance, Texas Department of

Insurance, P.O. Box 149104, Austin, TX 78714-9104. Additionally, pursuant to the Service of

Suit Endorsements attached to General Liability Policy No. BRG-0000905-00 and Umbrella

Liability Policy No. BRU-0000906-00, NAC may also be served through its President at North

American Capacity Insurance Company, 650 Elm Street, 6th Floor, Manchester, NH 03101-2524.

                                           IV.
                                 JURISDICTION AND VENUE

       5.      The Court has subject matter jurisdiction over this dispute because the damages

and relief sought are within the jurisdictional limits of this Court. At this time, Wagner Oil seeks

monetary relief of over $1,000,000, non-monetary relief, and any other relief to which Wagner

Oil may be justly entitled. Wagner Oil’s damages, however, will increase as it incurs additional

attorneys’ fees as a result of NAC’s wrongful conduct.

       6.      The Court has personal jurisdiction over NAC because it regularly transacts

business in the State of Texas and has had systematic and continuous contacts with the State of

Texas. Additionally and alternatively, the Court has personal jurisdiction over NAC because the

causes of action asserted herein arise from and directly relate to NAC’s transaction of business

with Plaintiff within the State of Texas.

       7.      Venue is proper in Tarrant County because a substantial part of the events or

omissions giving rise to Plaintiff’s claims occurred in Tarrant County and, alternatively, because

Wagner Oil is headquartered in Tarrant County. TEX. CIV. PRAC. & REM. CODE § 15.002(a).




PLAINTIFF’S ORIGINAL PETITION                                                               PAGE 2
2776799_2
     Case 4:19-cv-00126-Y Document 1-5 Filed 02/11/19               Page 4 of 96 PageID 16


                                          V.
                                   BACKGROUND FACTS

A.      NAC Insured Wagner Oil Under A General Liability Policy And An Umbrella
        Liability Policy.

        8.     Wagner Oil obtained several insurance policies from NAC, including

Comprehensive General Liability Policy No. BRG-0000905-00 (“General Liability Policy”) (a

true and correct copy is attached hereto as Exhibit A) and Umbrella Liability Policy No. BRU-

0000906-00 (“Umbrella Policy”) (a true and correct copy is attached hereto as Exhibit B)

(collectively, the “Policies”). These Policies provided coverage to Wagner Oil for, among other

things, “property damage” for the policy period January 31, 2002 to January 31, 2003.

        9.     A premium of $55,660.96 was paid for the General Liability Policy, which

provided Wagner Oil with no less than $1,000,000.00 in indemnity insurance coverage per

occurrence and unlimited defense insurance coverage against “property damage” allegations.

Wagner Oil is a named insured under the General Liability Policy.

        10.    A premium of $28,492.62 was paid for the Umbrella Policy, which provided

Wagner with no less than $5,000,000.00 in insurance coverage per occurrence. Consistent with

its label, the Umbrella Policy fulfills at least two basic functions with respect to the underlying

General Liability Policy: (1) it replaces coverage afforded by the General Liability Policy once

the limits of the General Liability Policy have been exhausted; and (2) it affords broader primary

coverage than the General Liability Policy for, among other things, “property damage.” In

connection with its drop down gap-filling coverage obligation, the Umbrella Policy provides

unlimited defense coverage against “property damage.” Wagner Oil is a named insured under

the Umbrella Policy.




PLAINTIFF’S ORIGINAL PETITION                                                              PAGE 3
2776799_2
     Case 4:19-cv-00126-Y Document 1-5 Filed 02/11/19                    Page 5 of 96 PageID 17


B.      Property Damage Pleading Allegations Were Asserted Against Wagner Oil In
        Several Legacy Lawsuits Filed In Louisiana.1

        11.     Wagner Oil was served with process as a named defendant in the lawsuit styled

Ardoin Limited Partnership, et al. v. Meridian Resource & Exploration, LLC, et al, Cause No.

10-18692, in the 38th Judicial District for the Parish of Cameron, State of Louisiana (the “Ardoin

Litigation”) in which plaintiffs alleged, among other things, property damage by Wagner Oil.

        12.     Wagner Oil was served with process as a named defendant in the lawsuit styled

Bowie Lumber Associates v. BP America Production Company, et al., Cause No. 123325, in the

17th Judicial District Court for the Parish of Lafourche, State of Louisiana (the “Bowie Lumber

Litigation”) in which plaintiffs alleged, among other things, property damage by Wagner Oil.

        13.     Wagner Oil was served with process as a named defendant in the lawsuit styled

The State of Louisiana and the Cameron Parish School Board v. BP America Production

Company, et al., Cause No. 10-18672, in the 38th Judicial District Court for the Parish of

Cameron, State of Louisiana (the “Cameron Parish Litigation”) in which plaintiffs alleged,

among other things, property damage by Wagner Oil.

        14.     Wagner Oil was named as a defendant in the lawsuit styled Mark Clark v. Wagner

Oil Company et al., Cause No 10-18866, in the 38th Judicial District Court for the Parish of

Cameron, State of Louisiana (the “Clark Litigation”) in which plaintiffs alleged, among other

things, property damage by Wagner Oil.

        15.     Wagner Oil was named as a defendant in the lawsuit styled Peltier Farms LLC, et

al. v. BP America Production Company et al., Cause No. 121221, in the 17th Judicial District

Court for the Parish of Lafourche, State of Louisiana (the “Peltier Farms Litigation”) in which

plaintiffs alleged, among other things, property damage by Wagner Oil.

1
  The Ardoin Litigation, Bowie Lumber Litigation, Cameron Parish Litigation, Clark Litigation, Peltier Farms
Litigation, and Duhon Litigation are collectively referred to herein as the “Louisiana Lawsuits.”

PLAINTIFF’S ORIGINAL PETITION                                                                      PAGE 4
2776799_2
     Case 4:19-cv-00126-Y Document 1-5 Filed 02/11/19               Page 6 of 96 PageID 18


        16.    Wagner Oil was named as a defendant in the lawsuit styled Debra Bergeron

Duhon v. Petro “E” LLC, et al., Cause No. 88,120, in the 15th Judicial District Court for the

Parish of Vermillion, State of Louisiana (the “Duhon Litigation”) in which plaintiffs alleged,

among other things, property damage by Wagner Oil.

C.      Although Wagner Oil Properly Tendered Notice Of Its Claims, NAC Denied
        Coverage For Each Of The Louisiana Lawsuits.

        17.    In compliance with the terms and conditions of the Policies, Wagner Oil (through

its insurance broker) submitted a request for insurance benefits in connection with each of the

Louisiana Lawsuits. In violation of its obligations under the Policies, however, NAC denied

coverage for each of the Louisiana Lawsuits.

        18.    To date, Wagner Oil has incurred over $1,000,000 in uncompensated attorneys’

fees and costs associated with the Louisiana Lawsuits for which NAC is responsible pursuant to

its duty to defend Wagner Oil.

        19.    Because of NAC’s wrongful conduct in failing to honor its obligations under the

Policies, Wagner Oil has been forced to carry the uncompensated costs incurred in defense of the

Louisiana Lawsuits.

        20.    Moreover, given NAC wrongfully denied coverage under the Policies for all of

the Louisiana Lawsuits, NAC is estopped from now relying on the Policy conditions and Wagner

Oil is thereby relieved of any contractual duties and obligations under the Policies

        21.    Wagner Oil is entitled to insurance benefits under the NAC Policies. Wagner Oil

has complied with all conditions precedent under the Policies, and all conditions precedent to

recovery have occurred, been performed, or been excused.




PLAINTIFF’S ORIGINAL PETITION                                                           PAGE 5
2776799_2
     Case 4:19-cv-00126-Y Document 1-5 Filed 02/11/19               Page 7 of 96 PageID 19


                                             VI.
                                      CAUSES OF ACTION

A.      Declaratory Judgment.

        22.     All prior paragraphs are incorporated herein by reference.

        23.     Pursuant to the Uniform Declaratory Judgment Act, Chapter 37 of the Texas Civil

Practice and Remedies Code, Wagner Oil requests that the Court declare the parties’ respective

rights and obligations under the Policies. Specifically, Wagner Oil seeks a declaration that NAC

has a contractual duty to defend Wagner Oil in connection with each of the Louisiana Lawsuits.

Wagner Oil further seeks a declaration that, following NAC’s denial of all benefits under the

Policies, Wagner Oil was relieved of any contractual obligations and duties under the Policies.

        24.     Wagner Oil’s demand for defense and reimbursement of defense costs under the

Policies is a real, actual, and justiciable controversy.

B.      Breach Of Contract.

        25.     All prior paragraphs are incorporated herein by reference.

        26.     NAC breached its contractual duties owed to Wagner Oil under the Policies.

        27.     NAC had a contractual duty to defend Wagner Oil in connection with each of the

Louisiana Lawsuits.      There is no policy exclusion that negates NAC’s defense coverage

obligations. Wagner Oil properly notified NAC of its claims for coverage, yet NAC has failed to

comply with its obligations.

        28.     Wagner Oil has suffered substantial damages as a proximate cause of NAC’s

material breaches of the Policies. These damages include the costs associated with the defense

of the Louisiana Lawsuits that remain uncompensated. Wagner Oil is entitled to recover the full

amount due under the Policies including all attorneys’ fees, costs, and expenses.




PLAINTIFF’S ORIGINAL PETITION                                                             PAGE 6
2776799_2
     Case 4:19-cv-00126-Y Document 1-5 Filed 02/11/19              Page 8 of 96 PageID 20


C.      Violations Of The Prompt Payment Of Claims Subchapter Of The Texas Insurance
        Code.

        29.    All prior paragraphs are incorporated herein by reference.

        30.    NAC failed to comply with the prompt payment of claims provisions of the Texas

Insurance Code (Sections 542.051-542.061) by failing to timely accept, reject, or extend the

deadline for deciding Wagner Oil’s claims and by unreasonably delaying payment of Wagner

Oil’s benefits under the Policies. NAC unreasonably withheld such benefits despite having

received all items, statements and forms reasonably requested and required for a period of over

60 days.

        31.    By not complying with the prompt payment provisions of the Texas Insurance

Code, NAC is subject to a statutory penalty of 18% interest per annum on the total amount of

Wagner Oil’s damages and benefits under the above-referenced policies, which Plaintiff hereby

seeks to recover. This statutory penalty is in addition to Wagner Oil’s attorneys' fees and

expenses incurred in prosecuting this suit.

D.      Violations of Section 541.060 of the Texas Insurance Code.

        32.    All prior paragraphs are incorporated herein by reference.

        33.    Section 541.151(1) of the Texas Insurance Code provides a cause of action to any

person who sustains actual damages caused by an insurer’s engaging in any act or practice

specifically enumerated as an “unfair settlement practice” under Section 541.060 of the Texas

Insurance Code. NAC knowingly engaged in unfair settlement practices in connection with the

Louisiana Lawsuits in violation of Section 541.060 of the Texas Insurance Code.              More

specifically, NAC engaged in the following unfair settlement practices:

               (a)     misrepresenting a material fact or policy provision relating to the coverage

at issue (§541.060(a)(1));


PLAINTIFF’S ORIGINAL PETITION                                                              PAGE 7
2776799_2
     Case 4:19-cv-00126-Y Document 1-5 Filed 02/11/19               Page 9 of 96 PageID 21


                (b)    failing to attempt in good faith to effectuate a prompt, fair, and equitable

settlement of a claim with respect to which the insurer’s liability has become clear or a claim

under one portion of a policy with respect to which the insurer’s liability has become reasonably

clear to influence the claimant to settle another portion of the coverage unless payment under one

portion of the coverage constitutes evidence of liability under another portion (§541.060(a)(2)(A)

& (B));

                (c)    failing within a reasonable time to affirm or deny coverage and/or to

submit a reservation of rights letter (§541.060(a)(4)(A) & (B));

                (d)    refusing, failing, or unreasonably delaying a settlement offer under

applicable first-party coverage on the bases that other coverage may be available or that third

parties are responsible for the damages suffered (§541.060(a)(5)); and

                (e)    refusing to pay a claim without conducting a reasonable investigation with

respect to the claim (§541.060(a)(7)).

          34.   NAC’s unfair settlement practices constitute knowing and intentional violations

of the Code. These unfair settlement practices were a producing cause of harm to Wagner for

which he seeks actual damages, attorneys’ fees, and treble damages under §541.152 of the Texas

Insurance Code. The Texas Supreme Court recently determined that policy benefits constitute

“actual damages” under the Texas Insurance Code. USAA Texas Lloyds Company v. Menchaca,

545 S.W.3d 479 (Tex. 2018).

E.        Violations of Section 541.061 of the Texas Insurance Code.

          35.   All prior paragraphs are incorporated herein by reference.

          36.   Section 541.151(1) of the Texas Insurance Code provides a cause of action to any

person who sustains actual damages caused by an insurer’s misrepresentation of an insurance

policy in violation of Section 541.061 of the Texas Insurance Code.                   NAC made

PLAINTIFF’S ORIGINAL PETITION                                                              PAGE 8
2776799_2
     Case 4:19-cv-00126-Y Document 1-5 Filed 02/11/19              Page 10 of 96 PageID 22


misrepresentations of the Policies to Wagner and his agents in violation of Section 541.061.

More specifically, NAC misrepresented the Policies by:

               (a)    making an untrue statement of material fact (§541.061(1));

               (b)    failing to state a material fact necessary to make other statements made not

misleading, considering the circumstances under which the statements were made (§541.051(2));

               (c)    making a statement in a manner that would mislead a reasonably prudent

person to a false conclusion of material fact (§541.051(3)); and

               (d)    making a material misstatement of law (§541.061(4)).

        37.    NAC’s misrepresentations constitute unfair or deceptive acts or practices in

violation of the Code. NAC’s unfair or deceptive acts or practices constitute knowing and

intentional violations of the Code. These unfair or deceptive acts or practices were a producing

cause of harm to Wagner for which he seeks actual damages, attorneys’ fees, and treble damages

(§541.152).   The Texas Supreme Court recently determined that policy benefits constitute

“actual damages” under the Texas Insurance Code. USAA Texas Lloyds Company v. Menchaca,

545 S.W.3d 479 (Tex. 2018).

F.      Attorneys’ Fees.

        38.    All prior paragraphs are incorporated herein by reference.

        39.    NAC’s wrongful conduct has forced Wagner Oil to retain the undersigned

attorneys to prosecute these claims. Wagner Oil has demanded that NAC perform its contractual

obligations under the Policies but NAC has failed to do so. Wagner Oil is therefore entitled to

recover its reasonable and necessary attorneys’ fees and costs in prosecuting this action under

Section 37.009 of the Texas Civil Practices and Remedies Code, Section 38.001 of the Texas

Civil Practices and Remedies Code, and Sections 542.060 and 542.061 of the Texas Insurance

Code.

PLAINTIFF’S ORIGINAL PETITION                                                             PAGE 9
2776799_2
  Case 4:19-cv-00126-Y Document 1-5 Filed 02/11/19                 Page 11 of 96 PageID 23


                                             VII.
                                        JURY DEMAND

         40.   Wagner Oil requests a jury trial on all questions of fact in this lawsuit pursuant to

Texas Rule of Civil Procedure 216. Wagner Oil is submitting the requisite jury fee along with

this Original Petition.

                                VIII.
     NAC’S POLICY INTERPRETATION IS INCORRECT AND UNREASONABLE

         41.   Wagner Oil contends its interpretation of the relevant provisions of the Policies is

the only reasonable interpretation. Alternatively, to the extent and under the circumstance that

NAC’s interpretation could also be considered reasonable, Wagner Oil alleges that the Policies

are ambiguous and that such ambiguity must be resolved in favor of the insured, Wagner Oil.

                                          IX.
                                 CONDITIONS PRECEDENT

         42.   All conditions precedent have been performed or have occurred as required.

                                          X.
                                REQUEST FOR DISCLOSURE

         43.   Under Texas Rule of Civil Procedure 194, Wagner Oil requests that NAC

disclose, within 50 days of service of this request, the information or material described in Rule

194.2.

                                           XI.
                                    PRAYER FOR RELIEF

         44.   Wagner Oil prays that upon trial of the merits, the Court enter judgment in

Wagner Oil’s favor on all claims asserted herein, including without limitation:

         (a)   declaratory relief providing that NAC has a contractual duty to defend Wagner
               Oil in connection with each of the Louisiana Lawsuits;

         (b)   declaratory relief providing that Wagner Oil was relieved of any contractual
               obligations and duties under the Policies following NAC’s denial of all benefits
               under the Policies;

PLAINTIFF’S ORIGINAL PETITION                                                              PAGE 10
2776799_2
  Case 4:19-cv-00126-Y Document 1-5 Filed 02/11/19               Page 12 of 96 PageID 24



       (c)    actual damages, including damages under the Texas Insurance Code, as set forth
              above;

       (d)    treble damages as set forth above;

       (e)    reasonable and necessary attorneys’ fees and costs incurred in connection with
              Wagner Oil’s claims against NAC;

       (f)    costs of Court;

       (g)    pre- and post-judgment interest at the maximum rate allowed by law; and

       (h)    all other and further relief to which Wagner Oil is justly entitled, whether at law
              or in equity.




                                                   Respectfully submitted,

                                                   /s/ Marshall M. Searcy
                                                   Marshall M. Searcy, Jr.
                                                   State Bar No. 17955500
                                                   marshall.searcy@kellyhart.com
                                                   Scott R. Wiehle
                                                   State Bar No. 24043991
                                                   scott.wiehle@kellyhart.com
                                                   Derek W. Anderson
                                                   State Bar No. 24012215
                                                   derek.anderson@kellyhart.com
                                                   Whitney D. Beckworth
                                                   State Bar No. 24087400
                                                   whitney.beckworth@kellyhart.com
                                                   Caroline A. Brownlie
                                                   State Bar No. 24101562
                                                   Caroline.brownlie@kellyhart.com
                                                   KELLY HART & HALLMAN
                                                   201 Main Street, Suite 2500
                                                   Fort Worth, Texas 76102
                                                   Telephone: (817) 332-2500
                                                   Facsimile: (817) 878-9462

                                                   ATTORNEYS FOR PLAINTIFF


PLAINTIFF’S ORIGINAL PETITION                                                           PAGE 11
2776799_2
                                    •.
           Case 4:19-cv-00126-Y Document 1-5 Filed 02/11/19                  Page 13 of 96 PageID 25
    •..
                            EiiRtsk Services, Inc.
                                    ENERGY lNSIJR.Al-lCE ~ RrsK :MANAGEMENT
(




                                    WAGNER OIL CO:MPANY



                                                COVERAGE:

                                               General Liability




                                                 CARRIER:

                            NoRm AMERICAN CAPACITY" INSURANCE COMP.ANY

c
                                            POLICY NUMBER:

                                              BRG-0000905-00




                                                EFFECTIVE:

                                            01/31/02 TO 01/31/03




                                    . P.O. Box 2624 • FORT WoRm, TuxA.s 76113-f.624
                             206 E. EJGBTR STREET, SUI'l'E 200 • FoRT WoRm, Tu.As 76102-5410
          (817) 877'-1884   • DFW ME'l'Ro (800) 380-1884 • FAX (817) 654-3552 • www.enriskservices.~om
                                                                                                     EXHIBIT
                                                                                                         A
                                                                                      WAGNER_FEDERAL_ 002158
                                                                     Item i!.   1-'011cy Numoer                                 l'ollcy .t'eriod
                                Case 4:19-cv-00126-Y Document 1-5 Filed 02/11/19 •• mPage 14 of 96 PageID 26
..                                                                                                   To
                                                                                                              Ol-31-2002                                  Ol-3·1-2003
                                                                                                                     12:01 A.M. SlandardTllTI!! 21 lhe Address al
                                                                                                                      tho Insured •5Silltl•d here lh11 lime al Ille
                                                                                                                          AddrllSS Of fheJMureJI m]n~ i>ere

(- Renewal of Ne\v Business
               <                                                                                                                                                                ...
                             Item 1. Named Insured and Mailing Address                  ..
                                                                                             Producer No: 42014-00
                                                                                                                          Producer
                                                                                                                                                                               ..   -
                   Wagner Oil Company                                                        EnRlsk Services, Inc.
                   3400 City Center Tower II                                                 P.O. Box 2624
                   Ft Worth, TX 76102                                                        Fl Worth, TX 76113-2624
                                                                                             Telephone:     800-380-1884


                                                              PART B GENERAL LIABILITY - AUTOMOBILE POLICY
                                                                            DECLARATIONS
               The named insured is:
                      Individual    D       Partnership   D        Corporation    X            Joint Venture   D         Other:          ·~~~~~~~~~~-

               Business of ti"ie named insureµ is: (enter below)                              Aud it Period: Annual, unless otherwise stated (enter below)
               13122-0il Lease Operator/ Non-Operator
               ltem 3. The insurance afforded is only with respect to the followino Coverage Part(s) indicated by specific premium charne(s).
    Advance                  ·Coverage              Coverage Part{s)                Advance               Coverage                 Coverage Part{s)
    Premiums                  Part No.(s)                                           Premiums              Part No.(s)
    $                                        Automobile Medical Payments            $                                              Hospital Professional Liability
                                             Insurance                                                                             Insurance       ·
    $                                        Automobfle Physical Damage             $                                              Manufacturer's· and Contraci:ors'
                                             lnsuranee TDealers)                                                                   Uabilitv Insurance
    $                                        Automobile Physical Damage             $                                              Owner's and Contractor's
                                             Insurance (fleet Automatic:) ·                                                        Protective Liabilitv Insurance
    $                                        Aut~moblle Physir::al Damage           $                                              Owners', Landlords' and Tenants'
                                             Insurance {Non...f.feet)                                                              Liability Insurance

(·  ly-._ __
                                             BaSiiC Automobile qability
                                             lnsL1rance
                                             Seau~ci::i.n's Malpractice
                                                                                    $

                                                                                    $
                                                                                                                                   Personal Injury Llability Insurance

                                                                                                                                   Physicians' ,Surgeons' and Dentists'
                                             Liability Insurance                                                                   Professional Liabilitv Insurance
    $                                        Completed Operations and               $                                              Premises Medical Payment:;;
                                             Products Uabilitv Insurance                                                           Insurance
    $                    -                   Comprehen~ive Automobile               $                                              Storekeeper's Insurance
                                             Liability Insurance
    $52,710.00                NAC-OIL-       CorT)preheo~ive General                $                                               Uninsured Motorists Insurance
                              005            Liability Insurance
    $                                        Comprehensive Personal                 $                                               Hired and Non-Owned Automobile
                                             Insurance                                                                              Liability Insurance
    $                                        Contractual Liabilitv Insurance        $
    $                                        Druggists' Liability Insurance         $          Farm Employers' Liability and Farm
                                                                                               Employee. Medical Payments
                                                                                               Insurance
    $                        ElevatorCollfsion lnsurance    $                                  F~rmer's Comprehensive Personal
                                                                                               Insurance
    $                        Garage Insurance               $                                  Farmer's Medical Payments.
                                                                                               Insurance
    Form 11u.mbers and endorsements, other than those entered on Coverage Part(s), attached at rssue: SEE FORM NAC·OIL-0~9
    ATTACHED
     *See Form NAC-OIL-003 02/00 attached
    52,710.00   Total Advance Premium for this policy                               250.00.Policy                                                                 Total Ahiount Due
                                                                                    Fee
                                                                                  · . Fee                   $55,660.96
:em 4. During the past three years no insurer has canceled insurance, iss~tb·ea;.!~WM'teiciilla1 co that afforded
    ereunder, unless oth.eiwise stated herein:                                                               ·   ·'          ·
                                                                                                          Authorized Representative
;~r 1ed             Date: 3/5/2002 lky                                                                                                                                     '
               \"l-!IS CONTRACT IS NOT SUBJECT TO THE PR01ECTIDN OF ANY GUl.RANTY ASSOCIATION IN lHE EVENT OF LIQUIDATION OR RECElVSlSHll" OF THE INSURER.
(
                ;rus PART B, WITH "POLICY PROVISIONS-PART A", AND COVERAGE PART(SJ AND ClllOORSEMENT(S), (IF ANY) ISSUED TO FORM A PART THEREOF COMPLETE[SJ THIO ABOVE
"'             NUMBERED POLICY.                                      ·




               NAC-OfL-DEC (02100)                                                                                                                                    Page 1 of1




                                                                                                                                       WAGNER_FEDERAL_002159
              Case
    , OVERAGE PART
                                         (    '                       (
                            4:19-cv-00126-Y Document 1-5 Filed 02/11/19                                             Page 15 of 96 PageID 27
                                                                                                                                         !Ed.1-73)
                                      COMPREHENSIVE GENERAL LlABILITY INSURANCE

    For ·attachment to Policy No. BRG-0000905-00 to complete said policy.
                                                ADDITIONAL DECLARATIONS
(   .ocation of all premises owned by, rented to or controlled by the named insured                            {ENTER-SAME" IF SAME LOCATION AS
    ADDRESS SHOWN IN ITEM 1 OF DECLARATIONS)

    Interest of   named insured in such premises (CHECK BELOW)
     D          Owner General Lessee      Tenant                            Other
    Part occupied by named insured (ENTER BELOW)

    The following discloses air hazards insured hereunder known to exist at the effective date of this policy, unless othernrise
    stated herein.
                                                                SCHEDULE
    The insurance afforded is only with respect to such of the following Coverages as are indicated by specific premium
    charge or charges. The limit of the company's liability against each such Coverage shall be as stated herein, subject to all
    the terms of this policy havin!'.I re ~erence thereto.
       Advance                          Limits of Liability                               Coverages
        Premiums           each occurrence               aggregate
       $52,710.00           SEE NAC-OIL-013        SEE NAC-OIL-013    A-BodUy Injury Uabilitv
       $INCL ..             SEE NAC-OIL-013        SEE NAC-OIL-013    B-Prooerty Damage Liability
                                                                  Form numbers of endorsements attached at issue issue
       $52,710.00            Totat Advance
         MINIMUM & DEPOSIT                                   General Liability Hazards
             ADVANCE PREMIUMS                                 RATE~               Premium                          Code No.             Description of Hazards
      BODILY INJURY         PROPERTY DAMAGE               B.I.              P.O.                  Base




c      $52,710.00            INCLUDED              See NAC-
                                                   OJL-025
                                                                       INCL.           See NAC-Oil-
                                                                                       025
                                                                                                                        Premises - Operations

                                                                                                                       13122-0il Lease Operator/ Non-
                                                                                                                       Operator
                                                                                                                       Producing-428/W et-37
                                                                                                                     · To Be Drilled-10
                                                                                                                       Non-Ooerator-124
                                                      [a~ Per 100 sq. Fl Df Area
                                                      {b Par Linea~ Fwt                   1r~(Sq.RJ
                                                                                            Fronijge
                                                      (c) Per $100 of                      c Remuneration
                                                      Remuneration                         d Receipts
                                                      {Cl] Per $1 OD of Receip1s           e Units
                                                      [e} Per Unit                         f) Admissions
                                                      (f} Pct 100 Admlsslons

                                                        18     Per         18                  20Number                 Esi::alators (Number at Premises)
          - .                                                              Landi                 Insured
                                                                           ng                                           NOT COVERED
                                                        Per$100            of                    Cost                   Independent Contractors
                                                                           Cost
        INCLUDED             INCLUDED
                                                                                                                        INCLUDED
                                                                 Per       of                (a) Receipts               Completed Operations
        INCLUDED             INCLUDED                        $1,0DO        Recei
                                                                           pis                     .                     INCLUDED
                                                                 Per       of                . (b) Sales                 Products
         INCLUDED             INCLUDED                       $1,0DO        Sales
                                                                                                                         INCLUDED
         $52,710.00          $INCLUDED                 Total Advance B.f. and P.O.                                       MINIMUM & DEPOSIT



     NAC-DIL..Q05 (02100)                                                                                                                             Psge 1 of4


                                 NORTH AMERICAN CAPACITY INSURANCE COMPANY
                                                  Includes eopyrigh1od. imc~rial arins=cc Sorviccs Office, hie., wilb ics pcnnission.
                                                         Copyright, lnsuranoo Services Ofii~, lm:., 1973




                                                                                                                                    WAGNER_FEDERAL_002160
                                              ··.
                  Case 4:19-cv-00126-Y Document 1-5 Filed 02/11/19                                                       Page 16 of 96 PageID 28
       When used as a premium basis:                                                                                                .
       1. "admissfons" means the total number of persons, other than· employees of the named insured, admitted to the
            event insured or to events conducted on the premises whether on paid admission tickets, complimentary tickets or
            passes;
(      2. "cost" means the total cost to the named Insured with respect to operations performed for the named insured
            durinQ the policy period by independent contractors of alf work let or sublet in connection with each specific project,
        · including the cost of all labor, materials and equipment furnished, used or delivered for use in the execution of such
           work, whetber furnished by the owner, contractor or subcontractor, including all fees, allowances, bonuses or
            commissions made, paid or due;                                             .
       3. "receipts" means the gross amount of money charged by the named insured for such operations by the narned
            insured or by others during th~ policy period as are rated on a receipts basis other than receipts from telecasting,
            broadcasting ·or motion pictures, and includes taxes, other than taxes which the named insured coHects as a
            separate item and remits directly to a governmental division.            ·      . ·                                   ·
       4. "remuneration" means the entire remuneration earned during the policy period by proprietors and by all employees
            of the named insured; other .than chauffeurs (except operators of mobile equipment) and aircraft pilots and co-
          · pilots, subject to any overtime earnings or limitation of remuneration rule applicable in accordance with the manuals
            in use by the company.
       5. "sales" means the gross amount of money charged by the named insured or by others trading under his name for
            all goods and products sold or distributed during the policy period and charged during the policy period for
            installation, servicing or repair, and includes taxes. other than taxes which the named insured and such others
            collect as a separate item.and remit directly to a governmental division.
     L COVERAGE A_;BQDILY INJURY LIA,.BJLITY                                 demolition contest or in any stunti.ng activity or in
        COVERAGE !3-PROPERTY DAMAGE LIABILITY                                practice or preparation for such contest or activity or (2)
                                                                             the operation or use of any snowmobile or trailer
        The company will    par    on behalf of the insured all sums         designated for use therewith;
     which the insured shal become legally obligated to pay as (d) to bodily injury pr property damage arising out of
                                                                                                                                      ·

     damages because of                              . • ·                   and . in the course of the transportation of mobile
                                  A. bocjily injury or                       equipment by an automobile owned or operatep by
                                   B. property damage                        or rented or loaned to any Insured;
     to which this insurance applies, c'aused by an occurrence, (e) to bodily injury or property damage arising out of the
     and the comp~ny shall have the ~ght and duty to defend                  ownership, maintenance, operation, use, reading or
     any suit against the insured s"eekil)g .damages on account              unloading of
     of such bodily injury or property damage, even if any of the            (1) any watercraft owned or operated or rented or
     allegations of the suit are groundless, fal~e or fraudulent,                  loaned to any insured, or·
     and may make such investigation and settlement of any                   (2) any other watercraft by any person in the c01Jrse of
     <;[aim or suit as it deems expeoient, but the company shalf                   his employment by any insured;
 (_ .ot be obligated to pay any c[airh or judgement or to defend             but this ~xclusipn does not apply to watercraft while
   . any suit after the applicable limlt of the company's liability          ashore on premise~ owned by, rented to or controlled
     has been exhausted by payment of judgements or                          by the named insured;
     settlements.                                                        (f) to bodily injury or property damage arising out of ihe
                                                                             discharge, dispersal,· release or eseape of smoke,
     Exclusions                                                              vapors, soot. funies, acids,
         This insurance does not apply:                                      alkalis, toxic chemicals, liquids or gases, waste
     (a) to liability assumed by the Insured .under any contract
            or agreement except an incidental contract; but this
            exclusion does not apply to a warranty of fitness or
            quality of the named in!?ured's products or a warranty
           that work perfonned by or on 'beh;;ilf of the named
                                                                             materials or other irr:itants, contaminants or pollutants
                                                                             into or upon land, tfie atmosphere or any watercourse
                                                                             or body of water; but this exclusion does not apply if
                                                                             such discharge, dispersal, release or escape is sudden
                                                                             and accidental;                  ·
                                                                                                                                                                   l
           insured will be done in ~ workmanlike manner;                 (g) to bodily injury or property damage due to war,
     (b) to bodily injury or property d<!i:riage arising out of the          whether or not declared, insurrection, rebellion or
           ownership, maintenance, operation, use, loading or                 revolution or to any act or condition incident to any of
           unloading of       .                                               the foregoing with respect to:
           (1) any automobile or aircraft owned or operated by or             (1) riabiliW assumed by the insured under an
                 rented or loaned to any insured, or                                incidental contract, or         ·
            (2) any other automobil!;! or aircraft operated by any            {2) expenses for fir~t aid under the Supplementary
                 person in the course of his employment by any                      Payments provision;     ·
                 insured;                   ·.                           (h) to bodily iniury or property -damage for which the
           but this exclusion does not apply to the parking of an             insured or his m.demnitee may be held liable
            automobile on premises owned by, rented to or                     (1) as a person or organization engaged in the
            controlled by the named insured. or the ways                            business or manufacturing, distributing, selling or
            immediately adjoining, if such automobile is not                        serving alcoholic beverages, or
            owned by or rented qr loaned to any,insured;                      (2) if not so engaged, as an owner or lessor of
     (c) to bodily injt,try or properfY damage arising out of (1}·                  premises used for such purposes,
            the ownership, maintenance, operation, use, loading or            if such liability is imposed
            unloading of any mobile equipment while being used
            in any prearranged or organized racing, speed or
      NAG-OfL-005 (02/00)                                                                                                                               Page2of4


                                  NO~TH AMERICAN CAPACITY INSURANCE COMPANY
                                                    !Deludes ccpyrlgllted mall!rial oflnsw.ince Scrvice5 Office, lnc., with its ponnissicn.
                                                           Co.pyrigb1, ln$1.nnCC Servic=i Office, Inc., 1973




                                                                                                                                              WAGNER_FEDERAL_002161
                   Case 4:19-cv-00126-Y Document 1-5 Filed 02/11/19                                                      Page 17 of 96 PageID 29
            r· y, or ecause of the vio . _,n of, any statute,                      (k)    to property d ... ·ge to _                          /\-
                ordinance or regulation pertaining to the sale, gift                      (i) property owned or occupied by or rented to the
                distribution or use of any alc;oholic beverage, or                           msured,
           (ii) by reason of the selling, serving or giving of any                      (2} property used by the insured, or                 ·
                alcoholic beverage to_a minor or to a person ul')der                    (3} property in the care, custody or control of the
                the influence of alcohol or which causes or                                  insured or as to which the insured· is for any
                contributes. to the intoxication of any person;                              purpose exercising phys!cal control;             ·
           but part (ii) of this exclusion does not apply with respect                  but parts (2) and (3) of ·this exclusion do not apply with
           to liability of the insured or his indemnitee as an owner                    respect to liability under a writJ;en sidetrack agreement
           or lessor described in {2) above;      .                                     and part (3) of this exclusion does not apply with
      (i)to any obligation for which the insured or any carrier as                      re~8ect ~r property. damage {o"fher than to .ele\"'ators)
        - his insurer may be held liable under any workmen's                            arising .out of the use of an el~vator at premises owned
           cqmpensation,         unemplo>"!Jent     compensation    or                  by, rerited to or controlled by the.named insured;
           disability benefits iaw, or under any similar law;                      (J)to property damage to premises alienated by the named
      (J)to b_odfly injury to any employee. of the insur~d arising                      insured arising out of S!Uch premises or any part
           out of and In the course of hrs employment by the                            thereof;
           insured or to any obligation of the insured to                          (m) to loss of use of tangible property which has not been
           indemnity another because of aami?ges arising out of                         physically
           such injucy; but tnis ~xclusion does.ript apply to liability
           assumed by the insured uneer an incidental contract;
      injured or destroyed res_ultlng from:                                                sore proprietor, and the spouse .of the named Insured
           (1) a delay rn or !~ck of 13erformance by or on behatf of                       with re!?p~ct to the conduct of such a business;
                the named in·sureq of any contract or agreement,                    {b) if the named insured is designated in the declarations
           (2) the failure of tl:\e named insured's products or                            as a partne.rship or joint venture, ttie partnership or joint
                work pe_rfprmed by or on ·behatf of the· named                             venture so desigm;1ti;id and any partner or member
                insured to meet the level of performance, quality,                         thereof but only with.respect to his liability as such; ·
                fitness or durability w~rrante.d or represented by the              (c) if the named insured Js designated in the declarations
                named lnsu"red;                                                            as other than an individua_l. partnership or Joint venture,
           but this exclusion Claes. not apply to loss of use of other                     the organization so designated and any executive
           tangible property resulting from the sudden and                                 officer, director or· ~tockholtier thereof while acting
           accidental phy9ical injury to or destruction of the                             within the scope of his outies as such;                   ·
           named insured's pro.d~ct~ or work p,erformed by or                       (d) any        person   (qther thah an employee of the named
           on behalf of the named insured after such products or                           insured) Qr orgqnization wt]ile acting as real estate
           work have been put to use by any person or                                      manager for the named insured; and ·              ·
           organization oth~r than an :Insured;                                     (e) with respect to the operation, for the purpose of
      (n) to property damage to the. named insured's                                       locomotipp u_pon a public highway, of m9bile
    .      products arising out of such products or any part of                            equipment .registered under any motor vehicle
           such products;                .              ·                                  regist(a,tion law,
(   . ,D) to properry dal}lag~ ·to WC!r~ performed by or on behalf                          (i)an employee of the named in~ured while operating
           of the nari)ed ms_ured arising out of the work or any                                  any such equipment in the course of his
           portion ttiere.of, or -qut of materials, parts or equipment                            employmt;?nt, and
         · furnished in qonnee>tron therewith; .                                            (ii) any other person While op!;!rating with the
      (p) to damages claimed for the »'ithdrawal, inspection,                                     permission of the named insured any such
           repair, -replacement; or. loss of _use of the named                                    equipment registered in the name of the named
           insured's P.r.pducts or Work compl~ted by or for the                                   insured and · ::iny per$on or organization legally
           named insurec;I or of afly P.rop.e_rty of which such                                   responsible for sucli operation, bu't only if there ls
           products or work form a part, Jf such products, work or                                no other valid and collectible insurance available,
           property are.withdrawn ·from the market or from use                                    either o~ a.~r(rhary or e~cess basis, to sueh person
           because -of any known or suspected defect or                                            or organrzat1on;
          defic;iency ther~in;                                                         . provid~d that no person or organization shall be an
      (q) to property d~mage included within:                                            insury.id Under this pa.ragraph {e} with respect to:
    .     (1) th!;!: ~xplosion haz~rd           in connection with                       (1) boqily injur}' to any fellow employee of such person
              ope~atipris identified ln'this policy by a classification                         injured in the·course of his employment, or
              code numpe·r which includes the symbol ''X',                               (2) property i:lamage to property owned by, rented to, in
          (2) the collapse hazi:ird In connection·with operations                               charge of"or occupied by the 11amed insured or any
              identified· in_ ttiis .poHcy by a classification code                             person described in sub.,"paragraph (ii).
              number which ioqludes th_e SYfTlbol "C:',                              This insu~nce do~s not apply tq boa!ly injury or .prop~rty
          (3) the ui:i.derground P.r:qperfy' damage hazard in                        damage arising out of the condu.ct of any partnershtp or
              connection with operations identified in this policy                   joint venture of which the fnsured is a partner or mem.ber
              by a classification code number which includes the                     and which is not designated in this poliay as a named
              symboJ""u".                                                            rnsurea.
     lT. PERSONS INSURED                                                             Ill. LIMITS OF LIABILITY
        Each of tile fol.lowing is an ,insured under this insurance                   Regart:Hess of the nt.imber of (1} insureds under this
     to the extent set for.th below:                             -                   policy, (2) persons- or organizations who sustain bodily
     (a) if the named irisured, ts designated in the declarations                    injury or property damage, or (3) claims made or suits
          as an. individual, the person so designated but only with                  brought on accpunt of bodily injury or property damage.
          respect to the conduct of a business of which he is the                    the company's liabl!ity is limited as foHo~s:
       NAC-Dll.·005 (02JOO)                                                                                                                             Page 3of4


                                  NORTH AMERICAN CAPACITY INSURANCE COMPANY
                                                  Inc:Judcs copyrighted ma!Bia.l of Insur.me• ServiM> Offioe, Inc:., ...;th ils pcnm•:<i~n.
                                                          Copyrigbt, Insumicc Services Of6c,,_ J11c., l97J




                                                                                                                                              WAGNER- FEDERAL- 002162
                 Case 4:19-cv-00126-Y Document 1-5 Filed 02/11/19                                                     Page 18 of 96 PageID 30
        Coverage A-The total liability of the company for all
     damages, including damages for care ~nd loss of services,
     because of bodily injury sustained by one or more
(     Jersons as the result of any one o.ccurrence shall not
     exceed the limit of bodily injury liability stated in the
     schedule as applicable to "each occurrence".
        Subject to the above provision respecting "each
     occurrence", the total liability Qf the company for all
     damages because of (1) all bodily injury included within
     the completed operations .hazard anq (2) all bodily
     injury liabiHty included within the productS hazard shall
     not exceed the limit of bodily injury liability stated in the
     schedule as "aggregate".
        Coverage B-The total liability of the company fpr all
     damages because of all property damage sustained by
     one or more persons or organizations as the result of any
     one occurrence shalr not exceed ttJe limit of property
     damage liability in the schedule as applicable to "each
     occurrenceu_                                   .
       Subject 1o the · above provision respecting "each
     occurrenceu, the total liability pf the company for all
     damages because of all pro"perty damage' to w.hich this
     coverage applies and described i_n ;any of the numbered
     subpar1?graphs below shall not exceed the limit of property
     damage liability stated in the schedule a~ "aggreg;;iten:
       (1) all property damage arising out ·of' p~emises or
            operations. ratec;l on a receipts basis 1 :including
            propi;!rty damage .for which liability is ass1.1med
            under any inci.dental contr.ar::t retating to ·such
            premises or operations, but excluping property
            damage included in subpara·graph {2) b~low;
       (2) an property darnage arising o'ut of and occurring in
            the course of operations performed for the named
            instfred by ind<;i,pendent contractors and general
            supervision thereof-by·the.n_amed insured, inclui;ling
(_          any such property d~m~ge for which liability is
            assumed under any incidental contract (elating to
            such operations. but this 'subparagraph (2) doe!;) not
            include prop.arty dE!mage ar!s!ng out of m·~intenance
            or repairs at prem1~es owned by or ·rented to the
            named insur~d or structur.al alterations at such
            premise.5 which do not involve changing the size of or
            moving buildings or other structures;
       (3) all property 9amage .included within the products
            hazard. a[lcf alt properfy' dalft~ge included within the
          . completed operation.s haz<!rd.                  ·
       Such aggregate limit shall apply separately to the
     property damage described in subparagraphs (1 ), (2) and
     (3) above, and under sub paragraphs {1) and (2), separately
     with respect to each project away from premises owned by
     or rented to the named insured.

        Coverages A and B-For the purpose of determining the •
     limit of the company's liability, all bodily injury and
     property damage arising out of continuous or repeated
     exposure to substantially the same general conditions shall
     be considered as arising out of one occurrence.

     IV, POLICY TERRITORY
       This insurance applies only to bodily injury or property
     damage which occurs within the policy territory.



      NAC-OIL--005 (02100)                                                                                                                      Page 4 of4


i
\
                                NORTH 'AMERICAN CAPACITY fNSURANCE COMPANY
                                                Inc!udl'S e>opyrighted ma1crlal nflnsurancc Scrvicl'I Office, Inc., with ill ponnissli:m.
                                                         Copyright, fus=IX'l: Services Office, Inc., 1973




                                                                                                                                     WAGNER_FEDERAL_002163
          Case 4:19-cv-00126-Y Document 1-5 Filed 02/11/19                Page 19 of 96 PageID 31



                               NAMEDlNSUREDENDORSEMENT
      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

      BRG..OOOB905·00

      The NAMED INSURED as stated in policy Declarations is completed to read as follows:

     · Wagner Oil Company
       Aptian Energy Services, Ltd.
       Aptian Gas Corporation
      Bartoni~n   Partners
      Bryan C, Wagner
      Carancahua LP.
      Claiborne, L.P.
      Disc:t'.lorhis Ptpeline
      GoldenrQd Transmission Company
      Norias, LP.
      Turpr:li~n Corp.
       H. Ed Patte.rson
       Brent D. Talbot
       Stepnen M. Clark
       Errije ~rodi
     · Dennis A. Taylor
       Mark W. BeJcher
      Canejo, LP.
(_




      NAG - OIL • 000                                                                Page 1of1




                                                                                   WAGNER_FEDERAL_002164
                            (
            Case 4:19-cv-00126-Y Document 1-5 Filed 02/11/19                         Page 20 of 96 PageID 32
                                                                      CAPACITY INSURANCE COMPANY
                                                                      MANCHESTER, NH


           Policy Number: BRG-0000905..00

                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


           TEXAS - PREMIUM AMENDATORY ENDORSEMENT

           SURPLUS LINES




           This insurance contract is with an insurer no1 licensed to transact insurance in thls state and is
           issued and delivered as a Surplus Lines Coverage. S~te Insurance Statutes require payment of
           tax on premiums as outlined below:

                      Gross Policy Premium:           $52,710.00
                      Policy Fee:                     $250.00.
                      Inspection Fee:                 $ .
                      State Tax           4.85 %      $2,568.56
                      Stamping Fee:       .25%        $132.40
                      TOTAL PREMIUM:                  $55,660.96




     The premium for this endorsement Is included in the premium shown on the           Additional Premium        $


c    declarations unless a specific amount is shown here.                               Return Premium
                                                                                        State Tax
                                                                                        Stamping Fee:
                                                                                        Total
                                                                                                                  $
                                                                                                                  $
                                                                                                                  $
                                                                                                                  $

     ENDORSEMENT NO:                                     Effective: 01-31-2002
     Is attached to and forms part of Policy No.: BRG-0000905-00

     INSURED: Wagner Oil Company

     Insuring Company:       ·NORTH AMERICAN CAPACITY INSUAANCE COMPANY
                              650 Elm Street, Manchester, NH 03101-2524

                                                    Authorized Representative:


           All other terms and conditions of the policy remain unchanged.




i
\,         NAC-O!L-003TX (02100)                                                                          Page 1 of1




                                                                                               WAGNER_FEDERAL_002165
                 Case 4:19-cv-00126-Y Document 1-5 Filed 02/11/19   Page 21 of 96 PageID 33
                                                              Nok.'AMERJCAN
                                                                                                                       CAPACITY INSURANCE COMPANY
                                                                                                                       MANCHESTER, NH


    '.The Attaching Clause need be completed only when this endorsement is issued subsequent to preparation of the policy.)

                       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


    BROAD FORM COMPREHENSIVE GENERAL LIABILITY ENDORSEMENT



          This endorsement modifies such insurance as is afforded by the provisions of the policy relating to the following:

                                       COMPREHENSIVE GENERAL LIABILITY INSURANCE

 This endorsement effective                                                    01-31-2002                    , fonns a part of Policy No. BRG-0000905-00
                        (12:0"\ a.m. standard time)
·lssued to: Wagner OH Compa1JY ·

    By: NORTH AMERICAN CAPACITY INSURANCE COMPANY
                                                                                                                          Authorized Representative

                                                                           SCHEDULE


     Personal Injury and Advertising Injury Liability
     Aggregate Limit shall be the per occurrence bodily Injury liability limit unless otherwise indicated herein.
     Limit of Liability$ ·             Aggregate




c    Limit of Liability-Premises Medical Payments Coverage:
     $1,000 each person unless otherwise indicated herein: $                                    NOT COVERED                   each person.


     Limit of Liabiljty....,...Fire Legal Li.ability Coverage:
     $50,000. per occurrence unless otherwise indicated herein: $                                                                   per occurrence.


     Advance Premium I Premium Basis

       $   INCL         INCL.     OF THE TOTAL COMPREHENSIVE GENERAL LIABILITY BODILY INJURY
      AND PROPERTY DAMAGE PREMIUM AS OTHERWISE DETERMINED

      $      INCL.     MINIMUM PREMIUM
                                                        l
    I.       CONTRACTUAL LIABILITY COVER,AGE                                                    (2) if the Insured is an architect, engineer or surveyor, to
    (A) The definition of incidental contract is extended to                                        bodily injury or property damage arising' out of the
        include any oral or written contract or agreement                                           rendering of or the failure to render professional
        relating to the conduct of the named lnsured's                                              services by such insured, incluc:ljng:
        business_                                                                                   (a) the preparation or approval of maps, drawings,
    {B) The insurance afforded with respect to liability assumed                                          opinions, reports, surveys, change orders, designs
        under an inc!denfal contract is subject to the following                                          or specifications, and
        additional .exclusions:                                                                     (b) supervisory, inspection or engineering services;
        (1) to bodily injury or property damage for which the                                   (3) if the indemnitee of the insured is an architect,
             insured has assumed liability under any Incidental                                     engineer or surveyor, to the llability of the indemnitee,
             contract, if such injury or damage occurred prior to                                   his agents or employees, arising out of
             the execution of the incident?1I contract; ·

    NAC-O!L-006 (02/00)                                                                                                                               Page 1 of5
                                NORTH AMERICAN CAPACITY INSURANCE COMPANY
                                         )DCludos 00p;-rightod material cflns=ee Scviceo Office, l.nc., witll its po:nniss.ion.
                                                            Cop)'rigbt, lnS1lT.!llce Sorvic"" Offir;e, 1111:.. 1s>BI




                                                                                                                                      WAGNER_FEDERAL_002166
                                            ·. Document 1-5 Filed 02/11/19 Page 22 of 96 PageID 34
                          Case 4:19-cv-00126-Y                   material b ... on behalf of the riamed Insured was
                , (a) the preparation or appro -· ·of or the failure to
                      prepare or approve maps, drawings, opinions,                                     made prior to the effective date of this insurance:     .
                      repo~. surveys, change orders, designs or                                  (4) to pE!rsonal injury or advertising injury arising out of
                      specifications, or                                                               libel or slander or tile publication of ·utterance of
                  (b) the giving of or the failure to give directions or                               def~matory or disparaging material concerning any
                      in~truc!ions by the indemnitee, his agents or                                    P.erson or orgpnization or goods, products or services,
                      employees, .provided such giving or failure to                                   or in violation of an individual's right of privacy, made
                      give is the primaiy cause of the bodily Injury                                   by or a!i:he direction of the insured with knowledge of
                         or property damage:                                                           the falsity thereof;
              (4) to any obligation for which the insured may be held                            (5) to personal Injury or advertising injury arising out of
                  liable in a11 action on a contract by a third party                                  the.conduct of any partnership or joint venture of which
                  beneficiary for bodily injury or property damage                                     the insured is a partner             or
                                                                                                                                       member and which is not
                  arising out of a project for a public authority;                                     designated in the declarations of the policy as a
                  but this exclusion does not apply to an action by the                                named -insured;
                  public authority or any other person or organiiation                            (6) to adver:t.ising Injury arising out of
                  engaged in the                                                                        (a} failure of performance of contract, but this
                     project;                                                                               exclusion does not apply to the unauthorized
              {5) to. bodily Injury or property damage arising out of                                       appropriation of ideas based upon alleged breach
                   construction or demolition operations, within 50 feet                                    ofimplied contract, or
                   of any railroad property, and affecting any railroad                                 (b) infrin,gement of trademark, service mark or trade.
                   bridge or trestle, tracks, road beds, tunnel,                                            name, other th,an titles or slogans, by use thereof
                   t:mderp;:iss or crossing; but this exclusion does not                                    on or in connection with goods, products or
                   apply to sidetrack agreements.                                                           services sold, offered for sale or advertised, or
          (C) The following exclusion~. applicable to Coverages A                                       (c) incorrect description or mistake in advertised price
              (Bodily Injury) and B {Property Damage) do' not apply to                                       of goods, products or seivices sold, offered for
              this Contractual Liability Coverage: (b), (c), (2), (d) and                                    sale or advertised:     ·
              (e).                                                                                (7) with res'pect to advertising injury
          (D) The following additional condition applies:                                               (a) to any insured in the business of advertising,
              Arbitratio11 .                                                                                 broadcasting, publishing or telecasting, or
              The company sl:Jall be entitled to exercise all of the                                    (b) to any injury arising out of any act committed by
              in~ured's nghts in the choice of arbitrators and in the                                        the insµrecl with actual mallce.
              conduct of any.arbitratiol'"! proceeding. ·                                    (C) Limits of Liability
          II. PERSONAL .IN:JURY •AND ADVERTISING INJURY                                            Regan;lless of the number of (1) insureds hereunder, (2)
      -       LIABILITY COVERAGE                                                                   persons or organizations who sustain injury or damage, or
(      .-..\) The ccitnpapy.wni·pay on behalf of the insured arr sums                              (3) claims niade or sµits brought on account of personal
     -        which the -In.sured s.hall become legally obligated to pay                           injury cir advertising injury, the total limit of the
              as damages because of personal Injury                      or                        company's liability under this coverage for all damages
              advertls~ri9: ·1rij~iy .to which 1hls insurance appries,                             shall not .exceed the limit ·of liability stated in this
              sustairied by C!:i:iY. person or organization and arising out                        endorsement as "aggregate".
              of the conduct of the named insured's business, within                         (D)         Additional D~flnltions
              the policy ten:ifqry, and the company shall have the                                 "Advertising Injury" means injury arising out of an offense
              ,righ1 an9 duty to defend any suit agajnst the insured                               committed during the policy period occurring in the course
              seeking damages ori account of such injury, even if any                              of the named lnsured's advertising activities, if such injury
              of the alleg~ti.ons of .the suit are groundless, false or                            aris~s out pf libel, slander, defamation, violation of right of
              fraudulent. arid may make such investigation and                                     privacy, piracy, unfair competition, or infringement of
              settlement pf any claim or suit as it deems expedient,                               copyright, title or slogan.           .
              but the company shall not be obligated to pay any claim                              nPersonal Injury" means injury arising out of one or more
              or judgement· or to defend any suit after the applicable                              of the following offenses committed during the pollqy
              limit .of the company's liability has been exhausted by                               period:
              payment of j1..1P,geme.nts or settlements.                                            1. false arrest, detention, imprisonment, or malicious
          (B) This insuranc;:e does; not apply;                                                           prosecution;                              ·
              (1) to liFlJ>ility assumed by the insured under any                                   2.  wrongful entry or eviction or other invasion of the right
                    contrapt or.ag·reement;                                                              of privat!'! occupancy;
              (2) to per~o.nii!l tnfory or advertising injury arising out                           3. a pµblicatlon c;ir utterance
                    of the willful violation of a penal statute or ordinance                             (a) of a libel or slander or other defamatory or
                    committed by or with the knowledge or consent of                                          disparaging material, or
                    the Insured;                                                                         (b) in violation ~fan individual's right of privacy;
              (3) to persorlal injury or advertising injury arising out                                . except publicatioris or utterances in the course of or
                   of a public.ition or utterance of a libel or slander, or                              related to advertising, broadcasting, pub1is!'Jing or
                    a publication or utterance in violation of an                                        telecasting activities conducted by or on behalf of the
                    individual's right of privacy, if the first injurious                                named insure~ shall not be deemed personal injury.
                    publication or utterance of the same or similar
    ("'     AC-OIL-006 (02/00)                                                                                                                          Page 2of5
                                       NORTH AMERICAN CAPACITY INSURANCE COMPANY
                                                 Includes capyrigh1ed m•!elial aflns\lr"Ollco Sc:nX:cs Office, )ni:., wilh ;1s pami<rlon.
                                                                   Copynght, lnsm;111ce SelVlc~ Office, lno., JS'Bl




                                                                                                                                             WAGNER_FEDERAL_002167
                                    ~AYMEN£_;0VERAGE
                                                                   c:··
                    Case 4:19-cv-00126-Y Document 1-5 Filed 02/11/19    Page 23 of 96 PageID 35
     · 111.', PREMISES MEDICAL                                                                        (b) to a mi~1....
. • · The company will pay to or for each person who sustains                                         (c) to a persbn under the influence of alcohol, or
       bodily injury caused by accident all reasonable medical                                        (d) which causes or contributes to the intoxication of
       expense incurred ·within one year from the date of the                                               oiny person, if the named insured is a person or
       >ccident on account of .such bodily injury, provided such                                            organization engaged in the business or
        Jodily rnjury arises out  of      (a) a condition in the insured                                    manufacturing, distributing, selling, or serving
       premises or (b).operations with respect to which the named                                           alcoholic beverages, or if not so engaged, is an
       insured is afforded coverage for bodily injury liability under                                       owner or lessor of premises used for such
       the policy.                                                                                          purposes, but only part M of this exclusion {B){3)
       This insurance.does not apply:                                                                       applies when the named insured is such an
       (A)        fo bodily injury                                                                          owner or lessor;
              (1) arising out of the ownership, maintenance,                                     (4) due ta war, whether or not declared, civil war.
                  operation, use, loading or unloading of                                             insurrection, rebellion or revolution, or to any act or
                  (a) any automobile or aircraft owned or operated                                    condition incident to any of the foregoing;
                        by or rented or loaned to any insured, or                           {C) to bodily ir:tjury
                  (b) any other automobile or aircraft C!Perated by                              {1} to the named insured, any partner thereof, any tenant
                        any P,ersqn in the course of his employment by                                 or -Other person regularly residing on the insured
                     · any insur.ed;                                                                   premises or any employee of any of the foregoing if
                  but this exclusion does not apply to the parking of                                  the bociily Injury arises out of and in the course of his
                  an autpn:iob)1e on. the Insured premises, if such                                    employment therewith;          .
                  autom~bile is not owned by or rented to or loaned                              (2) to any other tenant if the bodily injury occurs on that
                  to any insured;                                                                      part of the insured premise,s re".ted from the named
              (2) arising out of                                                                       Insured or to any employee of' such a tenant if the
                  {a) arisin_g out of the ownership, maintenance,                                      bodily injury occurs on the tenant's part of the
                        operation, use, loading or unloaaing of any                                     in~ured premises and arises out of and in tile course
                        mobile equipment while being used in any                                       of his employment for the °tenant:
                        prearf?nged or organized racing, speed or                                 (3) to any person while engaged in maintenance and
                        deniblition contest or in any stunting activity or                              repair of the insured premises or alteration,
                        in practice or preparation for any such contest                                demolition or new oonstruction of such premises;
                        or activity, or                                                           (4) .to any person if any benefits for such bodily injury are
                  (b) the operation or use of any snowmobile or                                         payable or required to be provided under any
                        trailer designed for use therewith;                                             workmen's           compensation,          unemployment
                  (i) own~d or operated by or rented or loaned to                                       compensation or disability benefits law, or under any
    .                   any i!lsu.red, or                                                               similar law;                    ·
 ( _              (ii) op~rated by any person in the coLirse of his                               (5) to any p~rson practicing, instructing or participating in
                        employment by any insured;                    ·                                 any physical training, sport, athletic activity or contest
              (3) arising out' of the own~rship, maintenance,                                           whether on· a formal or informal basis:
                  operatlon, use, loading or unloading of                                         (6) if th~ .named ins1,1r~d is a club, to any member of the
                  (a) any watercraft owned or operated by or rented                                     named insured;                           ·
                        or loaned to any insured, or                                              (7) if the named lnsured is a hotel, motel, or tourist court,
                  (b) any other watercra~ operated by any person in                                     to any guest of th!:! named Insured;
                        the pourse of his !"lmployment by any insured;                       (DJ to any medical expense for services by the named
                  but this 'exclusion does not apply to watercraft while                          insur~d any employee thereof or any person or
                  ashore.on the insured premises;                                                 organization under contract to the named insured to
              (4) arislng"o.~t of and in the course of the transportation                         provide such setvlces
                  of mcibi!e equipment by an automobile owned, or
                  operat(:ld 'by or rented or loaned to the named                            LIMITS OF LIABILITY
                  insured; .                                                                 The limit of liability for Premises Medical Payments Coverage
       (B)        ta b'c>~ily ,Injury .                                                      is $1,000 each p~rson unless otherwise stated in the schedule
              (1) included within the completed operations haz:ard                           of this endorsement. The. limit of liabllity applicable to "each
                  or the products hazard;                                ·                   person" is the limit of the company's liability for all medical
              (2) arising out of operations performed for the named                          expense for bodily injury to any one person as the result of
                   Insured by independent contractors other than                             any one accident, but subject of the above provision respecting
                   (a)· m.air,rf~nai:ice arid repair of the insured                          neach person•, the total liability of the comp.any under Premises
                        premises, or                                                         Medical Payments Coverage for all medical expense for
                   (b) structural alteratio11s at such premises which do                     bodily IriJ.ury to two or more persons as the result of any one
                         not -involve changing the size of or moving                         accident shall not exceed the limit of bodily injury liability
                         buildings or other structures;                                      stated in the policy as applicable to neach occurrence".
              (3) resulting fl'om the selling, seNing or giving of any                       When more than one medical payments coverage afforded by
                   alcoholic beverage                                                        the policy applies to the loss, the company shall not be liable
                   (a} in violation of any statute, ordinance or                             for more than the amount- of the highest applicable limit of
                         regulation,                                                          ti ability.                                   ·
       AC-OJL-005 (02100)                                                                                                                                Page3of5
                                    NORTH AMERICAN CAPACITY INSURANCE COMPANY
                                              Incl•d .. cop)'lir:httd material OflllOWOllll>C Services Office, Inc., wi!l:i its pennission..
                                                                  Copyright, lnswincc Services Office. hie., 1981




                                                                                                                                               WAGNER_FEDERAL_002168
                  Case 4:19-cv-00126-Y Document 1-5 Filed 02/11/19
                                                                 1                                                           Page 24 of 96 PageID 36
                                                                                            The insurance ,.A property damage liability applies,



{-
   · ADDITIONAL DEFINITIONS
     When used herein:
     "Insured premises" means all premises owned by or rented
     ~o the named insurep with r.espect to which the named
.---nsured is afforqed coverage for bod[ly injury liability under
                                                                                            subject to the following additional~PJ:.Ovisions:
                                                                                       (A) Exclusions (k) and (o) are (eplacerl..Sy the following:
                                                                                            (1) to property owned or occupied by or rented to the
                                                                                                 Insured, or, except with respect to the use of
                                                                                                 elevators, to proP,erty held by the insured for sale or
                                                                                                                                                             I
     this policy, and.includes the ways immediately adjoining ·on                                entrusted to the insured for storage or safekeeping.
     land;                                   .                                              (2) except with respect to liability under a written sidetrack :
     "medical expensew means expenses for necessary                                              agreement or the use of elevators                           l
     medical, surgical, x-ray and dental services, Including                                     (a) to prope!rty while on premises owned by or rented 1
     prosthetic devices, and necessary ambulance, hospital,                                           to il)e insured for the purpose of having
     professional nursing and funeral services.                                                       operations performed on such property. by or on
                                                                                                      behalf of the insured,
    ADDITIONAL CONDITION                                                                         (b) to tools or equipment while being used by the
    Medical Reports; Proof and Payment of Claim                                                       insured in performinj;J his operations,
    As soon as practicable the injured person or someone on                                      {c) to property in the custody of the insured which is
    his behalf shall give to the company written proof of Claim,                                      to be installe.d, erected or used in construction for
    under oath if required,.and shall, after each request from the                                    the Insured,
    company, execute authorization to enable the company to                                      (d) to that particular part of any propelfy; not' on
    obtain medical reports and Copies of records. The injured                                          premises owned by or rented to the insured,
    person shall submit to physical examination by physicians                                            (i) upo'1 \'.Vhich operations are being performed
    selected by the company when and as often as the                                                         by or on behalf of the insured at the time of
    compa.ny may reasonably require. The company may pay                                                     the property damage arising out of such
    the injured person or any person or organization rendering                                               operations, or        ·
    the seivices and the payment shall reduce the amount                                        _-:~" (ii) out of which any property damage arises, or
    payable hereunder for such injuiy, Payment hereunder shall                                         (iii) the restoration, repair or replacement of which
    not constitute an admission of liability of anx person or,                                               has been made or is necessary by reason of
    except hereunder, of the company.                                                                        faulty workmanship thereon by or on behalf of
                                                                                                             the insured;
    IV.      HOST"UQU.OR LAW LIABILITY COVERAGE                                              (3) with respect to the completed operations haz.ard and
      Exclusion {h) do~s not apply with re;;;pect to liability of the                             with respect to any classification stated in the policy or
      insured or his indemnitee arising out of the giving or serving                              in the comP.any's manual as "including completed
   . of alcoholic beverages at functions incidental to the named                                  operations", to property damage to work performed by

C      1sureq's business, provided the .named insured is not
    . ~ngaged in the busin.ess of m?nufacturing, distributing,
     selling or serving of alcoholic beverages.
                                                                                                  the nar:ned insured arising out of such work or·any
                                                                                                  portion thereof, or out of ~uch materials, parts or
                                                                                                  equipment furnished in connection therewith.
                                                                                        (B) The Broad Form Property Damage Liability Coverage shalf
    V.    FIRE        LEGAL     LIABILITY      COVERAGE-REAL                                 be excess insurance over any valid· and collectible property
    PROPERTY                                                                                 insurance (including any deductible portion thereof)
    Wi1h respect to property damage of structures or portions                                available to the insured, such as, but not limit~d to, Fire,
    thereof rented to ·or leased to the named Insured, including                             Extended Coverage, Builder's Risk Coverage or
    fixtures pe.nnanently attached thereto, if such property                                 Installation Risk Coverage, and the Other Insurance
    damage arises out of fire. ·                                                             Condition of the policy is amended accordingly.
    {A) Alf of the exclusions of the policy, other than the Nuclear
         Energy Liability Exclusion (Broad Form), are deleted                           VII. INCIDENTAL                 MEDICAL        MALPRACTICE   LIABILITY
         and replaced by .the following:                                                      COVERAGE
              This insurance does hot apply to liability assumed                        The definition        of
                                                                                                          bodily Injury is amended to include incidental
              bythe   insu~ed undw .any contract or agreement;                          Medical MalpJ"E!ctice Injury.
    (B) The limit of property damage liability as respects this                         lncidel)tal M~diqal M?lpractice Injury means injury arising out of
         Fire Legal Liability Cover.;ige--:Real Property is $50,000                     the rendering of or failure to render, during the policy period,
         each oqcurrence Uf)less otherwise stated in the                                the following services:
         Schedule of this endorsement.                                                  (A) medical, surgical, dental, x-ray or nursing service or
    (C) Fire l:ef:'la[ Uabilify Coverage-Real Property shall be                           · treatment or the furnishing of food or beverages in
         excess in~urance over .any valid and coll ectibJe property                          connection therewith; or
         insuran"ce Qnt:h.iding any deductible portion thereof),                        (B) the furnishing or dispensing of drugs or medical, dental or
         available to the insured, such as, but not limited to,                              surgical supplies or appliances.
         Fire, Extended Coverage, Builder's Risk Coverage or                            This coverage does not apply to:
         Installation Risk Coverage, and the Other Insurance                                 (1) expenses incurred by the Insured for first-aid to others
          Condition of the policy is amen d_ed accordingly.                                       at the time of an accident and the "Supplementary
                                                                                                  Payments~ provision and the "lnsured's Duties in the
    VI. BROAD FORM PROPERTY DAMAGE LIABILITY                                                      Event of Occurrence, Claim or Suit" condition are
        COVERAGE (Including Completed Operations)                                                 amended accordingly;
     ,AC-OIL-006 {02100}                                                                                                                             Page 4 ofs.
                                  NORTH AMERICAN CAPACITY INSURANCE COMPANY
                                           l11clud"" copyrighted material oflnsur.mce so,..;ces Office, In~ • ...;tb its permiss;on.
                                                             Copj'right, ~=Services~ lnc., l~81




                                                                                                                                       WAGNER_FEDERAL_002169
                                                    '.
                   Case 4:19-cv-00126-Y Document 1-5 Filed(3)
                                                           02/11/19
              any insure engaged in the _,ness or occupation
                                                                          Page 25 of 96 PageID 37
                                                              to prop .-f damage to property owned, occupied
              of providing any of the services described under Vil                                           or used by, rented to, in the care, custody or
              (A) ano (B} above;                                                                             contrql of or over which physical control is being
          (3) injury caused by any indemnitee if such ind~mnitee                                             exercised for any purpose by another employee of
              is engaged in the business or occupation of                                                    the named insured, or by-the named insured or,
              providing any· of the services described under VII                                             if the narried insured is a partnership "or joint
              (A) alld (B) above.                                                                            venture, by any partner or member thereof or by
                                                                                                             the spouse of any of the foregoing.
      VIII.NON-OWNED WATERCRAFT LIABILITY COVERAGE
           (under 26 feet in length)                                                     XI.     EXT~NDED BODILY INJURY COVE:RAGE
      Exclusion (e) does not apply to any watercraft Linder 25 feet                      The definition of occurrence includes any intentional act by or
      in length provided su.ch watercraft is neither owned by the                        at the d_irection of the insured which results in bodily injury, if
      named insi.ired -nor being used to carry persons or property                     . such injury arises solely from the use of reasonable force for
      for a charge.                ·                                                     the purpose of protecting persons or property.
      Where the insured is, irrespective of this coverage, covered
      or protected against any loss or daim which would                                  XII. AUTOMATIC         COVERAGE-NEWLY               ACQUIRED
      otherwise have been paid by the company under this                                     ·ORGANIZATIONS (90 DAYS}
      endorsement, there shall be no contribution. or participation                      nie word insured shall include as named insured any
      by this company on the bp:sis of excess, contributing,                             organization which is acquired or formed by the named
      deficiency, concurrent, or double insurance or otherwise.                          insured and over which the named insured maintains
                                                                                         ownership or majority· interest. other than a joint venture,
     IX. LIMITED WORLDWIDE LIABILITY COVERAGE'                                           provided this insurance i::loes not apply to bodily Injury,
     The definition of polic:y territory is amended to include the                       prop~rty damage, personal injury or advertising injury with
     following:                                                                          respect to which ~uch new organization under this policy is also
           4. Anywhere in the world with respect to bodily                               an insured under any other similar liability or indemnity p-c;ilicy
                injury, property q~mage, personal injury or                              or wquld be an insured under any such p~licy but for .
                advertising injl!ry arising out of the activities of any                 exhal)stion of it? limits of liability. The inswance afforqed
                insured permanently domiciled in the United States                       hereby shall terininate 90 days from the -date any such
                of America though temporarily outside the United                         organization is acquired orfonned by the named insured.
                States of Ameiicp, its tenitoiies and possessions or
                Canada, provided the original suit for damages
                because of any such injury or damp:ge is brought
                within the United States of America, its territorie's or
  .             possessions or Canada .
(     .. uch insurance as is afforded ,by p::jra_graph 4. above shall
   - not apply:
           {a) to bodily injury.or property damage included within
                the completed operations haz01rd or the products
                hazard;                                 .
           (b) to Premises Medical Payments Coverage.

      X. ADDITIONAL, PERSONS INSURED.
      As respects bbdHy injur}r, property damage and personal
      Injury and advertising injury coverages, under.the provision
      "Persons Insured", the following .are added as Insured:
           (A) Spouse-Partiier~hip-if the named insured is a
               partnership, the spouse bf a partner but only with
               respeGt to the conduct of the business of the
               named insured;
           (B) EmploySe-....Any ernployee (other than executive
               officersi of the n~med insured while acting within
               the scope of his duties as such, but the insurance
               afforded to such employee does not ap.ply.
               (1) to bodily injury or perso11al injury to another
                    employee of the named insured arising out of
                    or in the course of his employment;
               (2) to personal injury or advertising injury to the
                    named insured or, if the named insured is a
                    partnership or joint venture, any partner or
                    member thereof, or the spouse of any of the
                    foregoing;


 (.     !J.C-O/L-006 (02100)                                                                                                                          Page5oj5
                                   NORTH AMERICAN CAPACITY INSURANCE COMPANY
                                             fncludes ocp)'l'igblod maie:"'.ial ofrmuranco Services Office, lnc.., wilh itS pcmti-sion.
                                                                 Capyiight, Ins=•       S~= Off=, Jm:., l911




                                                                                                                                          WAGNER_FEDERAL_002170
                         Case 4:19-cv-00126-Y Document 1-5 Filed 02/11/19                                                             Page 26 of 96 PageID 38


, c'"llicy Number: BRG-0000905-00
.                   .
                             . THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


        DEDUCTIBLE L1AB!Ll1Y INSURANCE


        This endorsement modifies insurance provided under the following:


                                                  COMPREHENSIVE GENERAL LIABILITY INSURANCE
                                         COMPLl~TED   OPERATIONS AND.PRODUCTS LIABILITY INSURANCE
                                   MANUFACTURERS' AND CONTRA9TORS' LIABILITY INSURANCE
                                          OWNERS', LANDLORDS' AND TENANT!?' LIABILITY INSURANCE
                                        OWNERS' AND CONTRACTORS'. PROTECTIVE LIABILITY INSURANCE
                                                        SMP LIABILITY INSURANCE



                           Coverage                                   Amount and Basrs of Deductible

                               Bodily Injury Uability                 $                             per claim
                                                                      $ 5,000                       per occurrence Including LAE ·

                               Property Damage Uabllily               $                   per claim
                                                                      $ Included in above per occurrence

        P.PPLICATION OF ENDORSEMENT (Enter here any limitations of this endorsement If no limitation is entered, the deductibles apply to all
    (        howevercause ; "~
                               ..... ~o : Deductible Includes Loss Adjustment Ex r.i
                                                                                         lnclude1~pplies
        ..._                                                                         See Paragrapl1 4_ below.....
                ***Not : $25,000,00., ductible per Occurrence,                               to Pollution Endorsement NAC·OIL-010A **"

        It is agreed that
                                         /                            .                              '-.:J ·
        1.        The company's obligation under the Bodily Injury Uabllity and Property Damage Liability Converges to pay damages on behalf of
                  the Insured, applies only to the amount of damages in excess of any deductible amount stated in the schedule above as
                  applicable to such coverages, and the lfmit of liab[)lty shown In this policy as being applicable to "each occurrence" for such
                  coverages shall be reduced by the amount of stJch deductible. The limit of llability shown in this policy es "aggregate", if any, for
                  sLich coverages shall not be reduced by the application of such deductible amount

        2.       The deductible amounts stated in the schedule apply as follows:

                 (a}      PER CLAIM BASIS • lf the deductible is on a "per claim" basis, the deductible amount applies under the BodlJy Injury
                          Uability or Property Damage Uabil[ty Coverage, respectively, to all damages because of bodily injury sustained by one
                          pers~n. or to all property damage sustained by one person or organization, as the result of any one occurrence.

                 (b)      PER OCCURRENCE BASIS - if the deductible is on a "per occurrence" basis, the deductible amount applies under the
                          Bodily Jnjur}' Uability or Property Damage Liability Coverage, respectively, to all damages because of all bodily injury or
                          property damage as the result of any ona oc.currence, regardless of the number of persons or organizations who
                          sustain damages because of that occurrence.

        3.       The terms of the policy, Including those with respect to (a) the company's rights and duties with respect to the defense of suits and
                 (b) the Jnsured's duties in the event _of an occurrence apply irrespective of the application of the deductible amount.

        4.       The company may pay any part or all of the deductible amount to effect settlement of any claim or suit and, upon notification of
                 the action taken, the named ins.ured shall promptly reimburse the company for such part of the deductible amount as has been
                 paid by the company.




             ..;-OIL-007 (02100)                                                                                                                       Page 1 of1
                                        NORTH AMERICAN CAPACITY INSURANCE COMPANY
                                                 Jnclud:.s cop)'Tiglltcd mttcrilli cflnsinnce Son'iees Office, Inc:., with its pennis.sion.
                                                                     Cop)'rigbt, lllSUr.lnce SCJ"Viccs Offi<:e, Iru:., 1981




                                                                                                                                              WAGNER_FEDERAL_002171
                                                      NORTH AMERICAN    (
                      Case 4:19-cv-00126-Y DocumentCAPACl7YINSURANCE
                                                    1-5 Filed 02/11/19
                                                                     COM..   . vYPage   27 of 96 PageID 39
                                                      MANCHESTER, NH


.   ~...,licy   Number; BRG-OOPOYOS:-00

                          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




                                    NON-SUBSCRIBER EXCLUSION CLAUSE


    This policy does not apply to any actual or al]eged liability for Employers Liability where the
    claim is made or the injary took place in any state(s) where the Assured is a non-participant or a
    non-subscriber to regular programs established by the state's workers' compensation,
    unemployment compensation or disabil.ity law statutes or regulations; provided, however) that
    this exclusion does not apply to liability of others as~umed by the Assured under an
    indemnification contract or agreement.




c




    NAC-OIU·009 (02100)                                                                             Page 1 of1




                                                                                          WAGNER_FEDERAL_ 002172
               Case 4:19-cv-00126-Y Document 1-5 Filed 02/11/19                            Page 28 of 96 PageID 40


· -"'licy Number: BRG-0000905-00

                    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




                 SUDDEN & ACCIDENTAL POLLUTION                               M   LIMITED COVERAGE


Notwithstanding the Pollution Exclusions contained in Form NAC-OIL-005, these shall not apply Pcrud.('.Le.d.. th~t the Assured
establfshes that all of the following conditions have been met                                                   ··

A.    The occurrence was sudden and accidental and was neither expected nor intended by the Assured. An accident shall
      not be considered unintended or unexpected unless caused by some intervening event, neither expected or intended
      by the Assured, and arising out of Pollutants at or from.:

      (1)   Premises the Assured own, rent or occupy; or
      (2)   My site or location on which the Assured or any contractors working directly or indirectly on behalf of the
            Assured, are petforrning operations.

B.    The occurrence can be identified as commencing at a specific time and date during the term cifthis policy.

C.    The occurrence became known to the Assured and reported to Underwriters within this policy tenn, or BO days after
      the end of this policy term.

 D     The occurrence did not result from the Assured's int~ntional or willful violation of any government statute, rule or
(_   . regulation.

      Nothing contained in this endorsement shall operate to provide any coverage hereon With respect to:

      1.    Fines, penal~ies, punitive damages, exemplary damages, treble damages or any damages resulting from the
            multiplication of compensatory damages.

      2.    Any site or location used in whole or in part for the handling, processing, treatment, storage, disposal or
            dumping of any waste materials or substances. (This exclusion does not apply to Salt Water Disposal
            Wells).                                                        ·

      3.    The cost of evaluating and/or monitoring and/or controlling seepage and/or contaminating substances.

All oilier terms, clauses and conditions remaining unaltered.




\.
 NAC-O/L-010 {02100)                                                                                                  Page 1 of1




                                                                                                     WAGNER_FEDERAL_ 002173
                 Case 4:19-cv-00126-Y Document 1-5 Filed 02/11/19                  Page 29 of 96 PageID 41



       .cy Number: BRG~oooosos-oo
    Pollution-Excess of Other Insurance




    In consideration of the premium charged, it is agreed that the coverage afforded under the "Sudden & Accidental
    Pollution~Limited Coveragen endorsement, shall be in excess of any valid and collectible Operators Extra
    Expense or Control of Well policy, as applicable .




                  •.•


c




I
\.



    NAC- OIL-0108                                                                                         Page 1of1




                                                                                           WAGNER_FEDERAL_00217 4
            Case 4:19-cv-00126-Y Document 1-5 Filed 02/11/19                   Page 30 of 96 PageID 42
                                                         NORTH AMERICAN
                                                         CAPACITY INSURANCE COMPANY
                                                         MANCHESTER, NH



                                SERVICE OF SUIT ENDORSEMENT


    It ls. understood and agreed that In the event of the faflure of the Company to pay any amount claimed to
    be due hereunder, the Company, at the request of the Named Insured, will submit to the jurisdiction of a
    court of competent ju.risdiction within the. Untied States of America. The foregoing shall not constitute a
    waiver of the right of th~ Company to remove, remand, or .transfer such suit to .any other court of
    competent jurisdiction in accordance with the applicable statutes of the state of United States pertinent
    her~to. In any suit instituted against them upon this contract~ the Company will abide by the final
    decision of such court or of any appeliate court in the event of an appeal.

    It is further agreed that seivice of process in such suit may be made upon the Superintendent,
    Commissioner, or Director of Insurance or other person specified for that purpose in the statute
    or his successor or successors in office as their true and lawful attorney upon whom may be
    served any lawful process in any aetion. suit, or proceeding instituted by or on behalf of the
    Ng med Insured or any beneficiary hereunder arising out of this contract of insurance.

    The Company hereby designates the President at North American Capacity Insurance
    Company, 650 Elm Streett 6th Floor, Manchest~r. NH 03101-2524, as the person to who the
    said Superintendent, Commissioner, or Director of Insurance is authofized to mail such
    process or a true copy thereof, in compliance with the applicable statutes governing said


c
    service of .process in the state or jurisdiction in which a cause of action under this contract of
    insurance arises.


    (The following clause needs to be completed only when this endorsement is issued
    subsequent to preparation of the Policy.)

    This endorsement, effective 01-3f-2002, forms a part of policy no. BRG-0000905-00 issued to
    Wagner ·on Company             ·
    by NORTH AMERICAN CAPACITY INSURANCE COMPANY.


    All other terms and conditions of this policy remain unchanged.



                                                                 Authorized Representative




(
    NA C-OIL-012 (2100)                                                                              Page 1of1




                                                                                         WAGNER_FEDERAL_002175
               Case 4:19-cv-00126-Y Document 1-5 Filed 02/11/19                           Page 31 of 96 PageID 43
                                                                           NORTH AMERICAN
                                                                           CAPACITY INSURANCE COMPANY
                                                                           MANCHESTER, NH


     Polley Number: BRG-0000905-oo

                    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                           GENERAL LIABILITY ENDORSEMENT


     This endorsement modifies such insurance as affor~ed by the provisions of the policy relating to the following:

                       COMPREHENSIVE GENERAL LIABILITY INSURANCE - NAC-OIL-005
                BROAD FORM COMPR.EHENSIVE GENERAL LIABILITY ENDORSEMENT - NAC-OIL~OOS



     In consideration of the premium charged, it is understood and agreed that the following provision{s)
     apply to this policy: (Only those provisions indicated by an "X" on the appropriate line apply.)

     A.        X    AMENDMENT - LIMITS OF LIABILITY (Single Limit) (Policy Aggregate Limit)
          1t is agreed that the provisions of the policy captioned "LIMITS OF LIABILITY" relating to bodily injury,
          personal injury, advertising injury and property damage liability are amended to read as follows:
          1:.IMITS OF LIABILITY

          Regardless of the number of (1) insureds under this policy, (2) persons or organizations who sustain bodily
          injury; personal injury, advertising injury or property damage, or (3) claims made or suits brought on account
          of bodily injury, personal injury, advertising injury or property damage, the Company's liability is limited as
(_        follows:                                                                      ·

          BODILY INJURY LIABILllY, PERSONAL INJURY LIABILITY, ADVERTISING INJURY LIABILITY AND
          PROPER1Y D:AMAGE LIABILITY
          1. The lii:nit of liability stated in the Schedule of this articfe of this endorsement as applicable to "each
             occurrence" is the total limit of the Company's liability for all damages including damages for care and
             loss of services becaus~ of !Jodily Injury, personal "injury, advertising injury and property damage
             sustained by one or more persons or organizations as a result of any one occurrence.
          2. lf an aggregate amount is ~tatect In the Schedule, then subject to the above provision respecting "each
             occurrence", the total liability of the Company for all damag§;ls because of all bodily injury, personal injury,
             advertising injury and property damage which occurs during each annual peri9d while this policy is in
             force commencing from its effective date shall not exceed the limit of liability stated in the Schedule of this
             article of this endorsement as "aggregate.fl                  .
          3. For the purpose of determining the limit of the Company's liability, all bodily inJury, personal injury,
             advertising injury and property damage arising out of continuous or repeated exposure to substantially the
             same general conditions s~all be considered as arising out of one occurrence.

     SCHEDULE

                       COVERAGES                                          LIMITS OF LIABILITY

          BODILY INJURY LIABILITY AND
          PERSONAL INJURY LIABILJ1Y, AND                                  $1,D00,000 -EACH OCCURRENCE
          ADVERTISING INJURY LIABILITY, AND                               $2,DOo;ooo AGGREGATE
          PROPERTY DAMAGE LIABILITY




     NAC-OIL-013 (02100)                                                                                        Page 1 of6




                                                                                                    WAGNER_FEDERAL_002176
                 Case 4:19-cv-00126-Y Document 1-5 Filed 02/11/19                            Page 32 of 96 PageID 44

     B.         CLASSIFICATION LIMITATION
          -Jt is agreed that this insurance applies only to those operations, completed operations and products as
               described within the "General Liability Hazards" schedule section of the coverage part(s) attached to this
               policy.

     C.    _X_ MINiMUM EARNED PREMIUM
          It is agreed that if this policy is canceled at the request of the insured, the total premium earned by the
          Company shall not be less 1han 25% of the policy premium.

     D.        FINES, PENALTIES, PUNITIVE OR EXEMPLARY DAMAGE EXCLUSION
          It is agreed that this policy does not apply to a claim for payment of or indemnification for fines, penalties,
          punitive or exemplary damages, including treble damages or any other damages resulting from multiplication
          of compensatory damages.

          If a suit shall have been brought against the insured for a claim falling within the cov·erage provided under the
          policy, seeking both compensatory and fines, penalties, punitive or exemplary damages, then the Company
          will afford a defense to such action; however the Company shall not have an obligation to pay for any costs,
                                               to
          interest, or damages attributable fines, penalties, punitive or exemplary damages.

     E.   _x_ OIL OR GAS OPERATIONS - EXCLUSIONS                         .                     .
          It is agreed that this insurance does not apply to property damage arising out of the following:
          1. Loss of Hole:
                (a) Liability for Joss of or damage to any well, hole, formation, strata or area,
                     (i) which is peing drilled or worked over by or on behalf of the insured, or
                    .(ii) which is in the care, custody or control of the insured.
                (b) Liability for any cost or expense incurred in redrilling or restorlng any such well, hole, formation,
                     strata or area, or any substitute well or hole.
          2. In-Hole Equipment:                                     .
                Liability for loss or damage to any drilling tool, pipe, collar, casing, bit, pump, drilling or well servicing
                machinery, or any other equipment while it is below the surface of the earth in any well or hole, including
(_              the costs of "fishing" for in-hole equipment (such as but not limited to: searching for, locating and
                removing in-hole equipment): ·         .                                                                      ·
                (a) which is being drilled or worked over by or on behalf of the insured, or
                (b) which is in the care, custody or coAtrol of the insured.
          3. Cost of Control:
                Liability for costs or expenses Incurred in,
                (a) limiting, channeling, controlling or bringing under control the flow of oil, gas, water or drilling fluid from
                     any well or hole after it has become out of control; or .
                (b) extinguishing fire in or from any such well or hole; or
                (c) drllling relief wells or holes, whether or not relief wells or holes are successful.

                 The term "Out Of Control" shall mean a continuous above ground flow of oll, gas, water, or drilling fluid
                 which has escaped or otherwise exceeded its nonnal and intended limits, channels and bounds.

          4.     Loss Of Other Equipment:
                 Liability for loss of or damage to drilling rigs, drilling or production platforms, workover rigs. servicing rigs
                 and specfalty contractors equipment in the in~ured's care, custody and control.




     NAC-OJL-013 (02100)                                                                                             Page 2of6




                                                                                                        WAGNER_FEDERAL_002177
                   Case 4:19-cv-00126-Y Document 1-5 Filed 02/11/19                          Page 33 of 96 PageID 45

         5.        Co-Owner:
                   Liability for damage claimed by any co-owner of the working interest aris!ng from operations in w~ich the
                   insured is co-owner of the same working interest. As .used in this exclusion, the term "Co-Owner of a
                   Working Interest" means any person or entity working with the insured, a .co-owner, partner, stockholder
                   or joint venturer who participates in the operating expense of such prop~rties or revenues therefrom, or
                   who has the right to partjcfpate in the control, development, or operation of such properties or any other
                   person or entity which has a financial in.terest in the proceeds of an oil or gas well operated by or on
                   behalf of the insured.

         6.        Failure To Supply:
                   Liability arising out of the insured's failure to supply or from fluctuations in a supply of any oil, gas,
                   electricity, chemicals, products, mate~a!s or services.

         7.        Failure To Perform:
                   Uabillty for the costs of removal, recovery, repair, alteration or· replacement of any product (or any part
                   thereof) which fails to perform the function for which it was manufactured, designed, sold, supplied,
                   installed, repaired or altered by or on behalf of the insured in the normal course of the insured's business
                   operations.

         8.        Health Hazard:
                   Liability for claims made by or on behalf of any person or persons directly or indirectly on account of
                   continuous, intermittent or repeated exposure to, ingestion, inhalation or absorption of any substance,
                   material, environmental disturbance where the insured is or may be liable as the result of the
                   manufacture, production, extraction, sale, handling, utilization, distribution, disposal or creation by or on
                   behalf of the insured of such substance, material, product, waste, emission, radioactive substance, noise
                   or environmental disturbances.

    F.      _LOIL OR GAS OP!=RATIONS- COVERAGE EXTENSIONS
         It is agreed that:

c             1.

              2.
                     The Company waives its right of subrogation against any person· or·organization for which such a
                     waiver is required under a written contract with the NAMED INSURED;
                     Thirty days (30) Notice of Cancellation wlll .be given to any person or organization requiring such notice
                     under a written contract with the NAMED INSURED;
              3.     Coverage shall not be denied solely on the. ground that the claim or suit against the insured is based on
                     an "In Rem" proceedif'\g;                                            ,
              4.     When required of the NAMED IN$URE~:D as a provision in a written contract, this .P,,Ollcy includes as an
                     additional insured, any person or organization so referenced in the written contract, but only with
                     respect lo operations perfonned by or for the NAMED INSURED under contracts normal to the NAMED
                     INSURED'S operations.

    G.          X WAR AND CIVIL WAR EXCLUSION
              It is agreed that exclusion (g) of COMPREHENSIVE GENERAL LIABILITY INSURANCE- Form NAC-OIL-
              005 - attached to and becoming a part of this policy is deleted in its entirety and replaced with the following:
              (g) to bodily injury, personal injury, property damage, loss or damage directly or indirectly occasioned by,
                    happening through or in consequence of war, invasion, acts of foreign enemies, hostilities, (whether
                    war be declared or not), civil war, rebellion, revolution, insurrection, military or usurped power or
                    confiscation or nationalization or requisition or destruction of or damage to property by or under the
                    order of any government or public or local authority.             ·




    NAC-0/L-013 (02100)                                                                                            Page 3of6




                                                                                                        WAGNER_FEDERAL_ 002178
                                            ......
                Case 4:19-cv-00126-Y Document 1-5 Filed 02/11/19                         Page 34 of 96 PageID 46

    H.       MOBILE EQUIPMENT DEFINITJON
         It Is agreed that the definition of mobile equipment as stated in the policy jacket is amended to include the
         following:                                                             ·
              "Mobile Equipment" shall also mean a land vehicle (including any machinery or apparatus attached
              thereto). whether or not self·propelled, (1) not subject to motor vehicle registration, or (2) maintained for
              use exclusively on premises owned by or r:ented to the NAMED INSURED, including public roads, or (3)
              designed or maintained for the sole purpose of affording mobility to equipment of th!'! following type
              forming an integral part of or permanently attached to such_ vehicle:

                Self-propelled vehides known as workover rigs or pulling units.

    I.   __.X_ OIL POLLUTION ACT OF 1990
         It is agreed that this insurance does not constitute evidence of financial responsibility under the OIL
         POLLUTION ACT OF 1990 or any similar Federal or State law and this insurance shall not be submitted to
         the United States Coast Guard or any other Federal or State agency as evidence of financial responsibility.
                         .
         The Company does not consent to be guarantors .
                          -

    J. __x_ EMPLOYEES EXCLUSION
         It is agreed that exclusion 0) of COMPREHENSIVE GENERAL LIABILITY INSURANCE-
         - Form NAC·OIL-005 - attached to and becoming a part of this policy is deleted in its entirety and replaced
         with the following: -

           0)        To any [iabilfty:
                1.   Of whatsoever nature of .the insured for Employers' Liability, whether the insured may be liable as an
                     employE;Jr, lessee of an employee of another or in any other capacity whatsoever, but this exclusion
                     does not apply to liability assumed by the insured under a written contract, except insofar as same
                     may arise from occupatipnal disease.
                2.   Of whatsoever r.iature of the insured, whether the insured may be liable as an employer or in any
                     other capacjty whatsoever, to any of its employees, including without limiting the generality of the
                     foregoing any liability under any worke,rs'coff\pensation law, unemployment compensation Jaw,
(                    disability benefits law,United States Longshoremen's and Harbor Workers Compensation Act, Jones
                     Act, Death on the High Seas Act, or any similar Jaws or liabilities, and/or whether by reason of the
                     relationship of master and servant or employer and employee or not.
                3.   Of whatsoever n;;iture of the in$Ured to the spouse, ch~d. parent, brother, sister, relative, dependent
                     or estate of any employee of the insured, arising out of the bodily injury and/or personal injury to or
                     illness or death of said employee, whether the insured may be liable as an employer or in any other
                     capacity whatsoever.
                4.   Of any employee bf the insured with respect to bodily injury and/or personal injury to or illness or
                     death of another employee of the insured sustained in the course of such employment.
                5.   Of whatsoever nature which any director, officer, trustee, partner, principal, employees or stockholder
                     of the Insured may have to any employee of the insured.

    K.        X EMPLOYEE BENEFITS EXCLUSION
         it'fSagreed that this insurance does not apply to any liability arising out of any act or omission of the insured,
         or any other person or entity for whose aots or omissions the insured is legally liable, in respect of the
          insured's Employee Benefits.

         As used in this exclusion, the term "Employee Benefits" includes, without limitation, Group Life Insurance,
         Group Health Insurance, Profit-Sharing Plans, Pension Plans, Employee Stock Subscription Plans, Workers'
         Compensation, Unemployment Insurance, Social Security and Disability Benefits Insurance.

         This exclusion shall include but not be limited to the following:
         1. Giving Counsel to employees with respects to Employee Benefits;
         2. lnterp(eting the Employee Benefits;
         3. Handling and keeping of records in connection with Employee Benefits;
         4. Effecting enrollment, tennination or cancellation of employees under the Employee Benefits;
         5. Any dishonest, fraudulent, criminal, or malicious act or omission;


    NAC-OIL-013 (0'2100)                                                                                       Page 4 of6




                                                                                                    WAGNER_FEDERAL_ 002179
              Case 4:19-cv-00126-Y Document 1-5 Filed 02/11/19                           Page 35 of 96 PageID 47

         6.   Failure of performance of contract by an insurer;
         7.   Lack of compliance with the terms of any contract, declaration of trust, or instrument providing Employee
              Benefits;
         B. Lack of complfance with any law concerning Employee Benefits;
         9. ·Failure to procure or maintain satisfactory and adequate insurance on Employee Benefrts assets or
              property;
         1o. Failure of stock or other· securities or of any investments of whatever kind to perform as represented;
         11.. Advice given to an employee to participate or not to participate in stock subscription or similar plans;
         12. Any liability arising out of the Employee Retirement Income Security Act (E.R.l.S.A.) and any other similar
              federal, state or other statutes, rules or regulations.

    L.        X DIRECTORS OFFICERS AND TRUSTEE LIAB-ILlTY EXCLUSION
         It is agreed that this insurance does not apply to any liability arising from any "wrongful act" of any director,
         officer or trustee of the insured in the discharge or perfonnance of their duties as such.

         'WrQngful Act" shall mean any actual or alleged error or misstatement or misleading s.tatement or act or
         omission or neglect or breach of duty by the directors, officers or trustees in the discharge of their duties,
         individually or collectively, or any matter daimed against them solely by reason of their peing directors,
         officers or trustees of the cbmpany.

    M.        X ERRORS AND OMISSION EXCLUSION
         lt is agreed that this.insurance does not apply to any liability arising from any negligence, error or omission,
         malpractice or" mistake of a professional nature committed or alleged to have been committed by or on behalf
         of the Insured in the conduct of any of the insured's business activities. Professional services includes but is
         not limited to the preparation or approval of maps, plans, opinions, reports, surveys, designs or specifications
         and supervisory, inspection, engineering, or data processing services.         ·

    N.   __x ASBESTOS EXCLl.JSION
         lt is agreed that this insurance does not apply to any liability arising out of;

c        1. Inhaling, ingesting or prolonged physical exposure to asbestps or goods or products containing asbestos;
               or
         2. The use of asbestos in constructing or manufactl,Jring any good, product or structure; or
         3. The removal of asbestos from any good, product or structure; or
         4. The manufacture, sale, transportation, storage, or disposal of asbeslos or goods or products containing
               asbestos.                                                         ·

         The coverage afforded by this policy does not apply to payment for the investigation or defense of any loss,
         injury or damage or any cost, fine or penalty or for any expense or claim or suit related to any of the above.

    0. _X_ POLYCHLOR!NATED BIPHENYL (P-C.B.) EXCLUSJON
       It is agreed that this insurance does not apply to any liability directly or indirectly arising out of or caused by
       polythlorinated biphenyl or any derivative thereof.

    P.   __x_ SILICA EXCLUSION
         It is agreed that this insurance does not apply to any liability directly or indirectly arising out of or caused by
         silica or products or material containing silica_




    NAC-OIL-013 (02100)                                                                                        Page 5of6




                                                                                                  WAGNER_FEDERAL_002180
                                           ·.                                               ·.
              Case 4:19-cv-00126-Y Document 1-5 Filed 02/11/19                                   Page 36 of 96 PageID 48

    Q.           OVER WATER EXCLUSION
          It is agreed that this insurance does not apply to any liability arising out of work or operations performed on
          any oil or gas lease in any ocean, gulf, bay, or to any completed operations emanating from such work or
          operations.

    R. _ _ CARE, CUSTODY AND CONTROL
        It is agreed that provision VI, BROAD FORM PROPERTY DAMAGE LIABILl1Y COVERAGE (Including
        Completed Operations) of the BROAD FORM COMPREHENSIVE GENERAL LIABILITY ENDORSEMENT -
        Form NAC-OIL-006 -·attached to this policy is deleted in its entirety.

    S.        GULF EXTENSION
         . The definition of "Policy Territory" is amended to include the Gulf of Mexico.




c




    NAC-OIL-013 (02100)                                                                                         Page 6 of6




                                                                                                       WAGNER_FEDERAL_002181
             Case 4:19-cv-00126-Y Document 1-5 Filed 02/11/19                         Page 37 of 96 PageID 49
                                                                       NORTH AMERICAN
                                                                       CAPACITY INSURANCE COMPANY
                                                                       MANCHESTER, NH


    Polic-y Number: BRG-0000905-00

                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


    UNDERGROUND RESOURCES COVERAGE ENDORSEMENT



    This endorsement modifies such insurance as provided under the following, and as respects the Underground
    Resources Hazard only, supersedes exclusion (f) pollution of coverage part NAC-OIL-005, and any pollution
    endorsement which may be attacheq to this policy:


                     COMPREHENSIVE GENERAL LIABILITY IN~URANCE - NAC"Ofl-005
              BROAD FORM COMPREHENSIVE GENERAL LIABILITY ENDORSEMENT - NAC-OIL-006
                           GENERAL LIABllLTY ENDORSEMENT-NAC-OIL"013


    In consideration of the premium charged, it is understood and agreed that the definition of property damage is
    a~p to include Underground Resources Hazard coverage arising out of the operations performed by or on
    behalf of the NAMED INSURED for those operations listed in the Description of Operations of this ~ndorsement
    and subject to the following additional provisions:

    Agreement in Connection with Blow-Outs or Cratering of Wells
       1.   Upon the occurrence of a blow-out or cratering of any oil, gas or water well resulting from or in
            connection with operations performed by or on behalf of the NAMED INSURED, it is agreed that the
            insured will, af its own cost and expense, use due and reasonable diligence to take all such prompt and
(           immediate steP.S for the purpose of controlling or bringing under control such well as shall be required of
            the NAMED INSURED by regulation, order or directive of public authorities having jurisdiction in the
            matter, unless such regulatlon, order or directive is being complied with by others~

        2.    For failure or delay of the NAMED INSURED to comply with the above obligations of this article, the
              ComP,any 'shall not be liable for any property damage included within the "underground resources
              hazard" from the blow-out or Cratering of t?nY such well.

    Exclusions
       The insurance provided by this endorsement does not apply:
       (a)    to any costs or expense incurred by or at the request of the NAMED INSURED, additional insured or
              any co-owner of the working interest in connection with controlling or bringing under control any oil, gas
              or water well;
        (b)   to damages claimed by any co-owner or additional insured of the working interest;




    NAC-OIL-014 (02100)                                                                                    Page 1 of2




                                                                                                 WAGNER_FEDERAL_002182
                                   ;'
         Case 4:19-cv-00126-Y Document 1-5 Filed 02/11/19                          Page 38 of 96 PageID 50
Definitions
    As respects this endorsement the following terms have the following meanings:
         "Underground Reso.urces Hazard" shall mean "property damage" to any of the following:

         (aJ oil, gas, water or     . mineral substances which have not been reduced to physical possession
             above the su ace of the earth or above the surface of any body of water;

         (b) any well, hole, formation, strata or area in or through which exploration for or production of any
             substance is carried on.
                                                                                                                         l
        "Co-owner of the Working Interest" shall mean any person or organization who is, with the NAMED
        INSURED, a co~owner, joint venturer or mining partner in mineral properties who participates in the
        operating expense of such properties or who has the right to participate in the control, development or
       ·operation of such properties.

        "Blow-out" shall mean a sudden, accidental, uncontrolled, and contiriuous expulsion from above the
        surface of the ground of the drilling fluid in an oil or gas well followed by continuous and uncontrolled flow
        from a well above the surface of the grmmd of oil, gas or water due to encountering subterraneous
        pressures.

        "Cratering" shall mean a basin-like depression 1n the earth's surface surrounding a well caused by the
        erosive and erupt;ive action of oil, gas or water flowing without restriction.

Description of Operations
   Gasoline Recovery - from casing head or natural gas
   Oil Lease Operators or Gas Lease Operators -·natural gas
   Oil or Gas Wells -.shooting
   Oil or Gas Wells - cleaning or swabbing - by contractors
   Oil or Gas Wells - servicing - by contractors
   Oil or Gas Wells - drilling or redrilling, installation or recovery of casing




NAC-OIL-014 (02/00)                                                                                      Page 2 of2




                                                                                             WAGNER_FEDERAL_002183
                                                                                      .....
            Case 4:19-cv-00126-Y Document 1-5 NORTH
                                              Filed AMERICAN
                                                    02/11/19                                  Page 39 of 96 PageID 51
                                                                  CAPACITY INSURANCE COMPANY
                                                                  MANCHESTER, NH

    Policy Number: BRG-0000905-00

                   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                 ADDITIONAL INSURED - OIL OR GAS OPERATIONS
                               NON-OPERATING WORKING INTERESTS ENDORSEMENT


    Thi~ endorsement modifies such insurance as afforded      by the provisions of the policy relating to the following:

                     COMPREHENSIVE GENERAL LIABILITY INSURANCE- NAC-OIL-005
              ~ROAD FORM COMPREHENSIVE GENERAL LIABILITY ENDORSEMENT - NAC-OJL-006


    In consideration of the premium charged, the following provision applies to this policy:

    It is agreed that_ the following shall be insureds under the terms and conditions of this policy:

    1.    The Named Insured with respect to any non-operating working Interest in any oil or gas lease with any co- [
          owners, joint ventures, or mining partners, but only with respect to liability arising out of such interest.
    2.    At the option of the Named Insured shown in the Declarations when any Insured is designated as an
          operator in the applicable operating agreement, any of the Jnsured's co-owners, joint ventures, or mining
          p<:irtners having a non-operating working interest with the Insured in any ·oil or gas lease, but only with
          respect to their liability arising out of such interest.
    3.    At the option of the Named Insured shown in the Declarations, any" owners or co-owners of oil or gas


c   4.
          leases, but only with respect to liability for operations the Named Insured conducts as operating agent
          under written contract with the owner or co-owner.
          At the option of the Named Insured shown in the D(:ldarations when any Insured is designated as an
          operator in the applicable operating agreement, any of the lnsured's co-owners, joint ventures, or m'ining
          partners having a non-o·perating working and/or financial interest with the Insured in investment ventures
          n_ormat to the lnsured's operations, but only with respect to liabilities arising out of such interests.




    NAC-OfL-015 a (9100) ·                                                                              Page 1 of1




                                                                                                    WAGNER_FEDERAL_002184
             Case 4:19-cv-00126-Y Document 1-5 NORTH
                                                FiledAMERICAN
                                                      02/11/19               Page 40 of 96 PageID 52
                                                         CAPACITY INSURANCE COMPANY
                                                         MANCHESTER, NH

/

I    Polley Number: BRG-0000905-00

                  THIS ENDORSEMENT CHANGES THE POLICY_ PLEASE READ IT CAREFULLY.




                                      LEASED EMPLOYEE{S) EXCLUSION




     Notwithstanding anything to the contrary contained in Form NAC-OIL-005, Form NAC-OIL-006, or the
     General Liability Endorsement Form NAC-Oll-013 attached to this policy, lt ls hereby agreed that this
     policy i~ subject to the following exclusion:          ·

      Excluding absolutely any actions(s) and/or claim{s} including costs in respect of leased
      employees except in so far as respects the Assured responsibilities 1 if any, to third parties other
    ·than lessor company. by virtue of defense and indemnity obligation assumed under written
      contract or agreemen~ an arising from accidental death of or bodily injury or personal injury to
      or illness of any leased employee(s) of the Assured.


     All other terms, clauses and conditions remain unaltered.




     NAC-OJL-016 (02100)                                                                Page 1 of1




                                                                                      WAGNER_FEDERAL_002185
              Case 4:19-cv-00126-Y Document 1-5 NORTH
                                                 FiledAMERICAN
                                                       02/11/19'                 Page 41 of 96 PageID 53
                                                            CAPACITY INSURANCE COMPANY
                                                            MANCHESTER, NH

       Policy Number: BRG-0000905-00

               THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




     EMPLOYMENT DISCRIMINATION AND EMPLOYMENT-RELATED ?RACT-ICES EXCLUSION



      This insurance does not apply to any liability, defense costs, fines, or damages which arise out of any:
                        .                             .
      1.   Refusal to employ;

      2.   Termination of employment;

      3.   Coercion. demotion, evaluation, reassignment, disciplin~. defamation, harassment, humiliation,
           di.scrimination, or other emptoyment-related practices, policies, acts or ~missions; or

      4.   Consequential bodily injury or personal injury as a result of 1 through 3 above.

      This exclusion applies whether the insured may be held liable as an employer or in any other capacity
      and to any obligation of the insured to share damages with or to repay someone else who must pay
      damages because of the injury.
C.




(
'·     NAC-O/L-017 (02100)                                                                    Page 1of1




                                                                                           WAGNER_FEDERAL_002186
             Case 4:19-cv-00126-Y Document 1-5 NORTH
                                               FiledAMERICAN
                                                     02/11/19                          Page 42 of 96 PageID 54
                                                                    CAPACITY INSURANCE COMPANY
                                                                    MANCHESTER, NH

    Policy Number: BRG-0000905-00

                      THIS ENDORSEMENT CHANGES THE POLICY. ·PLEASE READ IT CAREFULLY.


                                                     RA TE ENDORSEMENT


    This endorsement modifies insurance provided under the following:


                              COMPREHENSIVE GENERAL LIABlllrllNSURANCE COVERAGE



    It is agreed:

           (1)      That the premium· shall be computed on a well rate of:

                                         per Operated Well
                                         per Operated Well-Wet
                                         per Non-Operated Well
                                         per Well to i:le Drilled as Operator
                                         per Well to be Drilled as Non-Operator
                    or:

           (2)      That the premium shall be computed on a composite rate of:
(                          $_ per_of
                    and:

           (3)      That the estimated annual minimum and deposit premium fs $ 52,710     and is subject to annual audit
                    and adjustment.

    "Gross Receipts" as used to compute this premium means the gross amount charged by the named insured,
    concessionaires (including subcontractors) of the named insured or by others trading under the insured's name
    for:

           (A)      All goods or pr-0ducts, sold or distributed.

           (B)      Operations performed during the policy period

           (C)      Rentals

    "Payroll" as used to compute this premfum means remuneration of money o~ substitutes for money.

    The annual payroll of executive officers and Individual insureds and co~partners will be computed subject
    to payroll limitation as shown on the state exception page, except that the payroll of all executive officers
    and individual insureds or co-partners engaged principally in clerical operations or as salesmen shall not
    be included for premium purposes.




    NAC-OJL-025 (02100)                                                                            Page 1 of1




                                                                                                 WAGNER_FEDERAL_002187
              Case 4:19-cv-00126-Y Document 1-5 Filed 02/11/19                            Page 43 of 96 PageID 55
                                                                   NORTH AMERICAN (
                                                                   CAPACl1Y INSURANCIE COMPANY
                                                                    MANCHESTER, NH


                                        NOTICE TO POLICYHOLDERS

      No coverage is provided by this policyholder notice nor can it be construed to replace any proyisions of your
      policy. You should read your policy and review your declarations page for comptete information on the coverages
      you are provided. If there is any conflict between the policy and this notice, the provisions of the policy shall
      prevail.

      This notice has been prepared in conjunction with the implementation of changes to your policy. This notice
      provides information concemlng insurance coverage under the Comprehensive General Liability policy. It
      contc:iins a brief synopsis of a new endorsement to your policy.

      Please read your policy, and the endorsements attached to your policy, carefully.

      MANDATORY GENERAL LIABILITY ENDORSEMENT -
      KNOWN INJURY OR DAMAGE

     . NAC-OJL-028 {2/00) - Amem;lment Of Insuring Agreement - Known Jnjury Or Damage

      This mandatory endorsement, which modifies· the insurance provided by the Comprehensive General Liability
      Insurance Coverage Part, revises the Insuring Agreement to address the issue of known injury or damage. It
      points out that the insurance does not respond to ~odily ·injury or property damage that is known by the
      insured prior to the policy period. The endorsement designates which insureds are those whose prior
      knowledge of the injury or damage will result in the policy not responding. The endorsement further addresses
      the applicability of the policy in situations involving a continuation, change or resumption of the same bodily
      Injury or property damage during or after tile policy period.
(_    In most states, the revision to the Insuring Agreement represents neither a broadening nor a restriction in
      coverage from the original intent. However, in certain states, thls revision may represent a decrease in coverage.
      This· revision may result in the shifting of coverage, under certain circumstances, between current policies and
      past or future policies.




                                 NORTH AMERICAN CAPACITY INSURANCE COMPANY

           NAC-OIL-027 (02/00)                                                                            Page   1 oft
                                                Insurance SeNices Office, Irie., 1999




                                                                                                  WAGNER_FEDERAL_002188
             Case 4:19-cv-00126-Y
                              (   Document 1-5 Filed 02/11/19                             Page 44 of 96     PageID 56
                                                                               NORrl-K _,.AERICAN
                                                                               CAPACITY INSURANCE COMPANY
                                                                               MANCHESTER, NH



    Policy Number: BRG-0000905-00

                    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                   AMENDMENT OF INSURING AGREEMENT-
                                        KNOWN INJURY OR DAMAGE


    This endorsement modifies insurance provided under the following:


                            COMPREHENSIVE GENERAL LIABILITY INSURANCE COVERAGE PART



    Paragraph t. of Section I- Coverage A- Bodily Injury Liability and Coverage B - Property Damage Liability
    is replaced by the following:

    1. a. The Company will pay those sums that the insured becomes legally obligated to pay as damages qecause
          of bodily injury or property damage to which this insurance applies. The Company will have the right and
          duty to defend the insured against any suit seeking those damages. However, the Company will have no
          duty to defend the insured against any suit seeking damages for bodily injury or property damage to
          which this insurance does not apply. The Company may, at the Company's-discretion, investigate any
          occurrence and sett!e any claim or suit that may result. But;

                The amount the Company will pay for damages is limited as des~ribed in Section Ill - Limits of
(         (1)
                Liability; and
          (2) . The Company's right and duty to defend end when the Company has used up the applicable limit of
                liability in the payment of judgments or settlements under co.verages A or B.

        No other obligation or liability to pay sums or perform acts or services is covered unless explicitly provided for
        under Supplementary Payments - Coverages A and B.

       b. This insurance applies to bodily injury and ·property damage only if:

          '{1)   The bodily injury or property damage is caused by an occurrence that fakes place in the policy
                 territory;
          (2)    The bodily injury or property damage occurs during the policy period: and
          (3)    Prior to the policy period, no insured listed under Section II - Persons Insured and no employee
                 authorized by you to give or receive notice of an ocCjl..U:rence or claim,~that the bodily injury or
                 property damage had occurred, in whole or in part. If such a listed insured or authorized employee
                 knew, prior to the policy period, that the llodily injury or property damage occurred, then any
                 continuation. change or resumption of such bodily injury or property damage during or after the
                 policy period will be deemed to have been known prior to the policy period.                        ·

       c. Bodily injury or property damage which occurs during the policy period and was not, prior to the policy
          period, known to have occurred by any Insured listed under Section II - Persons Insured or any employee
          authorized by you to give or receive notice of an occurrence or claim, includes any continuation, change or
          resumption of that bodily injury or property damage· after the end of the policy period.




    NAC-OJL..fJ28 (02100)                                                                                      Page 1of2

                                           Copyright, Insurance Servlr;es Office, fnc., 1998




                                                                                                  WAGNER_FEDERAL_002189
            Case 4:19-cv-00126-Y Document 1-5 Filed 02/11/19                                Page 45 of 96 PageID 57
d.    Bodily injury or property damage will be deemed to have been known to have occurred at the earliest
      time when any insured Jis1ed under Section II - Persons Insured or any employee authorized by you to give
      or receive notice of an occurrence or claim:

      (1)     Reports all, or any part, of 1he bodily injury or property damage lo the Company or any other
              insurer;
      (2}     Receives a wrftten or verbal demand or claim for damages because of the bodily injury or property
              damage; or
      {3)     Becomes aware by any other means that bodily injury or property damage has occurred or has
              begun to occur.

e.    Damages because of bodily injury include damages claimed by any person or organization for care, loss
      of services or death resulting at any time from the bodily injury.




NA C-OIL-028 (02100)                                                                                       PageZofZ

                                       COpyright, fnsurance Services Offic:e, /nc:., 1998




                                                                                                   WAGNER_FEDERAL_002190
                                      ,.
             Case 4:19-cv-00126-Y Document 1-5 Filed 02/11/19                          Page 46 of 96 PageID 58

     Policy No: BRG-0000905-00

     Issued to: Wagner Oil Company
     The below listed forms and endorsements are contained in this policy at its inception:

     NAC-O!L-001TX (02/00); NAC-OIL-OO?TX (02/00); NAC-Oll-003TX (02/00); NAC-OIL-004 (02/00); NAC-OIL-005
     (02/00): NAC-Oll-006 (02100); NAC-OIL-007 (02/00); NAC-OIL-009 (02/00); NAC-Oll-010 (02/00); NAC-OIL-
     0109 (02/00); NAC-OJL-012 (02/00); NAC-OIL-013 (02/00); NAC-OIL-014 (02/00); NAC-OIL-015 (02100); NAC-
     OIL-015A (02/00); NAC-OIL-016 (02100); NAC-OJL-017 (02100); NAC-OIL-025 (02100); NAC-OIL-027 (02/00);
     NAC-OJL-028 (02/00); NAC-OIL-029 (02/00); NAC-Oll-033 (02/0D); NAC-OIL-038 (02/0D); NAC-POL-001 (11/98)




(_




     NAC - OJL - 029                                                                                  Page 1.of 1




                                                                                              WAGNER_FEDERAL_002191
                                   (                      NORTH(-. lfERlGA.'V
                  Case 4:19-cv-00126-Y Document 1-5 Filed 02/11/19  Page 47 of 96 PageID 59
                                                                                     CAPACITY INSURANCE COMPANY
                                                                                    MANCHESTER, NH



 l fhe Attaching Clause need be completed only when this endorsement is issued subsequent to preparation of the po lie



                        This endorsement modifies such insurance as is afforded by the provisions of the policy
                                                            relating to the following:

                                                  COMPREHENSIVE GENERAL LIABILITY INSURANCE
                                  ·MANUFACTURERS' AND CONTRACTORS' LIABILITY INSURANCE
                                    OWNERS', LANDLORDS' AND TENANTS' LIABILITY 1NSUAANCE
                                                 STOREKEEPER'S INSURANCE


       This endorsement, effective 01-31-2002                                , form~ a part of policy No. BRG-0000905-00
                                   (12:01A.M. standard time)
       issued to: Wagner Oil Company

       by North American Capacity

                                                                                Authorized Representative


       SCHEDULE
     Advance Premium                           Rates               Premium Basis          Code         Classification of
                                           Each Watercraft         Number of              No.          Watercraft
                                                                   Watercraft
       B.l.L.           P.D.L.           B.l.L.       P.D.L.
(_               I                                I$INCL.
       $ INCL.        $ INCL.         $ INCL.

     MINIMUM PREMIUM
     Bodily Injury         Property Damage
          Liability

       $INCL
                         I$INCL.
                                   Liability·

                                                    Daddy Boat- 79 Mo nark, 24' & Wagner #1 /-92 Homemade 20' Utility Boat

        It is agreed that:
        1. The excfusion relating to watercraft does not apply to any watercraft owned or used by the insured if included
              within the scope of any classification described above or designated in lhe policy as subject to this
              endorsement.
       2. (This paragraph applies only lo watercraft Classified as 44617s, 44507s, 44517s, 44599s, 44607,
              44614s,44557s, 44615s, 44567s, 44577s, 44587s and 44696s.) The UPersons Insured" provision includes
              any person or organization legally responsible for the use of any such watercraft owned by the named
              insured, provided the actual use thereof is with the permission of the named insured .
      . 3. (This paragraph applies only to watercraft Classified as 44507s, 44517s, 4459Bs, 44607, 44557s, 44615s,
              44567s and 44587s.) The insurance with respect to any watercraft subject to this endorsement does not
              apply while the watercraft is rented to others or is used for carrying any passenger for a consideration unless
              this excfusion is stated in the schedule above to be inapplicable.




       NAC-OIL-033 (02100).                                                                                                Page 1 of1

                                Includes copyrighted material ofinsurance Services Office, Inc., with its permission.
                                                  Copyright, Insurance Services Office, Inc., 1974




                                                                                                              WAGNER_FEDERAL_002192
                         ( Document 1-5 Filed 02/11/19
       Case 4:19-cv-00126-Y                     NOR I H Page 48 of 96 PageID 60
                                                         AERICAN
                                                                    CAPACITY INSURANCE COMPANY
                                                                    MANCHESTER, NH


 Policy Number: BRG-0000905-00

THIS ENDORSEMENT Cl:'IANGES THE POLICY. PLEASE READ IT CAREFULLY.

OTHER INSURANCE


This endorsement modifies insurance provided under the following:

COMPREHENSIVE GENERAL LIABILITY INSURANGE-NAC-OIL-005
BROAD FORM COMPREHENSIVE GENERAL LIABILITY ENDORSEMENT-NAC-Oll-006

 The other insurance clause contained herein or in any other applicable insurance policy notwithstanding, tt is
 agreed that effectiveat   inception: If any Insured is added as an insured on any other insurance policy, and valid
 insurance is <?Vailable to any Insured as a result of being so named, then the coverage provided under this policy
·shall not apply until such other insurance is exhausted. ln the event any other provider of insurance who has
 included any Insured hereunder as an insured under their policy of insurance, fails to make its insurance available
 to such insured under this policy, the Company will apply the terms and conditions of this policy as though there
 were no other insurance in force, provided such application does not result in any duplication of recovery by such
 Insured hereunder. In return for this agreement any Insured hereunder will transfer all rights of recovery from
 such other insurance to the Company and the Insured will agree to assist the Company in any reasonable manner
 in obtaining such recovery.                                          ·

It is further agreed in the event another party which is identified as a non-operator in the applicable operating
agreement is included under this policy as an Insured, the Company will not consider such other party's insurance
to be "other insurance" as dealt with under paragraph 6 of the "Conditions" section of the policy provisions, form
NAC-OIL-004, provided such treatment does not result in any duplication of recovery t~ such other party. If such
treatment would result in duplication .of recovery to such other party then this paragraph shall not apply.

All other terms and conditions remain unchanged.


                                                           Authorized Representative




 NAG - OIL - 038                                                                                         Page 1of1




                                                                                          WAGNER_FEDERAL_002193
        Case 4:19-cv-00126-Y Document 1-5 Filed 02/11/19
                                                NORTH A 1.                                                      Page 49 of 96 PageID 61
                                                                                                               ::AN
                                                                                          CAPACITY INSURANCE COMPANY
                                                                                          MANCHESTER, NH

I
i                        GENERAL LIABILITY -AUTOMOBILE POLICY

                         NORTH AMERICAN CA?ACJlY INSURANCE COMPANY
                                         (herein called the Company)

                                               POLICY PROVISIONS - PART A

        In consideration of payment of the premium, in reliance upon the statements in the declarations made a part
        hereof and subject to all of the terms of this policy, agrees with 1he Named Insured as follows:

                                                              DEFINITIONS

        When used in this policy (Including endorsements forming a part hereof):

        "automobile"· means a land motor vehicle, trailer or semi·trailer designed for travel on public roads
        (including any machinery or apparatus attached thereto), but does not include mobile equipment;

        "bodily injury" means bodily injury, sickness or disease sustained by any person which occurs during
        tha policy period, including death at any time resulting therefrom;

        "collapse hazard" Includes "structural property damage" as defined herein and property damage to any
        other property at any time resulting therefrom. "Structural property damage" means_ the collapse of
        or structural injury to any building or structure due to (1) grading of land, excavating, burrowing,
        filllng, back-filltng, tunneling, pile driving, cofferdam work or caisson work or (2) moving, shoring,
        underpinning, raising or demolition of any building or structure or removal or rebuilding of any
        structural support thereof. The collapse ha.zard does not Include property damage (1} arising out of
        operations performed for the Named Insured by Independent contractors, or (2) included within the
        compreted operations hazard or the underground property damage hazard, or (3) for which liability ls
        assumed by the Insured under an incidental contract;

    (   "completed operations hazard• includes bodily injury and property damage arising out of operations or
        reliance upon a representation or warranty made at any time with respect thereto, but only if the
        bodily Injury or property damage occurs after such operations have been completed or abandoned and
        occurs away from premises owned by or rented to the Named Insured. "Operations" include
        materials, parts or equipment furnished in connection therewith. Operations shall be deemed
        completed at the earliest of the following times: ·

        (1)    when all operations to be performed by or Ofl behalf of the Named Insured under the contract
               have been completed,

        (2)    when all operations to be performed by or on behalf of the Named Insured at the site of the
               operations have been completed, or

        (3)    when the portion of the work out of which the Injury or damage arises has been put to its
               intended use by any person or organization other than another contractor or subcontractor
               engaged in performing operations for a princlpal as a part of the same project.

               Operations which may require further service or maintenance work, or correction, repair or
               replacement because of any defect or deficiency, but which are otheiwise complete, shall be
               deemed completed. ·

               The completed operations hazard does not include bodily injury or property damage arising out of

               (a}   operations in connection with the transportation of property, unless the bodily injury or
                     property damage arises out of a condition in or on a vehicle created by the loading or
                     unroading thereof.
         NAC-OJL-004 (02100)                                                                                                          Pags 1 ofB


                       NORTH AMERICAN CAPACITY INSURANCE COMPANY
                                        locluacs cop}'lighlod material oflrisurane<: Scviccs Offioc, Inc.. with i!S Jl!'llllission.
                                                Coµyrlght, }n$UJUJ~ Sc:rviccs Office, loc., 1973




                                                                                                                                  WAGNER_FEDERAL_002194
     Case 4:19-cv-00126-Y Document 1-5 Filed 02/11/19
                                             NORTH A •                                                     Page
                                                                                                         ::AN          50 of 96 PageID 62
..                                                                                  CAPAC/Tf INSURANCE COMPANY
                                                                                    MANCHESTER, NH


           (b)    the existence of tools, uninstalled equipment or abandoned or unused materials, or

           (c)    operations for which the classification stated In the policy or in the company's manual
                  specifies "lncluding completed operations";

     "elevator" means any hoisting or lowering device to connect floors or landings, whether or not In
     service, and all appliances thereof including any car, platform, shaft, hoistway, stairway, runway,
     power equipment and machinery; but does not include an automobile servicing hoist, or a hoist
     without a platform outside a building if without mechantcal power or if not attached to building waifs,
     or a hod or material hoist used ln alteration, construction or demolition operations, or an inclined
     conveyor used exclusively for carrying property or a dumbwaiter used exclusively for carrying
     property and having a compartment height not exceeding four feet;

     "exploslon hazard" Includes property damage arising out of blasting or explosion. The explosion hazard
     does not include property damage (1) arising out of the explosion of air or st~am vessels, piping
     under pressure, prime movers, machinery or power transmitti~g equipment, or (2) arising out of
     operations performed for the Named Insured by Independent contractors,· or (3} Included within the
     completed operations hazard or the underground property damage hazard, or (4) for which liability is
     a$sumed by the Insured under an inciclental contract;

     "incidental contract" means any written (1) lease of premises, (2) easement agreement, ex.capt in
     connection with construction or demolition operations on or adjacent to a ratlroad, (3} undertaking
     to indemnify a municipality required by municipal ordinance, except in connection with work for the
     munfcipality, (4).sidetrack agreement, or (5) elevator maintenance agreement; .

     "lnsuredu means any person or organization qualrfying as an insured In the "Persons Insured"
     provision of the applicable Insurance coverage.. The insurance afforded applies separately to each
     Insured against whom claim Is made or suit is brought, except with respect to the limits of the


c    company's liability;

     "mobile equipmenf' means a land vehicle (including any machinery or apparatus attached thereto),
     whether or not self-propelled, (1) not subject to motor vehicle registration, or (2) maintained
     exclusively on premises owned by or rented to the Named Insured, including the ways immediately
                                                                                                       use                          for
     adjolnfng, or {3) designed for use principally off public roads, or (4) designed or maintained for the
     sole purpose of affording mobility to equipment of the following types forming an integral part of or
     permanently attached to such vehicle: power cranes, shovels, leaders, diggers and drHls; concrete
     mixers {other than the mix-in-transit type); graders, scrapers, rollers and other road construction or
     repair equipment; air-compressors, pumps and generators, including spraying, welding and building
     cleaning equipment; and geophysical exploration and well servicing equipment;

     "Named lnsuredn means the person or organization named In Item 1. of the declarations of this policy;
                                                                                                     .
     "Named Jnsured's productstt means goods or products manufactured, sold, handled or distributed by
     the Named Insured or by others trading under his name, including any container thereof (other than a
     vehicle). but "Named lnsured's products• shall not include a vending machine or any property other
     than sucn contain17r, rented to or located for use of others but not sold;

     "occurrence" means an accident, Including continuous or repeated exposure to conditions, whlc::h
     results in bodily injury or property damage neither expected nor Intended from the standpoint of the
     Insured;

     "policy territory" means:

     (1)    the United States of America, its territories or possessions, or Canada, or


      NAC-OIL-004 (02/DO}                                                                                                       Page 2 of8


                     NORTH AMERICAN CAPACITY INSURANCE COMPANY
                                    Jnoludes ""pyn'ghtod mo1cria1 of]nsW'Eloc Sorvioo.s Qfi".,,,, lne., wi!lJ ii. pcnnission.
                                           Cop)'l"iglit, lnsWUlec Servi= Office, Inc~ 1973




                                                                                                                            WAGNER_FEDERAL_ 002195
                      (
     Case 4:19-cv-00126-Y Document 1-5 Filed 02/11/19                                                      Page        51 of 96 PageID 63
                                             NORTH AMi.                                                  :;AN
                                                                                    CAPACITY INSURANCE COMPANY
                                                                                    MANCHESTER, NH


     {2)   International waters or air space, provided the bodily injury or property damage does not occur
           in the course of travel or transportation to or from any other country, state or nation, or

     (3)   anywhere In the world with respect to damages because of bodily injury or property damage
           arising out of a product which was sold for use or consumption within the territory described
           tn paragraph (1) .above, provided the original suit for such damages is brought within such
           territory;

     •products hazard• includes bodily injury and property damage arising out of the Named lnsured's products
     or reliance upon a representation or warranty made at anytim~ with respect thereto, but only if the
     t>odily injury or property damage occurs away from premises owned by or rented to the Named Insured
     and after physical possession of such prllducts has been relinquished to others;                ·

     'property damage" means (1) physical Injury to or destruction of tangible property whfch occurs
     during he policy period, including the loss of use thereof at any time resulting therefrom, or (2) loss
     of use of tangible property which has not been physlcally injured or destroyed provided such loss of
     use Is caused by an occurrence during the policy period;

     "underground properly damage hazard" includes underground property damage as defined herein and
     property damage to any other property at any time resulting therefrom. "Underground property
     damage" means property damage to wires, conduits, pipes, mains, sewers, tanks, tunnels, any similar
     property, and any apparatus in connection therewith, beneath the surface of the ground or water,
     caused by and occurring during the use of meehantcal equipment for the purpose of grading land,
     paving, excavating, drilling, burrowing, filling, back-filling or pile driving. The underground property
     damage hazard does not include property damage (1) arising out of operations periormed tor the
     Named Insured by independent contractors, or {2) Included within the completed operations hazard, or
     (3) tor which liability Is assumed by the Insured under an incidental contract

                                           SUPPLEMENTARY PAYMENTS



C.   The Company will pay, in addition to the applicable limit ofltab!lity:

     (a)   all expenses incurred by the Company, all costs taxed against the Insured In any suit defended
           by the Company and all interest on the entire amount of any judgment therein whtch accrues
           after entry of the judgment and before the Company has paid or tendered or deposited in
           court that part of the judgment which does not exceed the limit of the Company's liability
           thereon;                                       -

     (b}   premiums on appeal bonds required in any such suit. premiums on bonds to release
           attachments in any such suit for an amount not in excess of the applicable limit of liability of
           this polfcy, and the cost of bail bonds required llf the Insured because of accident or traffic raw
           violation arising out of the use of any vehl.cle to which this policy applies, not to exceed $250
           per ball bond, but the Company shall have no llbligation to apply for or furnish any such
           bonds;                                                                                   ·

     (c)   expenses incurred by the Insured for first aid to others at the time of an accident, .for bodily
           injury to which this policy applies;

     (d)   reasonable expenses incurred by the Insured at the· Company's request ln assisting the
           Company in the investigation or defense of any claim or suit, including actual loss of earnings
           not to exceed S25 per day.

                                                          CONDITIONS

     1.    Premium: All premiums for th.is policy shall be computed in accordance with the Company's
           rules, rates. rating plans, premiums and minimum premiums applicable to the insurance
           afforded herein.
      NAC..OIL-004 (02100)                                                                                                      Page 3 of B


                    NORTH AMERICAN CAPACITY INSURANCE COMPANY
                                    lnclw:ks copyrighted motrnal oflnsur.mc~ s......;cios Office, Inc., .,.;lh iis pmnission.
                                           Copyright, lnsw-anc.: S°""c"" Offiu. Jne., !!173




                                                                                                                            WAGNER_FEDERAL_002196
    Case 4:19-cv-00126-Y Document 1-5 Filed 02/11/19                                              Page 52 of 96 PageID 64
                                                                                    GAPAC/7Y INSURANCE COMPANY
                                                                                    MANCHESTER, NH



         Premium designated in this policy as "advance premium" is a deposit premium only which
         shall be credited to the amount of the earned premium due at the end of the policy period. At
         the close of each period (or part thereof terminating with the end of the policy period)
         designated in the declarations as the audit period the earned premium shall be computed for
         such period and, upon nottce thereof to the Named Insured, shall become due and payable. If.
         the total earned premium for the policy pe~lod is less than the premiun:i previously paid, the
         Company shall return to the Named Insured the unearned portion paid by the Named Insured.

          The Named Insured shall maintain records of such information as is necessary for premium
          computation, and shall send copies of such records to the Company a~ the end of the policy
          period and at such times during the polTcy period as the Company may direct.

    2.    Inspection and Audil: The Company shall be permitted but not obligated to inspect the Named
          rnsurecl's property and operations at any time. Neither the Company's right to make
          inspections nor the makfng thereof nor any report thereon shall constitute an undertaking, on
          behalf of or for the benefit of the Named Insured or others, to determine or warrant that such
          property or operations are safe or healthful, or are in compllance with any law, rule or
          regulation.           ·

          The Company may examrne and audit the Named lnsured's books and records at any time
          during the pc>Jicy period and ·extensions thereof and within threo years after the final
          termination of this policy, as far as they relate to the subject matter of this insurance.

    3.    Financial Responsibility Laws: When this policy is certified as proof of financial responsibility
          for the future under the provisions of any motor vehicle financial responsibility law, such
          insurance as ls afforded by this policy for bodily injury liability or for property damage liability
          shall comply with the provlstons of such law to the extent of the coverage and llmlts of !!ability
          required by such law. The Insured agrees to reimburse the Company for any payment made by
          the Company which it would not have been obligated to make under the terms of this policy
(         except for the ag!eement contained in this paragraph.

    4.    lnsured's Duties in the Event of Occurrence, Claim or Suit:

          (a}   In the event of an occurrence, written notice containing particulars sufficient to Identify
                the Insured and also reasonably obtainable information with respect to the time, place
                and circumstances thereof, and the names and addresses of the injured and available
                witnesses, shall be gtven by or for the Insured to the Company or any of its authorized
                agents as soon as practicable.

          (b}    If claim ls made or s1,1it rs brought against the Insured, the Insured shall immediately
                 forward to the Company every demand, notice, summons or other process received by
                 him or his representative.

          (c)    The Insured shall cooperate with the Company and, upon the Company's request, assist
                 in making settlements, in the conduct of suits and in enforcing any right of contribution
                 or indemnity against any person or organization who may be Hable to the Insured
                 because .of Injury or damage with respect to which insurance is afforded under this
                 policy; and the Insured shall attend hearings and trials and assist in securing and giving
                 evidence and obtaining the attendance of witnesses. The Insured shall not, except at his
                 own cost. voluntarily make any payment, assume any obligation or incur any expense
                ·other than for first aid to others at the time of accident.

    5.    Action Against Company: No action shall lie against the Company unless, as a condition
          precedent thereto, there shall have been fut! compliance with all of the terms of this policy,
          nor until the amount of the lnsured's obl_lgation to pay shall have been finally determined either

     NAC-O!L-004 (02!00)                                                                                         Page 4 of 8


                  NORTH AMERICAN CAPACITY INSURANCE COMPANY
                          Includes col')'Tighted maLerial afil\$uranc~ Scrvicei; Office, Jn<;., with n ~..ion.
                                            Capyright, lnsuro.r>ee Servioo.t Office, Inc., 1973




                                                                                                          WAGNER_FEDERAL_ 002197
        Case 4:19-cv-00126-Y Document 1-5 Filed 02/11/19
                                                NORTH A                                                .::AN      Page 53 of 96 PageID 65
                                                                                           CAPACITY INSURANCE COMPANY
                                                                                           MANCHESTER, NH

(                by judgment against the Insured after actual trial or by written agreement of the l[Jsured, the
I
                 claimant and the Company.

                 Any person or organization or the legal representative thereof who has secured such
                 judgment or written agreement shall thereafter be entitled to recover under this policy to the
                 extent of the i,nsurance afforded by this policy. No person or organization shall have any right
                 under this policy to join the Company as a party to any action against the Insured to determine
                 the lnsured's liability, nor shall the Company be impleaded by the Insured or his legal
                 representative. Bankruptcy· or insof.vency of the Insured or of the lnsured's estate shall not
                 .relieve the Company of any of Its obHgations hereunder.

        6.       Other Insurance: The insurance afforded by this policy is primary insurance, except when
                 stated to apply in excess of or contingent upon the absence of other insurance. When this
                 insuranc:.e Is primary and the Insured has other Insurance which is stated to be applicable to
                 the loss of an excess or contingent basis, the amount of the Company's Habllity under this
                 policy shall not be reduced by the existence of such other insurance.

                 When both this insurance and other Insurance apply to the loss on the same basis, whether
                 primary, excess or contingent, the Company shall not be liable under this policy for a greater
                 proportion of the loss than that stated in the applicable contribution provision below:

                  (a)   Contribution by Equal Shares. If all of such other valid and collectible insurance provides
                        for contribution by equal shares, the Company shall not be Hable for a greater
                        proportion of sucn loss than would be payable if each insurer contributes an equal
                        share until the share of each Insurer equals the lowest applicable limit of liability under
                        any one policy or the full amount of the loss is paid, and with respect to any amount of
                        loss not so paid the remaining insurers then continue ta contribute equal shares of the
                        remaining amount of the loss until each such insurer has paid its limit In full or the full
                        amount of the loss is paid.


    c             (b)   Contribution by Limits. If any of such other Insurance does not provide for contrfbution
                        by equal shares, the Company shall not be liable for a greater proportion of sucJ:i loss
                        than the applicable limit of liab!f[ty under this policy for such loss bears to the total
                        applicable limit of liability of all valid and collectible insurance against such loss.

        7.        Subrogation: Jn the event of any payment under this poHcy, the Company shall be subrogated
                  to all the Jnsured's tights of recovery therefor against any person or organization and the
                  Insured shall execote and deliver instr.uments and papers and do whatever else ts necessary to
                  secure such rights. The Insured shall do nothing after loss to prejudice such rights.

        B.        Changes: NoUce to any agent or knowledge possessed by any agent or by any other person
                  shall not effect a waJver or a change in any part of this policy or estop the Company from
                  asserting any right under the terms of this policy; nor shall the ternis' of this policy be waived
                  or changed, except by endorsement issued to form a part of this policy.

        9.        Assignment: Assignment of interest under this policy shall not bind the Company until its
                  consent is endorsed hereon; if, however, the Named Insured shall die, such insurance as is
                  afforded by this policy shall apply (1} to the Named lnsured's legal representative, as the
                  Named Insured, but only while acting within the scope of his duties as such, and (2) with
                  respect to the property of the Named Insured, to the person having proper temporary custody
                  thereof, as Insured, but only until the appointment and qualification of the legal representative.

        10. · Three Year Policy: If this policy is Issued for a period of three years any limit of the Company's
              riabillty stated In this policy as "aggregate" shall apply separately to each consecutive annual
              period thereof.


             NAC-O!L-004 (02/00)                                                                                                        Page 5ofB


                          NORTH AMERICAN CAPACITY INSURANCE COMPANY
                                          lncluc!es copyrigh1ed miterial of!nsur.mce Ser-ices Olr>ee, lne., ....;a. its pcmrlssiD'll.
                                                  Copyrl::Ji1, Insurance Sc,,.iccs Offitt. Inc., 1973




                                                                                                                                   WAGNER_FEDERAL_ 002198
                       ,,                            . ,.
                       1
      Case 4:19-cv-00126-Y Document 1-5 Filed NORTH
                                              02/11/19                                                          Page 54 of 96 PageID 66
                                                    A '-                                            :JAN
                                                                                        CAPACITY INSURANCE COMPANY
                                                                                        MANCHESTER, NH


     11.      Cancellation: This policy may be cancelled by the Named Insured by surrender thereof to the
              Company or any of its authorized agents or by malling to the Company written notice stating
              when thereafter the cancellation shall be effective. This policy may be cancelled by the
              Company by malling to the Named Insured at the address shown in this policy, written notice
              .statrng when not less than ten days thereafter ~uch cancellation shall be effective. The
              mailing of notice as aforesaid shalt be sufficient proof of notice. The time of surrender or the
              effective date and hour of cancellation stated in the notice shall become the end of the policy
              period. Delivery of such written notice either by the Namea Insured or by the Company shall
              be equivalent to mailing.

              If the Named Insured cancels. earned premium shall be computed in accordance with the
              customary short rate table and procedure. If the Company cancels, earned premium shall be
              computed pro rata. Premium adjustment may be made either at the time cancellation is
              effected or as soon as practicable after cancellation becomes effective, but payment or tender·
              of Linearned premium fs not a condition of cance!!ation.

     12.      Declarations: By acceptance of this policy, the Named Insured agrees that the statements in the
              declarations are his agreements and representations, that this policy Is issued in rellance
              upon the truth of such representations and that :this policy embodies all agreements existing
              between himself and the Company or any of its agents relating to this insurance.

                                NUCLEAR ENERGY LIABILITY EXCLUSION ENDORSEMENT
                                                 (BROAD FORM)

     This endorsement modifies the provisions of this policy relating to ALL AUTOMOBILE LIABILITY,
     GENERAL LIABIL11Y AND MEDICAL PAYMENTS INSURANCE OTHER TiiAN FAMILY AUTOMOBILE,
     SPECIAL    PACKAGE      AUTOMOBILE,      COMPREHENSIVE          PERSONAL    AND   FARMER'S
     COMPREHENSIVE PERSONAL INSURANCE.

     It is agreed that

(_   I.       This policy does not apply:

              A.    Under any Liability Coverage, to bodily injury or property damage

                      (1)   with respect to which an Insured under this policy is also an Insured under a
                            nuclear energy liability policy rssued by Nucrear Energy Liability Insurance
                            Association, Mutual Atomic Energy Liabll!ty Underwriters or Nuclear Insurance
                            Association of Canada, or would be an Insured under any such policy but for its
                            termination upon exhaustion of its limlf of liability; or

                      (2}   resultrng from the hazardous properties of nuclear material and with respect to
                            which (a) any person or organization is required to maintain financial protection
                            pursuant to the Atomic Energy Act of 1954, or any law amendatary thereof, or (b)
                            the Insured Is, or had this policy not been issued woLild be, entitled to indemnity
                            from the United States of America, or any agency thereof, under any agreement
                            entered into by the United ·States of America, or any agency thereof, with any
                            person or organization.

               B.   Under any Medical Payments Coverage, or under any Supplementary Payments provision
                     relating to first aid, to expenses incurred with respect to bodily Injury resulting ftorn the
                     hazardous properties of nuclear material and arising out of the operation of a nuclear facility
                     by any person or organization.

               C.   Under any Liability Coverage, to bodily injury or property damage resulting from the
                     hazardous properties of nuclear material, if

          NAG-OIL-004 (02/00)                                                                                                         Page 6of8


                        NORTH AMERICAN CAPACITY INSURANCE COMPANY
                                        Includes cop;yrightod matorlal orlnsurante Seiviccs Office, l.,e., ""itll iu; p=rmissbn..
                                               Copyright, lnsur.tTI"" Servfees Ofi'lec, lne., J 973




                                                                                                                                    WAGNER_FEDERAL_ 002199
                               {
    Case 4:19-cv-00126-Y Document 1-5 Filed 02/11/19...                                                   ~ Page 55 of 96 PageID 67
                                                                                      CAPACITY INSURANCE COMPANY
                                                                                      MANCHESTER, NH


                  (1)   the nuclear material (a) is at any nuclear facflity owned by, or operated by or on
                        behalf of, an lns\,lred or (b) has been discharged or dispersed therefrom;

                  {2)   the nuclear material Is contained in spent fuel or waste at any time possessed,
                        handled, used, processed, stored, transported or disposed of by or on behalf of
                        an Insured; or

                  (3)   the bodily injury or property damage arises out of the furnishing by an Insured of
                        services, materials, parts or equipment In connection with the planning,
                        construction, maintenance, operation or use of any nuclear facility, but if such
                        facility is located within the United States of America, its territories or
                        possessions or Canada, this exclusion (3) applies only to property damage to such
                        nudear facility and any property thereat.

    II.    As used in this endorsement

           "hazardous properties" Include radioactive, toxic or explosive properties;

           "nuclear material" means source material, special nuclear material or byprodµct material;
                                                                            0
           "source material", "special nuclear material", and byproduct material" have the meanings given
           them in the Atomic Energy Act of 1954 or in any law amendatory thereof;

           "spent fuel" means any fuel element or fuel component, solid or liquid, which has been used or
           exposed to radiation in a nuclear reactor;

           "waste• means any waste material (1} containing byproduct material and (2) resulting from the
           operation by any person or organization of any nuclear facility included within the defin ltion of
           nuclear facility under paragraph (a) or {b) thereof;


c          "nuclear facility" means

           (a)    any nuclear reactor,

           (b)    any equipment or device designed or used for {1) separating the isotopes of uranium or
                  plutonium, (2) processing or utilizing spent fuel, or (3) handling, processing or
                  packaging waste,

           (c)    any equipment or device used for the processing, fabricating or alloylng of special
                  nuclear material If at any time the total amount of such material in the custody of the
                  Insured at the premises where such oqulpment or device is located c:;onsfsts of or
                  contains more than 25 grams of plutonium or uranium 233 or any combination thereof,
                  or more than 250 grams of uranium 235,

           (d)    any structure, basin, excavation, premises or place prepared or used for the storage or
                  disposal of waste,

           and Includes the site on which any of the foregoing is located, all operations conducted on
           such site and all premises used for such operations;

           "nuclear reactor" means any apparatus designed or used to sustain nuclear fission In a self·
           supporting chain reaction or to contain a critical mass of fissionable material; ·

           "property damage" includes all forms of radioactive contamination of property.



      NAC..QIL-004 (02100)                                                                                                       Page lot 8


                    NORTH AMERICAN CAPACITY JNSURANCE COMPANY
                                      lncludcs copyrighted material oflnsura""" Ser,..foe• Offi,,.,, l~e., "~lb its l'=ission•
                                             . Copyright, lnsunnc:c Service. Office, lnc:., 1~73




                                                                                                                             WAGNER_FEDERAL_ 002200
                      (
     Case 4:19-cv-00126-Y Document 1-5 Filed 02/11/19      Page 56 of 96 PageID 68
                                             NORT7-I AJ'" .:AN
                                                                                CAPACITY INSURANCE COMPANY
                                                                                MANCHESTER, NH


     NEW YORK EXCEPTION: The "Nuclear Energy Liability Exclusion !;ndorsement (Broad Form)" does
     not apply to Automobile Liability Insurance In New York.




("




      NAC-DIL-004 (02/0D)                                                                                                    Page BofB


                   NORTH AMERICAN CAPACITY INSURANCE COMPANY
                                lncludos copyrighttd ma1.,,;01 oflnsinm:e Scrvic"" Office, lno., 1>1ilb it.> pennission.
                                        Copyright. Insurance S"1Viees Office, lnc .• l 973




                                                                                                                           WAGNER_FEDERAL_002201
                                                    NORTH( AERICAl\'
           Case 4:19-cv-00126-Y Document 1-5 Filed 02/11/19 Page 57 of 96 PageID 69
                                                              CAPACITY INSURANCE COMPANY
                                                              MANCHESTER, NH




    In Witness Whereof, the issuing Company has caused this policy to be signed officially below and
    countersigned on the Declarations page by a duly authorized representative of said Company.




      JU4(£ate    Assistant Secretary
                                                                        Robert M. Solitro
                                                                           President




(




    North American
    Capacity Insurance Company




    NA C-POL-001 (11/98)

(




                                                                                   WAGNER_FEDERAL_ 002202
                                                                                 (
               Case 4:19-cv-00126-Y Document 1-5 Filed 02/11/19                      Page 58 of 96 PageID 70




                           IMPORTANT INFOR·MATION
                          TO.TEXAS POLICYHOLDERS


                      IMPORTANT NOTICE                                     AVISIO IMPORTANTE


    TO OBTAIN INFORMATION OR MAKE A COMPLAINT:                   PARA OBTENER INFORMACION 0 PARA SOMETER
                                                                                ·UNA QUEJA:
    You may contact the Texas Department of Insurance to
    obtain information on companies, coverages, rights or       Puede comunicarse con el Departmento de Suguros de
    complaints at:                                              Texas para obtener information ac:era de companieas,
                                                                coberturas, derechos o que jasal:
                         1-800-252-3439
                                                                                     1-800·252-3439
                               OR
                                                                                           0
       You may write the Texas Department of Insurance:
                                                                  Puede escribir af Departmento de Seguros de i:exas:
                       P. 0. Box '149104


c                    Austin, TX 78714-9104
                     FAX# (512) 475-1771
                                                                                  P. 0. Box 149104
                                                                                Austin, TX 78714-9104
                                                                                 FAX# (512) 475-1771

               PREMIUM OR CLAIMS DISPUTES:
                                                                      DISPUTAS SOBRE PRIMAS 0 RECLAMOS:
    Should you have a disput'? concerning your premium or
    about a claim you should contact the agent first. lf the    Si tlene una dlsputa concerniente a su prime o a reclamo,
    dispute is not res6lved, you may contact the Texas          debe comunicarse con el'agente primero. Si nose
    Department of Insurance.                                    resuelve la disputa,puede entonces comunicarse con el
                                                                Departmento de Seguros de Texas.
          ATTACH THIS NOTICE TO YOUR POLICY:
                                                                           UNA ESTE AVISD A SU POLIZA:
    This notice is for information only and does not become a
    part or condition of the attached document.                 Este aviso es solo para proposito de informacion y nose
                                                                convierte en parte o condiclon del documento adjunto.




                                NORTH AMERICAN CAPACITY INSURANCE COMPANY

               NAC-OIL-0011X (02100)                                                               Page 1 of1




                                                                                               WAGNER_FEDERAL_ 002203
     Case 4:19-cv-00126-Y Document 1-5 Filed 02/11/19      Page 59 of 96 PageID 71



(



                 IMPORTANT NOTICE
              TO TEXAS POLICYHOLDERS

      THIS INSURANCE CONTRACT IS WITH AN INSURER NOT LICENSED TO TRANSACT
      lNSURANCE IN THIS STATE AND IS lSSUED AND DELIVERED AS A SURPLUS LINE COVERAGE
      PURSUANT TO THE TEXAS INSURANCE STATUTES.

      THE STATE BOARD OF INSURANCE DOES NOT AUDIT THE FINANCES OR REVIEW· THE
      SO!-VENCY OF THE SURPLUS LINES INSURER PROVIDlNG THIS COVERAGE, AND THIS
      INSURER. IS NOT A MEMBER OF THE PROPERTY AND CASUALTY INSURANCE GUARANTY
      ASSOCIATION CREATED UNDER ARTICLE 21.25-C, INSURANCE CODE.

     ARTICLE 1.14-2, INSURANCE CODE REQUIRES PAYMENT OF 4.85% TAX ON GROSS PREMIUM.



(_




                   NORTH AMERICAN CAPACITY INSURANCE COMPANY

     NAC-OIL-002TX (02100)                                                  Page 1 of1




                                                                   WAGNER_FEDERAL_002204
           Case 4:19-cv-00126-Y Document 1-5 Filed 02/11/19                   Page 60 of 96 PageID 72

                           EDidsk Services, Inc.
( _ --------------------E-NER
                            __G_Y_JN_SURAN
                                    ___      ~
                                        -_CE__   __K_MANA
                                               __R.Js ____G_EME
                                                             __N_T____________________
'·




                                     WAGNER OIL COMPANY



                                                COVERAGE:

                                              Umbrella Liability




                                                  CARRIER:

                           NoRm AMERICAN CAPACITY INSURANCE COMPANY




                                             POLICY NUMBER:

                                               BRU-0000906-00




                                                 EFFECTIVE:

                                             01/31/02 TO 01/31/03




     c.                    206 E.
                                   P.O. Box 2624 • FoR'l' WoRTR, 'I'ExA.s 76113-2624
                                         STREET, Sum. 200 • FoRT WoRm, TExAs 76102-54'.!-0
                                    E1GBTB
          (817) 877-1884   •   DFW .METRO (800) 380-1884 • FAX (817) 654-3552 • www.eariskserv.ie:es.eom

                                                                                                      EXHIBIT
                                                                                                           B
                                                                                       WAGNER_FEDERAL_002205
                        Case 4:19-cv-00126-Y Document 1-5 Filed 02/11/19                           Page 61 of 96 PageID 73
                                                                                            From                              To
                                                        BRU-0000906-00
                                                                                         01-31-2002                       01-31-2003
                                                                                                          12:01   llM. Standeird Time at tho Addtess cC
                                                                                                                    the l~red as.signed h!!o!e
(        ~enewal   of New Business
                                                                                                                       ···-.           -
              Item 1. Named Insured and Mailii'igAcj_i:lress                                       Producer

     Wagner Oii -Company                                                P-roducerNo: 42014-00
     3400 City Center Tower II
                                                                        EnRisk Services, Inc.
     Ft. Worth, TX 76102                                                P.O. Box 2624
                                                                        Ft. Worth, TX 76113-2624

                                                                        Telephone:      800-380-1884


                                             COMMERCIAL UMBRELLA LIABILITY POLICY DECLARATIONS
     The named insured is:
     D Individual D Partnership X Corporation              0   Joint Ventu'.e    D Other:._ _ _ _ _ _ _ _ __
     Bosiness of the named insured is: (enter bel.ow)                Audit Period: Annual, unless otherwise stated (enter below)
     13122-0il Lease Operator/ Non-Operator
     Item 3. Limits of Liability:

     (A) Coverage l(a) or l(b) or l(c) or all combined with respect to each occurrence       $5,000,000
     (B) Limit in the aggregate for each annual period where applicable                      $5,000,000
     (C) Retained Limit                                                                      $10,000

     Item 4. Premium Computafio"n:                              Premium:             181 ·Flat D Adjustable
                                                         Adjustable Rate:            $
                                               Estimated Annual Premium:             $26,860.00 .
                                                Annual Minimum Premium:              $26,860.00,.* *See form NAC-OIL-U003)


    c:                                           Total Advance Premium:
                                                      ·SUIJliUs Lines Tax:
                                                       Total Amount Due:
                                                                                     $26,860.0D
                                                                                     $1,314.-84
                                                                                     $28,492.62

                   In the event of cancellation by the named insured,
                   the Company shall receive and retain not less than                $ 6,715 as a pollcy minimum premium.

     Item 5. During the past year no insurer has cancelled any similar insurance issueid to the named insured, nor declined to
               issue such insurance, unless otherwise stated herein.**
     ..... ABSENCE OF AN ENTRY MEANS"NO EXCEPTION".

         Form numbers and        endorseme~ts    attached at issue: SEE FORM NAC-OJL-UD27 ATTACHED




                                                                                           Authorized Representative
     Issued Date: 3/5/2002 lky

     THIS CONTRACT IS NOT SUBJECT TO THE PROTECTION OF ANY GUARAN1Y ASSOCIATION IN THE EVENT OF
     LIQUIDATION OR RECEIVERSHIP OF THE INSURER.

     THrs DECLARATIONS PAGE, WITH "POLICY PROVISIONS- SECTION ONE" AND ENDORSEMENT(S}, (IF ANY)
     ISSUED TO FORM A PART THEREOF COMPLETE(S) Tl:IE ABOVE NUMBERED POLICY.




     NAC-OIL-UDEG (02/00)                                                                                                                  Page 1of1




                                                                                                              WAGNER- FEDERAL- 002206
                                         (......_
                        Case 4:19-cv-00126-Y Document 1-5 Filed 02/11/19                                         Page 62 of 96 PageID 74
                                                   SCHEDULE OF UNDERLYING INSURANCE

    1·INSURED: Wagner 011 Company                    .                         .
        t:;FFEClWE ON AND AFTER 01-31-200212:01 A.M STANDARD TIME
(       • HIS SCHEDULE FORMS PART OF POLICY NUMBER BRU-0000905-00

         CARRIER, POLICY NUMBER, POLICY PERIOD                            TYPE OF POLICY                    · APPLICABLE LIMITS OF LIABILITY

        (a)    Texas Mutual                                           Standard Workers'                Coverage 8 -· Employers' Lfa.bility
               LWCC Firemans                                          Compensation &.                  $   1,000,000       each accident
               TBD                                                    Employers' Ltabillty             $   1,000,000       disease policy limit
               11-17-01)02                                                                             $ 1,000,000         disease each employee


        {b)    North American Capacity Insurance                      General Liability                Bodily Injury I Property Damage Liability
               BRG-0000905-00                                         including                        - Combined Single Limit
               01-31-02103                                            [8J 1973 ISO form                $ 1,000,000               each occurrence
                                                                                                       $ 2,000,DOO               general aggregate
                                                                      D    1986 ISO form               $                         producfs- completed
                                                              .            gj occurrence               $                         personal and advertising
                       .                                                   D       claims made         injury
                                                                                   retro data:          $
                                                                      ~    Broad Form                   $
                                                                            Comprehensive               $
                                                                            General liabilfty
                                                                           [8l ISO form                 - Split Limits
                                                                                                        $                         b~dilyInjury
                                                                           D modified fonn              $                         property damage
                                                                      ~  Completed Operations
                                                                      [g] Products Liabillty            $
          -                                                           D Employee Benefits               $
                                                                           Liability                    $
                                                                      D Liquor Liability
                                                                      D Fire Legal Liability
                                                                           Limit $50,0DO.
                                                                      D
    -                                                                 D
/
\_ ..

        (cl       Crum & Forster                                      Automobile Liability              Bodily Injury Liablllty
                  TBD                                                 lncludlng                         $                     each person
                  11-30-02103                                         f.8lowned automobiles             $                     each accident
                                                                      ~non-owned automobiles            Property Damage Liability
                                                                      !Zlhlred automobiles              $                     each accident
                                                                                                        Bodily Injury I Property Damage Uabllity
                                                                                                        - Combined Single Limit
                                                                                                        $1,000,000             each accident


                                                                                                            $1,000,000
        (d)      Charterers Liability
                 TBD
                  11-12-0i/02


                                                                  -
        (e)




        An "X" marked in the box provided indicates these broadening or optional coverages are provided in the Underlying Policies.

    (
              NAC-0/L-UOOOA (02100}                                                                                                        Page 1of1

                                                         NORTH AMERICAN CAPACITY INSURANCE COMPANY




                                                                                                                             WAGNER_FEDERAL_ 002207
                                                     NORTH Ai~~. '!AN
             Case 4:19-cv-00126-Y Document 1-5 Filed 02/11/19      Page 63 of 96 PageID 75



    Policy Number: BRU-0000906·00

                     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                       OIL INDUSTRY LIMITATION ENDORSEMENT


    In consideration of the premium charged, it is understood and agreed that the following provision(s) apply to this
    policy:
    (Onfy those provisions indicated by an "X" on the appropriate line apply.)

    A.       ___1L    MINIMUM EARNED PREMIUM
                      It is agreed that if this policy is canceled at the request of the insured, the total premium earned
                      by the Company shaU not be less than 25% of the policy premium.

    B.       _   FINES, PENALTIES, PUNITIVE OR EXEMPLARY DAMAGE EXCLUSION .
                    is agreed that this policy does not apply to a claim for payment of or indemnification for fines,
                    penalties. punitive or exemplary damages, includ_ing treble damages or any other damages
                    resulting from multiplication of compen~atory damages.

         If a suit shall have been brought against the insured for a claim falling within the coverage provided under the
         policy, seeking both compensatory and fines. penalties, punitive or exemplary damages, then the Company
         will afford a defense to such action; however the Company shall not have an obligation to pay for any costs,
         interest, or damages attributable to fines, penalties, punitive or exemplary damages.

    C.       _X_       OIL OR GAS OPERATIONS - EXCLUSIONS

c                      It is agreed that this insurance does not apply to bodily injury, personar injury or property damage
                       arising out of the following:
                       1. Loss of Hofe:
                             {a) Liability for loss of or damage to any well, hole, formation, strata or area,
                                 {i) which is being drilled or worked over by or on behalf of the insured, or
                                 (ii) which is in the care, custody or control of the insured.
                             (b) Liability for any cost or expense incurred in redrilling or restoring any such. well, hole,
                                 Fonnation, strata or area, or any substitute well or hole.
         2. In-Hore Equipment:
             Liability for loss or damage to any drilling tool, pipe, collar, casing, bit, pump, drilling' or well servicing
             machinery, or any other equipment while it is below the surface of the earth In any well or hole, ihcluding
            ·the costs of "fishing" for in-hole equipment (such as but not limited to: searching for, locating and
             removing in-hole equipment):                               ,
             (a)       which is being drilled or worked over by or on behalf of Uie insured, or
             (b)       which is in the care, custody or control of the insured.




    NA C-OIL-U004 (02100)                                                                                      Page 1 of5




                                                                                                   WAGNER_FEDERAL_002208
                Case 4:19-cv-00126-Y Document 1-5 Filed 02/11/19                               Page 64 of 96 PageID 76
          3.   Cost of Control:
               Liability for costs or expenses incurred in,

(
               {a) limiting~ channeling, controlling or bring under control the flow    of  oil, gas, water or drilling fluid from
                   any well or hole after it has become out of control; or
               (b) extinguishing fire in or from any such well or hole; or
               (c) drilling relief wells or holes, whether or not relief wells or holes are successful.
               The term "Out Of Control" shall mean a continuous above ground flow of oil, gas, water, or drilling fluid
               which has escaped or otherwise ex~eeded its normal and intended limits, channels and bounds.

          4.   Loss Of Other Equipment:
               Liability for loss of or damage to drilling rigs, drilling or production platforms, workover rigs, servicing rigs
               and specialty contractors equipment in the insured's care, custody and control.

          5. SUb-Surface Operations:
             As respects the NAMED INSURED'S ownership or operation of buried pipelines or flowlines, liability,
             whether direct or indirect, arising out of, caused by, resulting from. contributed to, or aggravated by the
               subsidence, settling, expansion, sinking, slipping, failing away, tilting, caving in, shifting, eroding, mud
               flow, rising, or any other movement of land or earth if any of the foregoing emanate from the sub-surlace
               operations of the insured or any other person for whose acts the insured is legally liable.

          6:   Co-Owner:
               Liability for damage claimed by any co-owner of the working interest arising from operations in which the
               insured is co-owner of the same working interest. As used in this exclusion, the term "Co-Owner of a
               Working Interest'' means any person or entity working with the insured, a co-owner, partner, stockholder
               or joint venturer who p~rticipates in the; operating expense of such properties or revenues therefrom, or
               who has the right to participate in the control, development, or operation of such properties or any other
               person or entity which has a financial interest in the proceeds of an oil or gas well operated by or on
               behalf of the insured.                                                           ·

          7.   Failure To Supply:
(_             Liability arising out of the insured's failure to supply or from fluctuations in a S\Jpply of any oil, gas,
               electricity, products, materials or services.                                 ·

          B. Failure To Perform:
               Liability for the costs of removal, recovery, repair, alteration or replacement of any product (or any part
               thereof) which fails to perform the function for whii;:h it was manufactured, designed, sold, supplied,
               installed, repaired or altered by or on behalf of the insured in the normal course of the insured's business
               operations.

          9.· Health Hazard:                                                               .
               For claims made by or on behalf of any person or persons directly or indirectly on account of continuous,
               intermittent or repeated exposure to, ingestion, inhalation or absorption of any substance, material,
               environmental disturbance where the insured is or may be liable as the result of the manufacture,
               production, extraction, sale, handling, utilization, distribut[on, disposal or creation    by
                                                                                                       or on behalf of the
               insured of such substance, material, product, waste, emission, radioactive substance; noise ·rir
               environmental disturbances.

     D.        -2L      OIL OR GAS OPERATIONS - COVERAGE EXTENSIONS
                        It Is agreed that:
                        1. The Company waives its right of subrogation against any person or organization for which
                              such a waiver is required under a written contract with the NAMED INSURED;
     .




     NAC-OIL-U004 (02100)                                                                                            Page 2 of5




                                                                                                          WAGNER_FEDERAL_002209
            Case 4:19-cv-00126-Y Document 1-5 Filed 02/11/19                           Page 65 of 96 PageID 77

           2. Thirty days (30) Notice of Cancellation will be given to ·any person or organization requiring such
              notice under a written contract with the NAMED INSURED;
           3. Coverage shall not be denled solely on the ground that the claim or suit against the insured is based
              on an "ln Rem" proceeding.
           4. When required of the NAMED INSURED as a provision in a written contract, this policy includes as
              an additional insured, any person or organization so referenced in the written contract, but only with
              respect to operations performed by or fo_r the NAMED INSURED under contracts normal to the
              NAMED INSURED'S operations.

  E.         ___K_ WAR AND CIVJL WAR EXCLUSION
       lt is agreed that the following exclusion applies:

       To bodily injury, persona! injury, property damage, loss or cT'amage directly or Indirectly occasioned by,
       happening through or in consequence of war, invasion, acts of foreign enemies, hostilities, (whether war be'
       declared or not), civil war, rebellion, revolution·, insurrection, military or usurped power or confiscation or
       nationalization or requisition or destruction of or damage to property by or under the order of any government
       or public or local authority.

· F.        ~      OIL.POLLUTION ACT OF 1990
       It is agreed that this insuran~ does not constitute evidence of financial responsibility under the OIL
       POLLUTION ACT OF ~ 990 or any similar Federal or State law and this insurance shall not be submitted to
       the United States. Coast Guard or any other Federal or State agency as evidence of financial responsibility.
       The Company does not consent to be guarantors.

  G.                 EMPLOYEES LIMITATJON
       Notwithstanding any wording found in the policy, the following is added as additional exclusions to liabiLity:
             1. Of whatsoever nature of the insured, whether the insured may be liable as an employer or in any
                other capacity whatsoever, to any of its employees, including without limiting the genera1ity of the
                foregoing any liability under any workers' compensation law, unemployment compensation law,
                disability benefits Jaw, United States Longshoremen's and Harbor Workers Cc;impensation Act, Jqnes
                Act, De;;ith on the High Seas Act, or any similar laws or liabilities, and/or whether by reas·on of the
                relationship of master and servant or employer and employee or not.
             2. Of whatsoever nature of the insured to the spouse, child, parent, brother, sister, relative, dependent
                or estate of any employee of the insured, arising out of the bodily injury and/or personal injury to or
                illness or death of said employee, whether the insured may be li~ble     as  an employer or in any other
                capacity wha,tsoever.
             3. Of any employee of the insured with respect to bodlly injury and/or personal injury to or illness or
                death of another employee of the insured sustained in the course of such employment.
  H.           X . EMPLOYEE BENEFITS EXCLUSION
       It is agreed that this insurance does not apply to any liability arising out of any act or omission of the insured,
       or .any other person or entity for whose acts or omissions the insured is legally liable, in respect of the
       insured's Employee Benefits.       •

       As used tn this exclusion, the tenn "Employee Benefits" includes, without limitation, Group Life Insurance,
       Group Health Insurance, Profit-Sharing Plans, Pension Plans, Employee Stock Subscription Plans, Workers'
       Compensation, Unemployment Insurance, Social Security and Disability Benefits Insurance.

       This exclusion shall include but not be limited to the following:
           1. Giving Counsel to employees with respects to Empleyee Benefits;
           2.   lnterpre~ing   the Employee Benefitsi
           3.   and·keeping of records in connection with Employee Benefits;
           4.   Effecting enrollment, termination or cancellation of ~mployees under the Employee Benefits;
           5.   dishGnest, fraudulen~ criminal, or malicious act or omission;
           6.   Failure of performance of contract by an ii:isurer, .
           7.   Lack of· compliance wlth the terms of any contract, declaration of trust, or instrument providing
              · Employee Benefits;
           8. Lack of compliance with any law concerning Employee Benefits;

  NAC-OJL-U004 (02/a°O)                                                                                      Page 3 of5




                                                                                                 WAGNER_FEDERAL_002210
                    Case 4:19-cv-00126-Y Document 1-5 Filed 02/11/19                          Page 66 of 96 PageID 78

                   9.  Failure to procure or maintain satisfactory and adequate insurance on Employee Benefiis assets or
                       property;
                   10. Failure ·of stock or other $ecurities or of any investments of whatever kind to perfonm as represented;
                   11. Advice given to an employee to participate or not to participate in stock subscription or similar plans;
                   12_ Any liability arising out of the Employee Retirement Income Security Act (E.R.1.S.A) and any other
                       similar federal, state or other statutes, rules or regulations.        ·

     I.            ~      DIRECTORS OFFICERS AND TRUSTEE LIABJLITY EXCLUSION
           rt is   agre~d that this insurance does not apply to any liability arising from any ''wrongful act'' of any director,
           officer or trustee of the insured in the discharge or performance of their duties as such.                     '

           'Wrongful Act" shall mean any actual or alleged error or misstatement or misleading statement or act or
           omission or neglect or breach of duty by the directors, officers or· trustees in the discharge of their duties,
           individually or collectively, or any matter claimed against them solely by reason of their being directors,
           officers or trustees of the company. ·

     J.         ___x__ ERRORS AND OMISSION EXCLUSION
           It is agree<;! that this insurance doe~ not apply to any liability arising from any negHg~nce, error or omission,
           malpractice or mistake of a professional nature committed or alleged to have been committed by or on behalf
           of the insured in the conduct of any of the insured's business activities. 'Professional services lncludes but is
           not limited to the preparation or approval of maps, plans, opinions, reports, surveys, designs or specifications
           and supervisory, inspection, engineering, or data processing services.                  ··

     .K.           ___x__    ASBESTOS EXCLUSION
                   It is agreed that this insurance does not apply to any liability arising out of;
                   1. Inhaling, ingesting or prolonged physical exposure to asbestos or goods or products containing
                         asbestos; or                                                  .
                   2. The use of asbestos in constructing or manufacturing any good, product or structure; or
                   3. The removal of astiestos from any good, product. or structure; or
                   4. The manufac'ture, sale, transportation, storage, or disposa·l of asbestos or goods or products
(_                       containing asbestos.

           The coverage afforded by this policy does not apply to payment for the Investigation or defense of any l'oss,
           injury or damage or any cost, fine or penalty or for any expense or claim or suit related to any of the above.

     L.         J _ POLYCHLORINATED BIPHENYL (P.C.B.) EXCLUSION
           It is agreed that this Insurance does not apply to any liability directly or Indirectly arising out of or caused by
           polychlodnated biphenyl or any derivative thereof.




     NAC-OIL-U004 (02/00)                                                                                           Page 4of5




                                                                                                         WAGNER_FEDERAL_002211
                                        ~.




              Case 4:19-cv-00126-Y Document 1-5 Filed 02/11/19                            Page 67 of 96 PageID 79

    M.         ___lL SIUCA EXCLUSION
         lt is agreed that this insurance does not apply to any liability directly or indirectly arising out of or caused by
         silica or products or material containing silica.

    N.        _       OVER WATER EXCLUSION
         It is agreed that this insurance does not apply to any liability arlslng out of work or operations performed on
         any oil or gas lease in any ocean, gulf, bay, or to any completed operations emanating from such work or
         operations.

    0.            GULF EXTENSION
         The definition of "Policy Territory" is amended to include the Gulf of Mexico.




(




    NAC-OJL-U004 (02100}                                                                                        Page 5 of5




                                                                                                    WAGNER_FEDERAL_002212
               Case 4:19-cv-00126-Y Document 1-5 NORTH
                                                 Filed AMERICAN
                                                       02/11/19                  c:   Page 68 of 96 PageID 80
                                                                  CAPACITY INSURANCE COMPANY
                                                                  MANCHESTER, NH


       Policy Number: BRU-0000906-00

                     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


       TEXAS - PREMIUM AMENDATORY ENDORSEMENT

                      SURPLUS LINES


       This insurance contract is with an in.surer not licensed to transact insurance in this state and is issued. and
       delivered as a Surplus Lines Coverage. State Insurance Statutes require payment of tax on premiums as outlined
       below:

                  Gross Policy Premium:          $26,860.00
                  Policy Fee:                    $250.00 .
                  fnspeciion Fee:         .      $
                  State Tax           4.85%      $1·,314.84
                  Stamping Fee:       .25%       $67.78
                  TOTAL PREMIUM:                 $28,492.62



 The premium for this endorsement is included in the premium shown on the        Additional Premium        $
 declarations unless a specific amount is shown here.                            Return Premium            $
(~                                                                               State Tax
                                                                                 Stamping Fee: ·
                                                                                                           $
                                                                                                           $
                                                                                 Total                     $

 ENDORSEMENT NO:                                      Effective: 01-31-2002
 Is attached to and forms part of Policy No.: BRU-0000906-00

 INSURED: Wagner OH Company

 Insuring Company;       NORTH AMERICAN CAPACITY INSURANCE COMPANY
                         650 Elm Street, Manchester, NH 03101-2524

 Date Issued: 3/5/2002                          Authorized Representative:



       All other terms and conditions of the policy remain unchang\:)d.




                                                                               .---




       NAC-OIL-U003TX (02100)                                                                     Page 1 of1




                                                                                               WAGNER_FEDERAL_002213
           Case 4:19-cv-00126-Y Document 1-5 Filed 02/11/19                   Page 69 of 96 PageID 81
                                                          NORTH AMERICAN (__
                                                          CAPACITY INSURANCE COMPANY
                                                          MANCHESTER, NH


    Policy Number:   BRU~oooo9os:oo


                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                   LEASED EMPLOY.EE(S) EXCLUSION


    Excluding absolutely any action(s) and/or claim(s) including costs in respect of leased employees except
    insofar as respects the Assured responsibilities~ if any. to third· parties other than lessor company, by
    virtue of defense and indemnity obligation a~sumed under written contract or agreement and arising from
    accidental death of or bodily injury or personal injury to or illness of any leased employee(s) of the
    Assured.                                       ·                            ·




c




    NAC-OIL-U006 (02100)                                                                  Page 1 of1




                                                                                        WAGNER_FEDERAL_ 002214
             Case 4:19-cv-00126-Y Document 1-5 Filed 02/11/19                   Page 70 of 96 PageID 82
                                                         NORTH AMERICAN   c:~
                                                         CAPACITY INSURANCE COMPANY
                                                         MANCHESTER, NH


                                ·NAMED INSURED ENDORSEMENT

     ·THIS ENDORSEMEt-!T CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

     BRU-0000906-00

     The NAMED INSURED as stated In policy Declarations is completed to read as follows:



     Wagner Oil Company
     Aptian Energy Services, ltd.
     Aptian Gas Corporation
     Bartonian Partners
     Bryan C. Wagner
     Carancahua LP.
     Claiborne, L.P.
     Disoorbls Pipeline
     GoJtjenrod Transmission Company
     Nor-ias. L.P.
     Turonian Corp.
     H. Ed Pa~erson
     Brent ·o. Talbot
     Stephen M. Clark
     Ernie Grodi
     Dennis A. Taylor
(_    Mark W. Belcher
      Canejo, LP.




(
                    '
      NAC - OIL - 000                                                                         Page 1 of1




                                                                                       WAGNER_FEDERAL_002215
       Case 4:19-cv-00126-Y Document 1-5 Filed 02/11/19                 Page 71 of 96 PageID 83
                                                    NORTH AMERICAN " .
                                                    CAPACITY INSURANCE COMPANY
                                                    MANCHESTER, NH



Policy Number: BRU-0000906-00

Pollution-Excess of Other Insurance


In consideration of the premium charged, it is agreed that the coverage afforded· under the "Sudden &
Accidental Pc.llution-Limited Coverage" endorsement, shall be in excess of any valid and collectible
Operators Extra Expense or Control of Well policy, as applicable.               ·




NAC -OIL- U010B                                                                            Page 1 of1




                                                                                 WAGNER_FEDERAL_002216
             Case 4:19-cv-00126-Y
                              {   Document 1-5 Filed 02/11/19                          Page 72 of 96 PageID 84
                                                              NORTH AMER/(1..J
                                                              CAPACITY INSURANCE COMPANY
                                                              MANCHESTER, NH
/

(
                                   SERVICE OF SUIT ENDORSEMENT

    It is understood and agreed that in the event of the failure of the Company to pay any amount claimed to be due
    hereunder, the Company, at the request of the Named Insured, will submit to the jurisdiction of a court of competent
    jurisdiction within the Untied States of America. The foregoing shall not constitute a waiver of the right of the
    Company to remove. 'remand, o,r.transfer such suit to any otlier court. of competent jurisdiction in aecordanca with
    the applicable statutes of the state of United States pertinent hereto. In any suit instituted against them upon this
    contract, the Company will abide by the final decision of such court or of any appellate court In the event of an
    appeal.

    It is further agreed that service of process in such suit may be made upon the Superintendent,
    Commissloner> or Director of Insurance or other person specified for that purpose in the statute
    or his successor or successors in office as their true and lawful attorney upon whom may be
    ·se·rved any lawful process in any action, suit, or proceeding instituted by or on behalf of the
    Named Insured or any beneficiary hereunder arising out of this contract of insurance.

    The . Company hereby designates the President at North American Capacity Insurance
    Company, 650 Elm Street, 6th Floor, Manchester, NH 03101-2524, as the person to who the
    said Superintendent, Commissioner, or Director of Insurance is authorized to mail. such
    process or a true copy thereof, in compliance with the applicable statutes governing said
    service of process in the state or jurisdiction in which a cause of action under this contract of
    insurance arises.


    (The following clause needs to be completed only when thfs endorsement is issued
    subsequent to _preparation of the Policy.)

    This endorsement. effective 01-31-2002, forms a part of policy no. BRU-0000906-00 issued to
    Wagner Oil Company by NORTH AMERICAN CAPACITY INSURANCE COMPANY.


    All other terms and conditions of this policy r~main unchanged.




                                                                        Authorized Representative




    NAC-OIL-U012 (2/00)                                                                              Page 1 of1




                                                                                                 WAGNER_FEDERAL_002217
                                                 Filed~MER/CAN
              Case 4:19-cv-00126-Y Document 1-5 NORTH  02/11/19                    c·   Page 73 of 96 PageID 85
                                                                 CAPAC/1Y INSURANCE COMPANY
                                                                 MANCHESTER, NH

     Policy Number: BRU-00[}0906-00

                   THIS ENDORSEMENT CHANG ES THE POLICY. PLEASE READ IT CAREFULLY.


                        EMPLOYMENT DISCRIMINATION AND EMPLOYMENT-RELATED
                                                 PRACTICES EXCLUSION


     This insurance does not apply to any liability, defense costs, fines or damages which arise out of any:

     1.    Refusal to employ;

     2.    Termination of e:mployment;

     3.    Coercion, demotion, evaluation, reassignment, discipline, defamation, harassment,                   humiliation,
           discrimination, or other employment-related practices, policies, acts or omissions; or

     4.    Consequential bodily injury or personal injury as a result of 1 through 3 above.

     This exclusion applies whether the insured may be held liable as an employer or in any other capacity
     ~nd to any obligation of the Insured to share damages with or to repay someone else who must pay
     damages because of the injury.




(_




     NAC-O/L-U013 (02/00)                                                                           Page 1 of1




                                                                                                 WAGNER_FEDERAL_002218
             Case 4:19-cv-00126-Y Document 1-5 Filed 02/11/19                        Page 74 of 96 PageID 86
                             .'                     NORTH A t                      .;AN
                                                                       CAPACITY INSURANCE COMPANY
                                                                       MANCHESTER, NH

(   Policy Number: BRUw0000906-00

                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


    UNDERGROUND RESOURCES COVERAGE ENDORSEMENT



    This endorsement modifies such insurance as provided under !he following, and as respects the Underground
    Resources Hazard on[y, supersedes any pollution endorsement which may be attached to this policy:


                          OIL INDUSTRY LIMITATION ENDORSEMENT-NAC-OJL-U004


    tn consideration of the premium charged, it is understood and agreed that the definit)m:LQf property damage is
    amended to. include Underground Resources Hazard coverage arising out of the operations perfonned by or on
    behalf of the NAMED INSURED for those op_erations listed in the Description of Operations of this endorsement
    and subject to the following addftlonal prpvisions:

    Agreement in Connection with Blow-Outs or Cratering of Wells
        1. ·Upon the occurrence of a blow-out or cratering of any oil; gas or water well resulting from or in
            connection with operations performed by or on behalf of the NAMED INSURED, it is agreed that the
                          at
            insured will, its own cost and expense, use due and reasonable diligence to take all such prompt and
            immediate steps for the purpose of controlling pr bringing under control such well as shall be required of
            the NAMED INSURED by regulation, order or directive of public authorities having jurisdiction in the
            matter, unless such regulation, order or directive is being complied with by others.

        2.    For failure or delay of the NAMED INSU~ED to comply with the above obligations of this article, the
              Company shall not be liable for any property damage included within the "underground resources
              hazard" from the blow-out or Cratering of any such well.

    Exclusions
        The insurance provided by thls endorsement does not apply:
        (a) to any costs or expense incurred by or at the request of the NAMED INSURED, additional insured or
              any co-owner of the working interest in connection with controlling or bnnging under control any oil, gas
              or water well;             .
        (b)   to damages c[aimed by any co-owner or additional insured of the working interest;




    NAC-O/L..LJ014 (02100}                                                                                 Page 1 of2




                                                                                               WAGNER_FEDERAL_002219
             Case 4:19-cv-00126-Y Document 1-5 Filed 02/11/19                           Page 75 of 96 PageID 87
    Definitions
        As respects this endorsement the following terms have ttie following meanings':
             "Underground Resources Hazard" shall mean "property damage". to any of the following:

            (a) oil, gas, water or other minerE!I substances which have not been reduced to physical possession
                above the surface of the earth or above the surface of any body of water;

            (b} any well, hole, formation, strata or area in or through which exploration for or production of any
                 substanc(:l is carried on.·

            "Cowpwner of the Working Interest" shall mean any person or organization who is, with the NAMED
            INSURED, a co-0wner, joint venturer or mining partner in mineral properties who participates in the
            operating expense of such properties or who has the right to participate in the control, development or
            operation of such properties. ·

            "Blow-out" shall mean a sudden, accidental, uncontrolled, and continuous expulsion from above the
            surface of the ground of the drilling fluid in an oil or gas well followed by continuous and uncontrolled flow
                  a
            from well above the surface of the ground of oil, gas or water due to encountering subterraneous
            pressures.

            "Cratering" shall mean a basin-like depression in the earth's surface surrounding a well caused by the
            erosive and eruptive action of oil, gas or water flowing without restriction.              ·

    Description of Operations
       Gasoline Recovery from casing head or natural gas
                              w


       Oil Lease Operators or Gas Lease Operators - natural gas
       Oil or Gas Wells - shooting
       Oil or Gas Wells - cleaning or swabbing wby contractors
       Oil or Gas Wells wservicing wby contractors


c      Oil or Gas Wells - drilling or redrilling, insta\latlon or recovery of casing




    NACwOfL-U014 (02100)                                                                                     Page 2 of2




                                                                                                 WAGNER_FEDERAL_002220
              Case 4:19-cv-00126-Y Document 1-5 Filed 02/11/19
                                                                  NORTH AMERICAN    c:   Page 76 of 96 PageID 88
                                                                  CAPACITY INSURANCE COMPANY
                                                                  MANCHESTER, NH

(
     Policy Number: BRU-0000906-00

                    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                 PROPERTY DAMAGE EXCLUSION - PERSONAL PROPERTY

     This insurance shall not apply to any liability for property damage to personal property:

     .1.   Owned, rented or occup!ed by the Insured:

     2.    Used by the Insured;

     3.    Loaned to the Insured; or

     4.    · In the care, custody or control of the Insured c;>r as to which the Insured is for any purpose
           exercising physical control.




<~




     NAC-OIL-U015 (02100)                                                                         Page 1 of1




                                                                                                 WAGNER_FEDERAL_002221
              Case 4:19-cv-00126-Y Document 1-5 Filed 02/11/19                           Page 77 of 96 PageID 89
                                                                  NORTH AM£RICAN '·
                                                                  CAPACITY INSURANCE COMPANY
                                                                  MANCHESTER, NH

     Policy Number: BRU-0000906-00

                    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                PROPERTY DAMA~E EXCLUSION - REAL PROPERTY


     This insurance shall not apply to any liability for property damage to real property:

     1.    Owned, rented or occupied by the Insured;

     2.    Used by the lnsured;

     3.    Loaned to the Insured; or

     4.    ln the care, custody or control of the Jn sured or as to which the Insured is for any purpose
           exercising physical control.      ·




c




I
(
'"
     NAC-0/L-U016 (02/00)                                                                         Page 1 of1




                                                                                               WAGNER_FEDERAL_002222
                                     f
              Case 4:19-cv-00126-Y Document 1-5 NORTH
                                                 FiledAMERICAN
                                                       02/11/19                c·  Page 78 of 96 PageID 90
                                                              CAPACITY INSURANCE COMPANY
                                                              MANCHESTER, NH

      Policy Number:   BRU-000090~00

                    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                             AUTOMOBILE LIABILITY
                                         FOLLOWING FORM ENDORSEMENT


      This insurance does not apply to any liability arising out of the ownership, operation, maintenance, use,
      loading or unloading or entrustment to others of an "auto" ~s defined in the Commercial Genera[
      Liability policy listed in the Schedule of Underlying Insurance. · · ·

      This exclusion does not apply if such Jial;lility is covered by valid and collectible underlying insurance as
      listed in the Schedule of Underlying Insurance for the full limits shown, and then only for the liability for
      which coverage is afforded under the underlying insurance.




(__




      NAC-OIL-U021 {02/00)                                                                      Page 1 of1




                                                                                            WAGNER_FEDERAL_002223
         Case 4:19-cv-00126-Y Document 1-5 Filed 02/11/19                         Page 79 of 96 PageID 91

Policy No: BRU-0000906-00

lssued to: Wagner OH Company
The below listed forms and endorsements are contained in this policy at its inception:

NAC-OJL-UOOOA (02/00); NAC-OJL-U001TX (02/00); NAC-OIL-U002TX (02/00); NAC-OIL-U003TX (02/00); NAC-
OIL-UOOO (02/00); NAC-OJL-U004 {02/00}; NAC-OIL-UOD6 (02/00); NAC-Otl-U0108 (02/00); NAO-Oll-U012
(02/00); NAC-OIL-U013 (02/00); NAC-OIL-U014 (02/00); NAC-OIL-U015 (02/00); NAC-OIL-U016 (02/00); NAC-
Oll-U021 (02/00); NAC-OIL-U027 {02/00); NAC-OJL-U029 (02100); NAC-OIL-U030 (02/00); NAC-OIL-U034
(02/00); NAC-OIL-U038 (02/00); NAC-POL-001 (11/98)




NAC - OIL - UD27                                                                                 Page 1 of 1




                                                                                         WAGNER_FEDERAL_002224
             Case 4:19-cv-00126-Y Document 1-5 Filed 02/11/19                      Page 80 of 96 PageID 92
                                                                NORTH AMERICAN
                                                                CAPACITY INSURANCE COMPANY
                                                                MANCHESTER, NH
(
                               NOTICE TO UMBRELLA POLICYHOLDERS


    No coverage is provided by this policyholder notice nor can it be construed to replace any provisions of your
    policy. You should read your policy and review your declarations page for complete information on the
    coverages you are provided. If there is any conflict between the policy and this notice, the provisions of the
    policy shall prevail.

    This notice has been prepared in conjunction with the implementation of changes to your policy. This notice
    provides information concerning your insurance coverage under the Commercial Umbrella Liability Policy. It
    contains a brief synopsis of a new endorsement to your policy.

    Please read your policy, and the endorsements attached to your policy, carefully._

    MANDATORY UMBRELLA LIABILITY ENDORSEMENT.-
    KNOWN INJURY OR DAMAGE .

    NAC·OIL-UD30 (2/00)-Amendment Of Insuring Agreement- Known Injury Or Damage for
    use with the Commercial Umbrella Liability Policy.

    This new mandatory endorsement, which modifies the insurance provided by the Commercial Umbrella
    Uablllty Policy, revfses the Insuring Agreement to addres~ the issue of known injury or damage. It points
    out that the insurance.does not respona to pers_onal injury or property damage that is kriown by the insured
    prior to the policy period. The endorsement designates whtch insureds are those whose prior knowledge of
    the injury or damage will result in the policy not responding. The endorsement further addresses the
    applicability of the policy in situations involving a continuation, change or resumption of the same personal
    injury or property damage during or after the policy period.

    In most states, the revision to the Insuring Agreement represents neither a broadening nor a restriction in
    coverage from the original intent. However,. in certain states, this revision may represent a decrease in
    coverage. This revision may result in the shifting of coverage, under certain circumstances, between current
    policies and past or future policies.




    ©Insurance Services Office, Inc., 1999
    NAC-OIL-U029 (2100)                                                                                 Page 1 of 1




                                                                                             WAGNER_FEDERAL_002225
             Case 4:19-cv-00126-Y Document 1-5 Filed 02/11/19                       Page 81 of 96 PageID 93

                        AMENDMENT OF IN$URING AGREEMENT -
                             KNOWN INJURY OR DAMAGE

     This endorsement modifies insurance provided under the following:

        COMMERCIAL UMBRELLA LIABILITY POLICY

     The following is added to the Insuring Agreements               All   other   terms   and    conditions   remain
     of Section I - Coverage:                                        unchanged


            This insurance applies to Personal Injury or
            Property Damage only •if prior to the policy
            period, no insured listed under Section Ill -
            Definition of "Named Insured" and "lnsuredn,
            and no employee authorized by you to give or
            receive notice of an occurrence or claim, knew
            that the personal injury or property damage
            had occurred, in whole or in part. If fiUCh a
            listed insured or authorized employee knew,
           ·prior to the policy period, that the personal
            injury or property damage occurred, tlien ~:my
            continuation, change or resumption of such
            personal injury or property damage durin~ or
            after the policy period will be deemed to Have
            been known prior to the policy period.


          Personal injury or property damage which
          occurs during the policy period and was not,
(_        prior to the policy period, known to have
          occurred by any insured lfsted under Section Ill
          - Definition of uNamed Insured" and "·Insured",
          or any employee authorized by you to give or
          receive notice of an occurrence or claim,
          incll.ide!? any · continuation,    change    or
          resumption of that personal injury or property
          damage after the end of the policy period.


           Personal injury or prop_erty damage will be
           deemed to have been known to have occurred
           at the earliest time when any insured listed
           under Section Ill - Definition of. "Named
           lnsuredn and ·insured" or any ·employee
           authorized by you to give or receive notice of an
           occurrence or claim:
           (1) Reports all. or any part, of the personal
               injury or property damage to us or any other
               insurer;
           (2) Receives a written or verbal demand or
               claim for damages beeause of the personal
               injury or property damage; or
           (3) Becomes aware by any other means that
               personal injury or. property damage has
               occurred or has begun to occur.


(_
     NAG - OIL - U030                                                                                   Page 1of1




                                                                                                 WAGNER_FEDERAL_ 002226
            Case 4:19-cv-00126-Y Document 1-5 Filed 02/11/19 -. Page 82 of 96 PageID 94
                                                                                   ..._..--'


                                                               NORTH AMERICAN
                                                               CAPACITY INSURANCE COMPANY
(                                                              MANCHESTER, NH

          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
    Policy Number: BRU-0000906·00

                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                                EMPLOYERS' LIABILITY
                                            FOLLOWING FORM ENDORSEMENT


    This Insurance does not apply to any liability for bodily injury, sickness, disease, disability or shock, including
    death at any time resulting therefrom, and, if arising out of the foregoing, mental anguish or mental injury,
    sustained by:
                              .                                                                .
    1.    An employee of the Insured arising out of and in the course of employment by the Insured; or

    2.    The spouse, child, parent, brother or sister of that employee as a consequence of (1} above;

    Unless such liability is covered by valid and collectible underlying insurance as listed in the Schedule of
    Underlying Insurance for the full limit shown and then only for such liability for which coverage is
    afforded under the underlying insurance.




c




    NAC-OIL~U034     (2/00)       Includes copyrighted material of Insurance Services Office Inc.,         Page 1of1
                                                        with its pennission. · ·
                                         Copyright, Insurance Services Office, Inc., 1998



                                                                                                     WAGNER_FEDERAL_002227
                Case 4:19-cv-00126-Y Document 1-5 Filed 02/11/19                     Page 83 of 96 PageID 95

                                                             NORTH AMERICAN
                                                             CAPACITY INSURANCE COMPANY
                                                             MANCHESTER, NH


              THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

         Policy Number: BRU-0000906-00

                               ADDITIONAL INSURED OJL OR GAS OPERATIONS
                                   .NON-OPERATING WORKING INTEREST

         This endorsement modifies insurance provided under the following:

         UMBRELLA LIABILITY

    :\
         In consideration of the premium charged, the following provision applies to this policy: ·

         lt is agreed that the following shall be Insureds under the terms and conditions of this policy:

         1. The Named Insured with respect to any non-operating working interest in any oil or gas
            lease with any co-owners, joint venture, or mining partners. but only with respect to liability
            arising out of such intere~t;
         2. When any Insured is designated as an operator in the applicable operating agreement, the
            Named Insured shown in the Declarations may elect to consider as insureds, any of the
            Insureds co-owners, joint venture, or mining partners having a non-operating working
            interest with the Insured in any oil or gas lease, but only with respect to their liability arising
            out of such interest and only to the extent of:

             a) The Nam1?d lnsured's election, within the limit of liability of this policy; or
             b) In the absence of an election by the Named Insured, the extent provided for in the
                applicable operating agreement, within the limit of liability of this policy; or
             c) In the absence of an election by the Named Insured and an operating agreement, the
                limit of liability provided by this policy.

         3. The Named Insured shown in the Declarations may elect ·to consider as insureds, any
            owners or co-owners of oil or gas leases, but only with respect to their liability far
            operations the Named Insured conducts as operating agent under written contract with the
            owner or co-owner ~nd only to the extent of:      ·

             a) The Named !nsured's electio'n, within the limit of liability of this policy; or
             b) In the absence of an election by the Named Insured; the extent provided for in the
                applicable operating agreement, within the limit of liability of this policy;       or
             c) In. the absence of an election by the Named Insured and an operating agreement, the
                limit of liability provided by this policy.

         3. When any Insured is designated ·as an operator in the applicable operating agreement, the
            Named Insured shown in the Declarations may elect to consider as insureds, any of the
            Insureds co-owners, joint venture or partners having a non-operating working and/or
(           financial interest with the Insured. in investment ventures normal to the lnsured's

         NAC-OIL-U038 {9/00)           Includes copyrighted material of Insurance Services Office Inc.,   Page 1of2
                                                             with its pennission.
                                              Copyright, Insurance Services Office, Inc., 1998




                                                                                               WAGNER_FEDERAL_002228
            Case 4:19-cv-00126-Y Document 1-5 Filed 02/11/19             Page 84 of 96 PageID 96

                                                      NORTH AME.RICAN
                                                      CAPACITY INSURANCE COMPANY
                                                      MANCHESTER, NH


        operations, but only with respect to !iabilities arising out of such interests and only to the
        extent of:

            a) The Named lnsured's election, within the limit of liability of this policy; or
            b) In the absence of an election by the Named ·Insured, the extent provided for in the
               applicable operating agreement, within the limit of liability or this policy; or
            c) Jn the absence of an election by the Named Insured and an operating agreement,
               the limit of lia.bility provided by this policy.




     All other terms and conditions remain unchanged.




                                                               Authorized Representative

(_




     NAC-OIL-:U034 (02100)                                                           Page 2of1




                                                                                   WAGNER_FEDERAL_002229
                   Case 4:19-cv-00126-Y Document 1-5 Filed 02/11/19                               Page 85 of 96 PageID 97
                              COMMERCIAL UMBRELLA LIABILITY POLJCY PROVISIONS SECTION ONE

    North American Capacity !nsuranc;e Company agrees with the insured, named in the declarations made ci part hereof,
    in consideration of the payment of the premium and in reliance upon the statements In the declarations, and subject
    to the limits of liability, exclusions, conditions and other terms of this policy:

                        INSURING AGREEMENTS

           Coverage. To pay on behalf of the insured the ultimate net loss in excess of the applicable underlying {or retained) limit
           hereinafter stated, which the insured shall become obligated to pay by reason of the liability imposed upon the insured by
           law or assumed by the insured under contract:

           (a) PERSONAL INJURY LIABIUlY. For damages, Including damages for care and loss of seivices, because of
               personal injury, including death a1 any time resulting therefrom, sustained by any person or persons,

           (b) PROPER1Y DAMAGE LIABILllY. For damages because of injwy to or destruction of tangible property including
               consequential loss resulting therefrom,

           (c) ADVERTISING LIABILITY. For damages because of libel, slander, defamation, infringement of copyright, tttJe or
               slogan, piracy, unfair competition, idea misappropriation or invasion of right of privacy arising out of the named
               insured's advertising activities,

    to which this insurance applies under Coverage l(a), l(b), and f{c) above, caused by an occurrence .

    . [n jurisdictions where the Company may be prevented by law from carrying out the agreement to pay on behalf of the Insured,
      the Company shall indemnify the insured in accordance with thls agreement.

    II     Defense, Settlement, Supplementary Payments. With respect to any occurrence not covered by the underlying pol!cles
           listed in the Schedule of Underlying Insurance hereof or any other underlying insurance colleciible by the Insured, but
           covered by the terms and conditions of this policy" except for the amount of retained limit specified in Jtem 3(C) of the
           declarations, the Company shal[:

             (a) defend any suit against the insured alleging such injury or destruction and seeking damages on account thereof,
                 even if such suit is groundless, false or fraudulent; but the Company may make such investigation, negotiation and
(                settlement of any claim or suit as it deems expedient;

             (b) pay all premiums on bonds to release attachments for an amount not in excess of the applicable limit of liability of
                 this policy, all premiums on appeal bonds required in any such defended suit, but without any obligation to apply for
                 or furnish any such bonds;

             (c)   pay all expenses incurred by the Company, all costs taxed against the insured in any such defended suit and all
                   interest accruing after entry of judgment until the Company has paid or tendered or deposited in court such part of
                   such judgment as does not exceed the limit of the Company's liability thereon;

             (d) reimburse the insured for all reasonable expenses, other than loss of earnings in excess of $50.00 per day,
                 incurred at the Company's request; and the amounts so incurred, except settlements of claims and suits, are
                 payabte by the Company in addition to the applicable limit of liability of this policy.

     In jurisdictions where the Company may be prevented by law or otherwise from carrying out this agreement, the Company
     shall pay any expense incurred with its written consent in accordance with this agreement

     The insured shall promptly reimburse the Company (excepting defense costs) for any amount of ultimate net loss paid on
     behalf of the insured within the retained limit specified in ltem 3(C) of the declarations.

     Ill   Definition of "Named Insured" and "Insured". "Named lnsured", wherever used (including endorsements fanning a
       .   part hereof) includes, while operating as such, any subsidiary of the named insured and any other entity coming .under the
           named insured's control over which it assumes active management.

     The unqualified word "'lnsuredn, wherever used (including endorsements forming a part hereof) means the named insured and
     each of the following to the extent set forth below:

             (a) if the named insured is designated in the declarations as a partnership or joint venture, the partnership or joint
                 venture so designated and any partner or member thereof but only with respect to his liability as such; however,
                 this policy does ~ot apply to personal injury, property damage or advertising occurrences arising out of the conduct

     NAC-OIL-UOOO (02100)                                                                                                  Paga 1of9


                                NORTH AMERICAN CAPACITY INSURANCE COMPANY




                                                                                                             WAGNER_FEDERAL_002230
               Case 4:19-cv-00126-Y Document 1-5 Filed 02/11/19                                   Page 86 of 96 PageID 98
                of any partnership or joint venture of which the insured is a partner or member and which is not designated in this
                policy as a named insured;

           {b) any person, organization, trustee or estate to whom or to which the named insured- is obligated by virtue or a
               written contract to_ provide insurance such as is afforded by this policy, but only witil respect to operations by or on
               behalf of the named insured or to faciltt:ies of or used by the named insured;

           (c) subject to the terms and conditions of this policy, any additional insured, other than the named Insured, included in
               the underlying policies listed in the Schedule of Underlying Insurance but only to the extent that insurance is
               provided to such additional insured thereunder:

           (d) except with respect to the ownership, maintenance or use, including loading or unloading of automobiles or of
               aircraft, (1) any executive officer, other employee, director or stockholder thereof while acting within the scope of
               his dutles as such; {2) any person or organizaiion while acting as real estate manager for the named insured;

           (e) any person while using an automobile or aircraft owned by or loaned to the named insured or hired for use on
               behalf of the named insured and any person or organization legally responsible for t!Je use thereof, provided the
               actual use of the automobile or aircraft is-by the named Insured or with t,he named insured's permission, and any
               executive officer, director or stockholder of the named insured with respect to the use of an automobile or aircraft
               not owned by the named insured in the business of the named insured. The insurance with respect to any person
               or organization other than the named insured does not apply under division (e) of this insuring agreement

                     (1) to any person or organization, or to any agent or employee thereof, operating an automobile sales
                         agency, repair shop, service station, storage garage or public parking place, with respect to any
                         occurrence arising out of the operation thereof;                             ·

                     {2) with respect to any automobile or aircraft hired by or loaned to the named insured, to the owner or lessee
                         thereof other than the named insured, or to any agent or employee of such owner or lessee;

                     (3) to any man1,1facturer of aircraft, aircraft engines or aviation accessories, or any aviation sales or service or
                         repair organization or alrport or hangar operator or their respective employees or agents, with respect to
                         any occurrence arising out of the operation thereof.



c   IV   Other Definitions. When used In this policy (including endorsements forming a part hereof):

         (a) "Personal Injury" means (1) bodily injury, sickness, disease, disability, shock, frtght, mental anguish and mental injury;
             (2) false arrest, false imprisonment, wrongful eviction, wrongful detention, malicious prosecution or humiliation: (3)
             libel, sfandi:ir, defamation of character or invasion of right of privacy, unless arising out of any advertising activities;
             and (4) assault and battery not committed by or at the direction of the insured, unless committed for the purpose of
             preventing or eliminating danger in the operation of aircraft or for the purpose of protecting the property of the insured
             or the person or property of others;

         (b) "Ultimate net lossft m.eans the tOtal of the following sums with respect to each occurrence:

               (1} all sums which the insured, or any carrier as his insurer, or both, become legally obligated to pay as damages,
                   whether by reason of adjudication or settlement, because of personal Injury, property damage or advertising
                   occurrences to wMch this policy applies, and

               (2) all expenses incurred by the insured in the investigation, negotiation, settlement and defense of any claim or suit
                   seeking such damages, excluding only the salaries of the insured's regular employees, provided ultimate net loss
                   shall not include any damage or expense because of Ii.ability excluded by this policy Qncluding endorsements
                   forming a part hereof).                                                                              -

    Thls policy shall not apply to defense, investigation, settlement or legal expenses covered by underlyiryg insurance;

         (c)     The term "named insured's products" means good or products manufactured, sold, handled or distributed by the
                 named Insured or by others trading under his name, including any container thereof (other than a vehicle), but the
                 "named insured's productsn shall not include a vending machine or any other property other than such container,
                 rented. to or located for use by others but not sold;

         (d)     The term "completed operations hazard" means personal injury or property damage arising out of operations or
                 reliance upon a representation or warranty made at any time with respect thereto, but only if the occurrence
                 happens after such operations have been completed or abandoned and occurs away from premises owned by or
                 rented to the named insured. "Operations" include materials, parts.or equipment furnished in connection therewith.
(
    NAC-0/L-UOOO {02100)                                                                                                     Page2of9


                              NORTH AMERICAN CAPACJ1Y INSURANCE COMPANY




                                                                                                               WAGNER_FEDERAL_002231
                 Case 4:19-cv-00126-Y Document 1-5 Filed 02/11/19                                 Page 87 of 96 PageID 99

                  Operations shall be deemed completed at the earliest_ of the following times:

                  (1) when all operations to be performed by or on behalf of the named insured under the contr?ct have been
                      completed;

                  (2) · when all operations to be performed by or on behalf of the named insured at the site of the operations have
                        been completed; or             ·

                  {3) when the portion of the work out of which tl'le injury or damage arises has been put to its intended use by any
                      person or organization other than another contractor or subcontractor engaged in performing operations for a·
                      principal as a part of the same project.

                  Operations which may require further service or maintenance work, or correction, repair or repfacement because of
                  any defect or deficiency, but which are otherwise complete, shall be deemed completed.

                 The completed operations hazard does not include personal injury or property damage arising out of:

                 (1) operations in connection with the transportation of property, unless the personal injUJY or property dama,ge
                     arises out of a condition in or on a vehicle created by the loading or- unloading thereof;
                      -        .
                 (2) the existence of tools, uninstalled equipment or abandoned or unused materiafs; or

                 (3) operations for which the classiiication stated in the underlying insu~nce speciffes "including completed
                     operations."       ·

           (e)      "Occurrence". With respect to Coverage l(a) a~d l(b), occurrence shall mean.an accident, including injurious
                    exposure to conditions, which results. during the policy period, in personal injury or property damage neither
                    expected nor intended from the standpoint of the insured. For the purpose of determining the limit of 1he
                    Company's liability, all personal injury and property damage arising out of continuous or repeated exposure to
                    substantially the same general conditions shall b_e considered as arising out of one"occurrence.             -
                                                                     .         .
           With respect to Coverage l(c), all damages involving the same injurious material or act, regardlf?SS of the frequency of


c   v
           repetition thereof, the number or kind of media used, and the number of claimants shall be deemed to arise out of one
           occurrence.

          Policy Period, ·Territory. This policy applfes only to personal injury, property damage, or advertising occurrences which
         .happen anywhere during the poticy period.

    VI   Limits_ With respect to coverage for Personal_ Injury, Property Damage or Advertising Uability or any combination
         thereof, the Company's liabilfty shall be only for the ultimate net loss in excess of the Jnsured's underlying or retained limit
         whfch shall be:

         (a) Underlying Limit - The total of the applicable limits of the underlying policies listed in the Schedule of Undertying
             lnsuran~e. and the applicable fimits of any other underlying insurance collectible by the insured; or

         (b) Retained Limit - The amount stated as the Retained Limit on the declarations as the result of any one occurrence not
             covered by said policies of insurance;

    and then up to an amount not exceeding the amount as stated in Item 3(a)° of the declarations as the result of any one
    occurrence.

    There is no limit to the number of occurrences during the policy period for which claims may be made, except that the liability
    of the Company on account of all occurrences during each co-nsecutive policy year shall not exceed the aggregate amount
    stated in Item 3(b) of the declarations separately in respect to (i) Named lnsured's products or the completed operations·
    hazard, or both combined, (2) occupational disease of employees of the lns.ured or (3} any other underlying insurance listed in
    the Schedule of Underlyin.Q Insurance which contains coverage(s) which are subjei:;t to an aggreate limit of liability for all
    insured damages. In the event of the reduction of exhaustion of the aggregate limits of liability of the underlying policies listed
    in the Sched1,1le of Underlying Insurance by reason of losses arising out of occurrences taking pfaca during the term of this
    policy and paid thereunder, this policy, subject to tl'le above limitations, (1) in the event of reduction, shall pay the excess of
    the reduced underlylng limits; or (2) in the event of exhaustior.i, shalt continue in force as underlying insurance. The inclusion
    or addition hereunder of more than one insured shall not operate to increase the company's limits of liability.

    The underlying insurance or coverage, including all defense, investigation and supplementary payments, listed in the Schedule

    NAC-OJL~UOOO (02100)                                                                                                     Page 3 of9


                               NORTH AMERICAN CAPACITY INSURANCE COMPANY




                                                                                                              WAGNER_FEDERAL_002232
               Case 4:19-cv-00126-Y Document 1-5 Filed 02/11/19                                   Page 88 of 96 PageID 100
     of Underlying Insurance shall be deemed to be effective to the full extent of th~ limits stated.herein irrespective of whether
     such underlying insurance or coverage is in force when the occurrence takes place, irrespective of any defense whiGh the
     underlying insurer or self insurer may assert because of any failure to comply with any condtion of its policy or trust document
     and irrespective of the inability or refusal of the underlying insurer or self insurer to pay because of bankruptcy or insolvency or
     for any other reason whatsoever.


     EXCLUSIONS

     This policy does not apply:

     (a) under Coverage l(a), to any obligation for which the insured or any of its insurers may be held liable under any workmen's
         compensation, unemployment compensation, disability benefits law, or under any similar law, provided, however, that this
         exclusion does not apply to liability of others assumed by the named Insured under contract;

     (b) under Coverage l(a) and l(b), to liability for:

         (1) personal injury or property damage resulting from the failure of the named fnsured's products or work completed by or
              for the named insured to perform the function or serve the purpose intended by the named insured, if such failure is
              due to a mistake or deficiency in any design, formula, plan, specifications, advertisin_g material or printed instructions
              prepared or deveroped by any insured; but this exclusion does not apply to personal injury or property damage
            . resulting from the active malfunctioning of such products or work;

         {2) p;operty damage to the named insured's products arising out of such products or any part of such products:

         (3} property damage to work performed by or on behalf of the named insured arising out of his work or any portion
             thereof, or out of material, parts or equipment furnished in connection therewith:

         (4) damages claimed for the withdrawal, Inspection, repair, replacement or loss of use of the named insured's products
             or work completed by or for the named insured or of any property of which such products or work form a part, if such
             product, work or property are withdrawn from the market, or from use because of any known or suspected defect or
             deficiency therein;            I

     (c) under Coverage l(b), to injury to or destruction of:
(_       (1) property owned by ttl"e Insured;

         {2) property rented to, occupied or used by or In the care, CL!Stody or control of the Insured:

     (d) under Coverage l(c), to liability for:

         (1} failure of performance of written contract;

         (2) infringement of registered trademark, service mark or trade name by use thereof as the registered trademark, service
             mark or trade name of goods or service sold, offered for sale or advertised, but this shall not relate to titles or
             slogans;

         (3) incorrect description of any article or commodity;

          (4) mistake in advertised price; or

          (5) personal injury, death or physical property damage:

     (e) under Coverage l(a) and l{b), to Injury, sickness, disease, death or destruction:

          (1) with respect to which an insured under the policy is also an insured under a nuclear energy liability policy issued by
              Nuclear Energy Liability Insurance Association, Mutual Atomic Energy Liability Underwriters or Nuclear Insurance
              Association of Canada, or would be ·an insured under any such policy but for its terrnfnation upon exhaustion of its
              limit of liabilty; or

          (2) resulting from the hazardous properties of nuclear material and with respect to which (a) any person or organization
              is required to maintain financier protection pursuant to the Atomic Energy Act of 1954, or any law amendatory thereof,
              or (b) the insured is, or had this policy not been issued would be, entitled to indemnity from the United States of
              America, or any agency thereof, under any agreement entered into by the United States of America, or any agency

     NAC-0/L-UOOD (02100)                                                                                                     Page 4 of9


                               NORTH AMERICAN CAPACJTY INSURANCE COMPANY




                                                                                                               WAGNER_FEDERAL_002233
              Case 4:19-cv-00126-Y Document 1-5 Filed 02/11/19                                     Page 89 of 96 PageID 101
              thereof, with any person or or9anization.

    (0    under Coverage l{a) and l(b), to injury, sickness, disease, death or destruction resulting from the hazardous properti):!s of
         ·nuclear material; if;                                                                                           ·

         {1) the nuclear material (a) is at any nuclear facility owned by, or operated by or on behalf of, an insured or (b) has been
             discharged or dispersed therefrom;

         (2} the nuclear material is contained in spent fuel or waste at any time possessed, handled, used, processed, stored,
             transported or disposed of by or on behalf of an insured; or    ·

         {3) the injury, sickness, disease, deattr or destruction arises out of the furnishing by an insured of services, materials,
             parts or equipment in connection with the planning, construction, maintenance, operation or use of any nuclear
             facility, but if such facility is·located within the United States of America, its territories or·possessions, or Canada, this
             exclusion (3) applies only to injury. to or destruction of property at such nuclear facility;

    As used In this policy:

    "hazardous properties" include radioactive, toxic or explosive properties;

    "nuclear material" means source material, special nuclear material or byproduct material;

    "source material", ·special nuclear material• and "byproduct materialn have the meanings given them in the Atomic Energy Act
    of 1954 or in any law amendatoiy thereof:

    ~spent fuel" means any fuel element or fuel component, solid or liquid, which has been used or exposed to radiation in a
    nuclear reactor;

    ''waste" means any waste material (1) containing byprdduct material and (2) resulting from the operation by any person or
    organization of any nuclear facility included with the definition of nuclear facility under paragraph (1) or (2) thereof;

    "nuclear facility" means;



c                       (1) any nuclear reactor,

                        (2) any equipment or device designed or used for (a) separating the isotopes of uranium or plutonlum, {b)
                            processing or.utilizing spent fuel, or (c) handling, processing or packaging waste.

                        (3) any equipment or device used for processing, fabricating or alloylng of special nuclear material
                            if at any time th.e total amount of such material In the custody of the insured at the premises
                            where such equipment or device Is located conslsts of or contains more than 25 grams of
                            plutonium or uranium 233 br any combination thereof, or more than 250 grams of uranium 235;

                        (4) any structure, basin, excavation, premises or place prepared or used for the storage or disposal
                            of waste;

    and includes the site on which any of the foregoing rs located, all operations conducted on such site and all premises used for
    such operations;

    pnuclear reactor" means any apparatus designed or used to sustain nuclear fission in self-supporting chain reaction or to
    contain a critical rnass offissionable material;

    With respect to injuiy to or destruction of property, the words "injury" or "destruction" include all forms of radioactive
    contamination of property;

    (g) under coverage l(a} and l(b), to any liability of the insured directly or indirectly occasioned by, happening through or in
        consequence of war, Invasion, acts of foreign enemies, hostilities (whether war be declared or not), 'civil war, rebellion,
        revolution, insurrection, milltary or usurped power or confiscation or nationalization or requisition or· destruction of or
        damage to property by or under the order of any government or public or local authority;

    (h) to any liability arising out of the ownership, maintenance, operation, use, loading or unloading of aircraft or watercraft
        owned by the Insured or chartered by or on behalf of the insured unless such liability is covered by valid and colleclible
        underlying insurance as listed in the Schedule of Underlying Insurance, for the full limits shown therein, and then only for
        such liability for which cov.era_ge is afforded under said underlying insurance_
(
    NAC-OIL-UOOO (02/00)                                                                                                        Page 5of 9


                                NORTH AMERICAN CAPACITY INSURANCE COMPANY




                                                                                                              WAGNER_FEDERAL_002234
                                   ..· Document 1-5 Filed 02/11/19
                 Case 4:19-cv-00126-Y                                                              Page 90 of 96 PageID 102

        (i)   to any obligation. whether direct or assumed by the Insured under contract, for which the insured or any of its insurers
              may be held liable under (1) any Automobile No-Fault Reparations Law for Personal Injury Protections, however, titled or
(             sty Ieel; or (2) any automobile uninsured motorists act, law or obligation;
I

        m to bodily injury,      personal injul)' or property damage arising out of discharge, dispersal, release or escape of smoke, .
              vapors, soot, fumes, acids, alkalis, toxic chemlca[s, liquids or gases, waste materials or other irritants, contaminants or
              pollutants into or upon rand, the atmosphere or any water course or body of w.ater.                              ·

        (k) to any punitive or exemplary damages unless such liabllity is covered by valid and collectible under[ying insurance as
            listed in the Schedule of Underlying Insurance, for the fult limits shown therein, anc:I then only for such liability for which
            coverage is afforded under said underlying insurance.

        (I)   if more than one named insured is designated in the declarations or any endorsement attached to the policy, the policy
              shall not apply to claims brought by any named insured against any other named insured.

        (m) to any claim made against the insured which is based upon the Employee Retirement Income Security Act of 1974, Public
            Law g3-406, commonly referred to as the Pension Reform Act of 1974 and amendments thereto, or slmilar provisions of
            any Federal, State or local statutory law or common law.

        {n) To any claim arising from tile direct or indirect transmission of a communicable disease:

              (1) by any insured, or

              (2) . by any employee of any insured, or

              (3) resulting or aris!ng from the ownership, operation, maintenance or use of any premises insured underthis policy, or

              (4) resulting or arising from activities necessary or Incidental to the ownership, maintenance, operation, or use of any
                  premises insured under this policy, whether occurring on or off such premises.

        (o) to personal injury arising out of arlegations of or actual discrimination. It is further understood and agreed that this policy
            does not apply to personal injury arising out of allegations of or actual wrongful termination by an insured of a present or


c           former employee or officer.                                                                                ·

        (p) to any and all liability for bodily injury, ·disease, or ilfness, including death at any time resulting therefrom, or property
            damage, for past, present, or future claims arising rn whole or in part, either directly or indirectly, out of the manufacture,
            distribution. sale, resale, rebranding, installation, repair, removal, encapsulation, abatement, replacement or handling of.
            or exposure to, asbestos or products containing asbestos whether or not the asbestos is or was at any time airborne as a
            fiber or particle, contained in a product, carried on clothing, inhaled, transmitted in any fashion, or found in any form
            whatsoever.

              It Is further understood and agreed, that this policy will not become excess of any reduced or exhausted underlying
              aggregate limit of llabillty or aggregate self-insured retention t9 the extent such reduction or exhaustion is the' result of
              such claims.

        (q) to any liability arising out of any:

              (1 ) Refusal to employ;

              {2) Termination of employment;

              {3) Coercion, demotion, evaluation, reassignment, discipline, defamation, harassment, humillation, discrimination or
                  other emp!oyment-refated practice, policy, act oromlssion; or

              (4) Consequential damages or injury as a result of (1) through (3) above.

              This exclusion applies whether the insured may be held liable as an employer or in any other capacity and to any
              obligation to share damages with or to repay someone else who must pay damages because of the injury.

        (r)   to any liability for claims brought by or on behalf of any employee of any insured under this policy or any co-employee or
              fellow·employee of any individua·1, person; company or organization qL(alifying as an insured under this policy unless such
              liability is covered by valid and collectible underlying insurance as listed in the Schedule of Underlying Insurance, for the
              full limits shown therein, and then only for such liability for whii;:h coverage is afforded under said underlying Insurance.
{
    \
        NA C-0/L-UOOO (02100)                                                                                                   Page oaf 9


                                  NORTH AMERICAN CAPACITY INSURANCE COMPANY




                                                                                                                WAGNER_FEDERAL_002235
                                           .........
             Case 4:19-cv-00126-Y Document 1-5 Filed 02/11/19                                    Page 91 of 96 PageID 103

    (s) under coverage.for Personal Injury Liability to mental injury, mental anguish, shock, injury arising cul of false arrest, false
        imprisonment, wrongful eviction, detention, malicious prosecution, racial or religious discrimination, humiliation, libel,
        slander, defamation of character or invasion of rights of privacy unless included for coverage in valid and collectible
        underlying insurance as listed in the Schedule of Underlying [nsurance for the full limits shown therein.

    (t)   to any liability arising out of or resulting from physical abuse, sexual abuse or licentious, immoral or sexual behavior
          Intended to lead to, or culminating in any sexual act, whether caused by, or at the instigation of, at the direciion of, or
          resulting from an omission by the Insured, his employees, patrons or any other person.

    CONDITIONS

    A.    Premium. Unless otherwise provided for, the premium for this policy is flat premium and is not subject to adjustment. If
          this policy is subject to audit adjustment, the premium shall be based upon the rating basis as set forth in the'
          declarations during the policy period. Upon expiration of this policy, or its termination during the policy period, or at the
          end of each policy year, the earned premium shall be computed as thus defined. If the eame9 premium is more than
          the advance premium paid, the named insured shall pay the excess t the Company; it less, the Company shall return to
          the named insured the unearned portion, subject to the annual minimum premium stated in the declarations for each
          twelve months of the policy period, and subject further to the policy minimum premium as stated in the declarations.

    B. Inspection and Audit. The Company shall be permitted but not obligated to inspect the named insured's property and
          operations at any time. Nelther·the Company's right to make inspections nor the making thereof nor any report thereon
          shall constitute an undertaking, on behalf of or for the benefit of the named insured or others, to determln~ or warrant that
          such property or operatic;ins are safe. The Company may exaniine and audit the namec:l insured's books and records at
          any time during the policy period and extensions thereof and within three years after the final tennination of this policy, as
          far as they relate to the subject matter of this insurance.

    c·.   Severability of Interests. The term "insured" is used severally and not collectively except with respect to Insuring
          Agreement VI (Limits) and Conditions t (Other Insurance). The inclusion in this policy of more than one insured shall not
          operate to increase the Company's total liability for all insureds covered by this policy beyond the limits set forth rn Item
          3(A) and 3(B) of the declarations.

    0. Notice of Occ:unrence. Whenever the insured has information from which the Insured may reasonably conclude that an

c      occurrence covered hereunder involves injuries or damages which in the event that tha insured should be liable, are likely
          to involve this policy, notice shall be sent to the Company as soon as practicable; provided, however,_ that failure to give
          notice of any occurrence which at the time of Its happening did not appear to invo[ve this policy but which, at a later date,
          would appear to give rise to claims hereunder, shall not prejudice such claims. Such notice shall contain particulars
          sufficient to identify the insured and reasonably obtainable information concerning the time, place and circumstances of
          the occurrence and all pertinent de1ails. The Insured shall give like notice of any claim or suit on account of such
          occurrence and shall immediately forward to the Company every demand, notice, summons or other process received by
          him or his representative, 1ogether with copies of reports of investigations made by the insured·with respect to such claim
          or suit.

    E. Assistance and Cooperation. Except as provided in Insuring J:,greement II (Defense, Settlement, Supplementary
          Payments) or in Insuring Agreement VI (Limits) with respect to the exhaustion of the aggregate limits of underlying
          policies listed in the Schedule of Underlying Insurance or in Condition 1, the Company shall not be called upon to
          assume charge of the settlement or defense of any c;laim made or proc:eedlng instituted against the insured; but the
          Company shall have the right and opportunity to associate with the insured in the defense and control of any claim or
          proceeding reasonably likely to involve the Company. In such ~vent the insured and the Company declarations
          cooperate fully.

    F.    Appeals. In the event the insured or the insured's underlying insurer elects not to appeal a judgement in excess of the
          retained limit, the Company may elect to do so at Its own expense, and shall be liabre for the taxable costs,
          disbursements and interest incidental thereto, but in no event shall the liability of the Company for ultimate net loss
          exceed the amount set forth in Insuring Agreement VI for any one occurrence plus taxable costs, disbursements and
          interestincidenta! to such appeal.

    G. Loss Payable. Liability of the Company with respect 10 any one occurrence shall not attach unless and until the insured,
       the Company on behalf of the insured, or the insured's under[ying insurer, has paid the amount of retained limit The
       insured shall make a definite claim for any loss for which the Company may be liable within tvlelve (12) months after the
       insured shall have paid an amount of ultimate net loss in excess of the retained limit or after the insured's. liability shall
       have been made certain by final judgment against the insured after actual trial, or by written agreement of the insured, the
       claimant and the Company. if any subsequent payments are made by the insured on account of the same occurrence,
       additional daims shall be made similarly from time to time and shall be payable within thirty (30) days after proof in

    NAC-0/L~UOOO     (02100)                                                                                                  Page 7of9

                               NORTH AMERICAN CAPACITY JNSURANCE COMPANY




                                                                                                             WAGNER_FEDERAL_002236
              Case 4:19-cv-00126-Y Document 1-5 Filed 02/11/19                                  Page 92 of 96 PageID 104
         conformity with this polic:y.

    H.   Bankruptcy or Insolvency.\. Bankruptcy or insolvency of the insured shall not relieve the Company of any of its
(        obligations hereunder.

    I.   Other Insurance. If other collectible insurance with any other insurer is available to the insured covering a loss also
         covered hereunder (except insurance purchased to apply in excess of the sum of the retained limit and the limit of liability
         hereunder) the insurance hereunder shall be excess of, and not conbibute with, such other insurance. If !:he insured
         carries other insurance with the Company covering a loss also covered by the policy (other than underlying insurance of
         which the insurance afforded by this policy is in excess) the Insured must elect wh[ch policy shall apply and the Company
         shall be liable under the policy so elected and shall not be liable under any other policy.

    J.   Underlying Insurance. If underlying insurance is exhausted by any.occurrence during this policy period, the Company
         shall be obligated to assume charge of the setHernent or defense of any claim or proceeding against the insured resulting
         from the same occurrence but only where this policy applies immedfately in excess of such underlying insurance, without
         the intervention of excess insurance of another insurer.

    K. Subrogation. The Company shall be subrogated to the exten·t of any payment hereunder to all the insured's rights of
         recovery therefor; and the insured shall do everything necessary to secure such rights. Any amount so recovered shall
         be apportioned as follows:

    L.   Any interest (including the insured's) having paid an amount in excess of the retained limit plus the limit of liability
         hereunder shall be reimbursed first to the extent of actual payment The Company shall be reimbursed next to the extent
         of its actual payment hereunder. If any balance then remains unpaid, it shall be applied to reimburse the insured or any
         uni:ierlying insurer, as their interests may appear. The expenses of all such recovery proceedings shall be apportioned in
         the ratio of respective recoveries. lf there is no recovery in proceedings conducted solefy by the Company, it 9hall bear
         the expenses thereof.

    M. Changes. Notice to or knowledge of any agent or other person shall not effect a waiver or change in any part of this
         policy nor stop the Company from asserting any right under it, nor shall the terms of this policy be waived or changed
         except by endorsen;ient issued to form part of this policy.

    N. Assignment. Assignment of interest under this policy shall not bind the Company until its consent is endorsed hereon; if.
         however, the named irisured shall dle,· such insurance as is afforded by this policy shall apply (1) to the named insured's
         regal representative, as the named insured,· but only while acting within the scope of his duties as such, and (2) with
         respect to the property of the named insured, to the person having proper temporary custody thereof, as insured, but only
         until the appointment and qualification of the legal representative.

    0. Cancellation.

         1.    This poUcy may be cancelled by the named insured by surrender thereof to the Company or any of its authorized
               agents, or by mailing to the Company or any of it authorized agents, written notice stating when thereafter such
               cancellation shall be effective.

         2.    The policy may be cancelled by the Company by mailing to the named Insured at the address shown in this policy
               written notice stating when not less than thirty (30) days thereafter (10 clays tn the event of non-payment of premium)
              .such caricellation shall be effective.

         3.    The mailing of notice as aforesaid shall be sufficient proof of notice.

         4.     The time of surrender or the effective date and ·hour of cancellation stated in the notice shall become the end of the
              · policy periodc

         5.    Delivery of such written notice either by the named jnsured or by the Company shall be·equivalent to mailing.

         6.    If the named insured cancels, earned premium shall be computed in accordance with customary short rate table and
               procedure.               ·

         7.    If the Company cancels, earned premium shall be computed pro rata.

         8.    In the event of cancellation, the earned premium shall in no case be less than annual minimum premium stated in the
               declarations, subject to the policy minimum premium also stated in the declarations.




    NAC-OJL-UOOO (02100)                                                                                                   P<1ge Bof9


                               NORTH AMERICAN CAPACITY INSURANCE COMPANY




                                                                                                           WAGNER_FEDERAL_002237
                              .·
            Case 4:19-cv-00126-Y Document 1-5 Filed 02/11/19                                 Page 93 of 96 PageID 105
    Premium adjustment may be made at the time cancellation i!? affected or as soon as practicable thereafter. The check of the
    Company or its representative, mailed or dellvered, shall be sufficient tender of any refund due the named insured.

(   lf this policy insures more than one named in:sured, cancellation may be effected by first of such named insureds for the
    account of all insureds; and notice of cancellation by the Company to such first named insured shall be notice to all insureds. ·
    Payment of any unearned prE?mium to such first named insured shall be for the account of all interest rn such payment.

    O. Maintenance and Coflectibility of _Underfylng Insurance. It is warranted by the insured that the underlying policies
       listed in the Schedule of Underlying Insurance, or renewals or replacements thereof not more restricted, shall be
       maintained in force during the currency of this policy, except for any reduction of the aggregate limits therein solely by
       payments of claims with respect to occurrences happening during the period of this polk;y, ·Jn the event of failure by the
       insured so to maintain such policies in force or to meet all conditions and warranties subsequent to loss under such
       policies, the insurance afforded by this policy shall apply in the same manner it would have applied had such policies
       been so maintained in force. All of the policies of the underlying Insurance, including all defense, investigation and
       supplementary payments provisions, shall be deemed to be effective to the full extent of the limits stated therein
       irrespective of whether such underlying insurance Is in for~ when the occurrence takes place, Irrespective of any
       defense which any insurer providing underlying insurance may assert because of any failure to comply with any condition
       of its policy and irrespective of the inability or refusal of any insurer providing underlying Insurance to pay because of
       bankruptcy or insolvency or for any other reason whatsoever.




c




    NAC-0/L-UOOO (02100)                                                                                                  Page 9of9


                             NORTH AMERICAN CAPACITY INSURANCE COMPANY




                                                                                                        WAGNER_FEDERAL_002238
                                                                    ,.
       Case 4:19-cv-00126-Y Document 1-5 Filed 02/11/19                  Page 94 of 96 PageID 106

                                                  NORTH AMERICAN
                                                  CAPACITY INSURANCE COMPANY
                                                  MANCHESTER, NH


       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




In Witness Whereof,. 'the Issuing Company has caused t:hts poltcy to be signed officially below and
counter.signed on the Declarations page by a duly authodzed representative of said .cornpany.




   ~             Robert I. Cate                                      Roben: M. Solitro
               Assistant Secretary                                      President




Norch American
Capacity Insurance Co117papy




NAC-POL-001    (11/98)




                                                                                WAGNER_FEDERAL_002239
         Case 4:19-cv-00126-Y Document 1-5 Filed 02/11/19       Page 95 of 96 PageID 107



(



                      IMPORTANT NOTICE
                   TO TEXAS POLICYHOLDERS

    THIS INSURANCE CONTRACT 18 WITH AN INSURER NOT LICENSED TO TRANSACT
    INSURANCE fN THIS STATE AND IS ISSUED AND DELIVERED AS A SURPLUS LINE COVERAGE
    PURSUANT TO THE TEXAS INSURANCE STATUTES.

    THE STATE BOARD OF INSURANCE DOES NOT AUDIT THE FINANCES OR REVIEW THE
    SOLVENCY OF .THE SURPLUS LlNES INSURER PROVIDING THIS COVERAGE, AND THIS
    INSURER IS NOT A MEMBER OF THE PROPERTY AND CASUALTY INSURANCE GUARANTY
    ASSOCIATION CREATED UNDER ARTICLE 21.25-C, INSURANCE CODE.

    ARTICLE 1.14-2, INSURANCE CODE REQUIRES PAYMENT OF 4.85% T.PX ON GROSS PREMIUM.




c




(                     NORTH AMERICAN CAPACITY INSURANCE COMPANY

    NAC-OIL-U002TX (02/0D)                                                 Page 1 of1




                                                                       WAGNER_FEDERAL_002240
           Case 4:19-cv-00126-Y Document 1-5 Filed 02/11/19                      Page 96 of 96 PageID 108


/
                     IMP'ORTANT INFORMATION
                     TO TEXAS POLICYHOLDERS


                      IMPORTANT NOTICE                                     AVISIO IMPORTANTE


    TO OBTAIN INFORMATION OR. MAKE A COMPLAINT:                  PARA OBTENER INFORMACION 0 PAR.A SOMETER
                                                                                UNA QUEJA:
    You may contact the Texas Department of Insurance to
    obtain information on companies, coverages, rights or       Puede comunicarse con el Departmento de Suguros de
    complaints at:                                              Texas para obtener information acera de companieas,
                                                                coberturas, derechos o que jasal:
                         1-800-252-3439
                                                                                    1-800-252-3439
                               OR
                                                                                           0
       You may write the Texas Department of Insurance:
                                                                  Puede escribir al Departmento de Seguros de Texas:
                        P. 0. Box 149104
                     Austin, TX 78714-9104                                         P. 0. Box 149104
                      FAX# (512) 475-1771                                       Austin, TX 78714-9104

c              PREMIUM OR CLAIMS DISPUTES:
                                                                                 FAX #(512) 475-1771


                                                                      DISPUTAS SOBRE PRIMAS 0 RECLAMOS:·
    Should you have a dispute concerning your premium or
    about a claim you should contact the agent first. If the    Si tiene una disputa concerniente a su prima o a reclamo,
    dispute is not resolved, you may contact the Texas          debe comunicarse con el agente primero. Si nose
    Department of Insurance.                                    resuelve la disputa,puede entonces comunicarse con el
                                                                Departmento de Seguros.de Texas.
          ATTACH THIS NOTICE TO YOUR POLICY:
                                                                           UNA ESTE AVISO A SU POLIZA:
    This notice is for information only and does not become a
    part or condition of the attached document.                 Este aviso es solo para proposito de informacion y no se
                                                                convierte en parte o condicion del documento adjunto.




                         NORTH AMERICAN CAPACITY INSURANCE COMPANY
(

    NAC-OIL-U001TX (02100)                                                                              Page 1 of1




                                                                                           WAGNER_FEDERAL_002241
